Exhibit 10.2

 

 

SECOND LIEN TERM CREDIT AGREEMENT

 

dated as of

 

November 15, 2012

 

among

 

SANCHEZ ENERGY CORPORATION,

 

SEP HOLDINGS III, LLC

 

and

 

SN MARQUIS LLC,
as Borrowers,

 

MACQUARIE BANK LIMITED,
as Administrative Agent,
Sole Lead Arranger and
Sole Book Runner

 

and

 

THE LENDERS PARTY HERETO

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions and Accounting Matters

1

Section 1.01

Terms Defined Above

1

Section 1.02

Certain Defined Terms

1

Section 1.03

Terms Generally; Rules of Construction

25

Section 1.04

Accounting Terms and Determinations; GAAP

26

 

 

 

ARTICLE II The Term Loan Facility

26

Section 2.01

Commitments

26

Section 2.02

Term Loan

26

Section 2.03

Availability and Purpose of Advances

27

Section 2.04

Development Plan

27

Section 2.05

Advance Procedure

28

Section 2.06

Term Notes

29

Section 2.07

Funding of Advances

30

Section 2.08

Presumption of Funding by the Lenders

30

Section 2.09

Lender Obligations Several

30

 

 

 

ARTICLE III Payments of Principal and Interest; Prepayments; Fees

30

Section 3.01

Repayment of Advances

30

Section 3.02

Interest

30

Section 3.03

Prepayments

32

 

 

 

ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs

32

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

32

Section 4.02

Presumption of Payment by the Borrowers

34

Section 4.03

Certain Deductions by the Administrative Agent

34

Section 4.04

Disposition of Proceeds

34

 

 

 

ARTICLE V Increased Costs; Break Funding Payments; Taxes

35

Section 5.01

Increased Costs

35

Section 5.02

Break Funding Payments

36

Section 5.03

Taxes

36

Section 5.04

Designation of Different Lending Office

39

Section 5.05

Illegality

40

 

 

 

ARTICLE VI Conditions Precedent

40

Section 6.01

Conditions to Effectiveness

40

Section 6.02

Each Credit Event

42

 

 

 

ARTICLE VII Representations and Warranties

43

Section 7.01

Organization; Powers

43

Section 7.02

Authority; Enforceability

43

Section 7.03

Approvals; No Conflicts

43

Section 7.04

Financial Condition; No Material Adverse Change

44

Section 7.05

Litigation

44

 

i

--------------------------------------------------------------------------------


 

Section 7.06

Environmental Matters

44

Section 7.07

Compliance with the Laws and Agreements; No Defaults

45

Section 7.08

Investment Company Act

46

Section 7.09

Taxes

46

Section 7.10

ERISA

46

Section 7.11

Disclosure; No Material Misstatements

46

Section 7.12

Insurance

47

Section 7.13

Restriction on Liens

47

Section 7.14

Subsidiaries

47

Section 7.15

Location of Business and Offices

48

Section 7.16

Properties; Titles, Etc.

48

Section 7.17

Maintenance of Properties

49

Section 7.18

Gas Imbalances, Prepayments

49

Section 7.19

Marketing of Production

49

Section 7.20

Swap Agreements

50

Section 7.21

Use of Advances

50

Section 7.22

Solvency

50

Section 7.23

Foreign Corrupt Practices

50

Section 7.24

Money Laundering

50

Section 7.25

OFAC

51

Section 7.26

Purchasers of Production

51

 

 

 

ARTICLE VIII Affirmative Covenants

51

Section 8.01

Financial Statements; Ratings Change; Other Information

51

Section 8.02

Notices of Material Events

54

Section 8.03

Existence; Conduct of Business

54

Section 8.04

Payment of Obligations

54

Section 8.05

Performance of Obligations under Loan Documents

54

Section 8.06

Operation and Maintenance of Properties

55

Section 8.07

Insurance

56

Section 8.08

Books and Records; Inspection Rights

56

Section 8.09

Compliance with Laws

56

Section 8.10

Environmental Matters

56

Section 8.11

Further Assurances

57

Section 8.12

Reserve Reports

58

Section 8.13

Title Information

58

Section 8.14

Additional Collateral

59

Section 8.15

ERISA Compliance

59

Section 8.16

New Subsidiary Requirements

60

 

 

 

ARTICLE IX Negative Covenants

60

Section 9.01

Financial Covenants

60

Section 9.02

Debt

61

Section 9.03

Liens

62

Section 9.04

Dividends, Distributions and Redemptions

62

Section 9.05

Investments, Loans and Advances

62

Section 9.06

Nature of Business; International Operations

63

 

ii

--------------------------------------------------------------------------------


 

Section 9.07

Limitation on Leases

63

Section 9.08

Proceeds of Term Notes/Advances

64

Section 9.09

Sale or Discount of Receivables

64

Section 9.10

Mergers, Etc.

64

Section 9.11

Sale of Assets

64

Section 9.12

Environmental Matters

66

Section 9.13

Transactions with Affiliates

66

Section 9.14

Subsidiaries

66

Section 9.15

Negative Pledge Agreements; Dividend Restrictions

66

Section 9.16

Gas Imbalances, Take-or-Pay or Other Prepayments

67

Section 9.17

Swap Agreements

67

Section 9.18

Sale and Leaseback Transactions

68

Section 9.19

ERISA

68

Section 9.20

Change in Business

68

 

 

 

ARTICLE X Events of Default; Remedies

69

Section 10.01

Events of Default

69

Section 10.02

Remedies

71

 

 

 

ARTICLE XI The Administrative Agent

72

Section 11.01

Appointment; Powers

72

Section 11.02

Duties and Obligations of Administrative Agent

72

Section 11.03

Action by Administrative Agent

73

Section 11.04

Reliance by Administrative Agent

73

Section 11.05

Subagents

74

Section 11.06

Resignation or Removal of Administrative Agent

74

Section 11.07

Administrative Agent as Lender

74

Section 11.08

No Reliance

75

Section 11.09

Authority to Release Collateral and Liens

75

Section 11.10

Filing of Proofs of Claim

76

 

 

 

ARTICLE XII Miscellaneous

76

Section 12.01

Notices

76

Section 12.02

Waivers; Amendments

77

Section 12.03

Expenses, Indemnity; Damage Waiver

78

Section 12.04

Successors and Assigns

80

Section 12.05

Survival; Revival; Reinstatement

83

Section 12.06

Counterparts; Integration; Effectiveness

84

Section 12.07

Severability

84

Section 12.08

Right of Setoff

84

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

85

Section 12.10

Headings

86

Section 12.11

Confidentiality

86

Section 12.12

EXCULPATION PROVISIONS

87

Section 12.13

No Third Party Beneficiaries

87

Section 12.14

US Patriot Act Notice

87

 

iii

--------------------------------------------------------------------------------


 

Section 12.15

Interest Rate Limitation

88

Section 12.16

References to First Lien Credit Agreement

88

Section 12.17

Intercreditor Agreement

89

Section 12.18

Termination and Release

89

 

Annex I

 

List of Maximum Commitment Amounts

 

 

 

Exhibit A

 

Form of Term Note

Exhibit B

 

Form of Advance Request

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Assignment and Assumption

Exhibit E

 

Form of Notice of Continuation

Exhibit F

 

U.S. Tax Compliance Certificates (F-1 through F-4)

Exhibit G

 

Form of Guaranty

Exhibit H

 

Form of Joinder

 

 

 

Schedule 2.05(a)

 

Advance Requests

Schedule 2.05(c)

 

Authorized Signatories on Advance Requests

Schedule 7.01

 

Corporate Organizational Chart

Schedule 7.05

 

Litigation

Schedule 7.14

 

Subsidiaries

Schedule 7.16

 

Title Exceptions to Properties

Schedule 7.18

 

Gas Imbalances

Schedule 7.19

 

Marketing Contracts

Schedule 7.20

 

Swap Agreements

Schedule 7.26

 

Purchasers of Production

Schedule 9.02

 

Existing Debt

Schedule 9.03

 

Liens

Schedule 9.05

 

Investments

Schedule 9.17

 

Existing Shell Swap Agreements

 

iv

--------------------------------------------------------------------------------


 

This Second Lien Term Credit Agreement, dated as of November 15, 2012, is among
SANCHEZ ENERGY CORPORATION, a Delaware corporation (“Sanchez”), SEP HOLDINGS
III, LLC, a Delaware limited liability company (“SEP”) and SN MARQUIS LLC, a
Delaware limited liability company (“SN Marquis”, together with Sanchez and SEP,
hereinafter collectively called the “Borrowers”, and each individually
“Co-Borrower”), each of the Lenders from time to time party hereto, MACQUARIE
BANK LIMITED (in its individual capacity, “Macquarie”), as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.                                    The Borrowers have requested that the
Lenders make available to Borrowers a multiple advance term loan facility.

 

B.                                    The Lenders have agreed to make such loan
facility available to Borrowers subject to the terms and conditions of this
Agreement.

 

C.                                    In consideration of the mutual covenants
and agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01                            Terms Defined Above.

 

As used in this Agreement, each term defined above has the meaning indicated
above.

 

Section 1.02                            Certain Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR Loan” means an Advance bearing interest at a rate, subject to Sections 3.02
and 12.15, equal to the Alternate Base Rate plus seven and one-half percent
(7.5%).

 

“Administrative Agent” has the meaning given in the introductory paragraph.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means an advance of funds under the Term Loan.

 

“Advance Fee” is defined in Section 2.05(e).

 

“Advance Request” means a written request by any Co-Borrower for an Advance in
accordance with Section 2.05.

 

--------------------------------------------------------------------------------


 

“Affected Loans” has the meaning assigned to such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Maximum Commitment Amounts” at any time shall equal the sum of the
Maximum Commitment Amounts, as the same may be increased, reduced or terminated
pursuant to Section 2.06.  The initial Aggregate Maximum Commitment Amount of
the Lenders is $250,000,000.

 

“Agreement” means this Second Lien Term Credit Agreement, as the same may from
time to time be amended, modified, supplemented or restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective day of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Annualized Consolidated EBITDA” means, for the purposes of calculating the
financial ratios set forth in Section 9.01(b) and Section 9.01(c):

 

(i)                                     for the Rolling Period ending on
September 30, 2012, the Consolidated EBITDA for such Rolling Period multiplied
by 4;

 

(ii)                                  for the Rolling Period ending on December
31, 2012, the Consolidated EBITDA for such Rolling Period multiplied by 2; and

 

(iii)                               for the Rolling Period ending on March 31,
2013, the Consolidated EBITDA for such Rolling Period multiplied by 4/3.

 

“Annualized Consolidated Net Interest Expense” means, for the purposes of
calculating the financial ratio set forth in Section 9.01(b):

 

(i)                                     for the Rolling Period ending on
September 30, 2012, the Consolidated Net Interest Expense for such Rolling
Period multiplied by 4;

 

(ii)                                  for the Rolling Period ending on December
31, 2012, the Consolidated Net Interest Expense for such Rolling Period
multiplied by 2; and

 

(iii)                               for the Rolling Period ending on March 31,
2013, the Consolidated Net Interest Expense for such Rolling Period multiplied
by 4/3.

 

“Applicable Margin” means eight and one-half percent (8.5%).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Commitment Amount represented by such Lender’s Maximum

 

2

--------------------------------------------------------------------------------


 

Commitment Amount as such percentage is set forth on Annex I or in an Assignment
and Assumption Agreement, as the case may be.

 

“Approval” and “Consent” mean, with respect to any consent or approval sought by
Borrowers and given by the Administrative Agent or the Lenders, as applicable,
the written instruments executed by the Administrative Agent or the Lenders, as
applicable, that (a) authorize Borrowers to take the action for which the
consent or approval is sought and (b) set forth the conditions, if any, upon
which the consent or approval is given by the Administrative Agent or the
Lenders, as applicable.  “Approve” and “Approved” have the correlative meaning.

 

“Approved Counterparty” means any Person who at the time a Swap Agreement was
entered into was (a) any First Lien Lender or any Affiliate of a First Lien
Lender or any First Lien Lender’s Swap Designee, or (b) Shell Energy North
America (US), L.P. or any other Person whose issuer rating or long term senior
unsecured debt rating at the time of entry into the applicable Swap Agreement is
A-/A3 by S&P or Moody’s (or their equivalent) or higher (or whose obligations
under the applicable Swap Agreement are guaranteed by an Affiliate of such
Person meeting such rating standards) and who is acceptable to First Lien
Administrative Agent in its sole discretion, provided, the obligations and
liabilities owed by a Co-Borrower or a Restricted Subsidiary to any Person
designed as an “Approved Counterparty” under this clause (b) shall be unsecured
and any agreement documenting such obligations and liabilities shall not require
the posting of any collateral or provide for margin calls.

 

“Approved Fund” means (a) a CLO or (b) with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.

 

“Approved Petroleum Engineers” means Ryder Scott Company or any other
independent petroleum engineer proposed by the Borrowers and approved by the
Administrative Agent.

 

“Arranger Fee” is defined in Section 6.01(a).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.

 

“Availability Period” means (i) with respect to Tranche A, January 31, 2013 and
(ii) with respect to Tranche B, the Maturity Date.

 

“Bank Product” any of the following products, services or facilities extended to
any Co-Borrower or its Subsidiary by a Lender or any of its Affiliates: (a) cash
management services including but without limitation any services provided in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automated clearinghouse, e-payable, electronic
funds transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services; (b) commercial credit
card and merchant card services; and (c) leases and other banking products or
services as may be requested by any Co-Borrower or its Subsidiary.

 

3

--------------------------------------------------------------------------------


 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition.  The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Board of Directors” means:

 

(a)                                 with respect to a corporation, the board of
directors of the corporation;

 

(b)                                 with respect to a partnership, the board of
directors or body serving similar function of the general partner of the
partnership;

 

(c)                                  with respect to any other Person, the board
or committee of such Person serving a similar function.

 

“Borrowers” has the meaning given in the introductory paragraph.

 

“Borrowing Base” has the meaning set forth in the First Lien Credit Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas, are authorized or required by law to
remain closed; and if such day relates to an Advance or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, an Advance or a notice by the Borrowers with
respect to any such Advance or continuation, payment, prepayment or Interest
Period, any day which is also a day on which dealings in dollar deposits are
carried out in the London interbank market.

 

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

 

“Capital One” means Capital One, National Association.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrowers or any of their
Subsidiaries having a fair market value in excess of $5,000,000.

 

“Change in Control” means the occurrence of any of the following:

 

4

--------------------------------------------------------------------------------


 

(a)                                 the direct or indirect sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets (including Equity Interest) of a
Co-Borrower and its Subsidiaries taken as a whole to any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act);

 

(b)                                 the adoption of a plan relating to the
liquidation or dissolution of a Co-Borrower;

 

(c)                                  the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which
is that any “person” or “group” (as that term is used in Section 13(d)(3) of the
Exchange Act), other than one or more members of the Sanchez Group, becomes the
Beneficial Owner, directly or indirectly, of more than twenty percent (20%) of
the Equity Interest of a Co-Borrower other than, with respect to a merger or
consolidation, a transaction in which the Equity Interest of such Co-Borrower
outstanding immediately prior to such transaction is converted into or exchanged
for Equity Interest (other than Disqualified Capital Stock) of the surviving or
transferee Person (or any parent thereof) constituting a majority of the
outstanding shares, units or the like, of such Equity Interest of such surviving
or transferee Person (or any parent thereof) immediately after giving effect to
such transaction; or

 

(d)                                 Antonio R. Sanchez, III, ceases, for any
reason, to be the chief executive officer of Sanchez and Sanchez fails, within
ninety (90) days thereof, to retain and hire a replacement reasonably acceptable
to the First Lien Required Lenders.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 5.01(b)), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or any Governmental
Authority with respect to the implementation of the Basel III Accord shall, in
each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued, including if such date is before a Lender became a party to
this Agreement.

 

“CLO” means any Person (other than a natural Person) that is engaged in making,
purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary course of its business and is administered or managed
by a Lender or an Affiliate of such Lender.

 

“Co-Borrower” has the meaning given in the introductory paragraph.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

5

--------------------------------------------------------------------------------


 

“Collateral” means collectively, Property which is pledged to secure Debt
pursuant to one or more Security Instruments.

 

“Commitment” means, subject to the terms of this Agreement, with respect to each
Lender, the commitment of such Lender, if any, to make Advances under the Term
Loan up to its Maximum Commitment Amount, as such Maximum Commitment Amount may
be modified from time to time pursuant to assignments by or to such Lender
pursuant to Section 12.04(b), and “Commitments” means the commitments of all the
Lenders hereunder.

 

“Consolidated EBITDA” for any period means, without duplication, the
Consolidated Net Income for such period, plus the following, without duplication
and to the extent deducted (and not added back) in calculating such Consolidated
Net Income:

 

(a)                                 Consolidated Net Interest Expense;

 

(b)                                 Consolidated Income Tax Expense;

 

(c)                                  consolidated depletion and depreciation
expense of the Borrowers and their Restricted Subsidiaries;

 

(d)                                 other non-cash charges to the extent not
included in the foregoing clauses (a)-(c).

 

and minus all non-cash income to the extent included in determining Consolidated
Net Income.

 

“Consolidated Income Tax Expense” means, with respect to any period, the
provision for federal, state, local and foreign taxes (including state franchise
taxes) based on income of the Borrowers and their Restricted Subsidiaries for
such period as determined in accordance with GAAP, or (for any period in which a
Co-Borrower is a partnership or limited liability company) the Tax Amount for
such period.

 

“Consolidated Net Income” means, for any period, the aggregate net income (loss)
of the Borrowers and their consolidated Subsidiaries determined in accordance
with GAAP and before any reduction in respect of preferred stock dividends of
such Person, less (for any period a Co-Borrower is a partnership or limited
liability company) the Tax Amount for such period; provided, however, that there
will not be included (to the extent otherwise included therein) in such
Consolidated Net Income:

 

(a)                                 any net income (loss) of any Person (other
than the Borrowers) if such Person is not a Restricted Subsidiary, except that:

 

(i)                                     subject to the limitations contained in
clauses (c) and (d) below, the Borrowers’ equity in the net income of any such
Person for such period will be included in such Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
period to the Borrowers or a Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution to a
Restricted Subsidiary, to the limitations contained in clause (b) below); and

 

6

--------------------------------------------------------------------------------


 

(ii)                                  the Borrowers’ equity in a net loss of any
such Person for such period will be included in determining such Consolidated
Net Income to the extent such loss has been funded with cash from the Borrowers
or a Restricted Subsidiary during such period;

 

(b)                                 any net income (but not loss) of any
Restricted Subsidiary if such Subsidiary is subject to restrictions, directly or
indirectly, on the payment of dividends or the making of distributions by such
Restricted Subsidiary, directly or indirectly, to the Borrowers, except that:

 

(i)                                     subject to the limitations contained in
clauses (c), (d) and (e) below, the Borrowers’ equity in the net income of any
such Restricted Subsidiary for such period will be included in such Consolidated
Net Income up to the aggregate amount of cash that could have been distributed
by such Restricted Subsidiary during such period to the Borrowers or another
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution paid to another Restricted Subsidiary, to
the limitation contained in this clause); and

 

(ii)                                  the Borrowers’ equity in a net loss of any
such Restricted Subsidiary for such period will be included in determining such
Consolidated Net Income;

 

(c)                                  any gain (loss) realized upon the sale or
other disposition of any property, plant or equipment of any Co-Borrower or its
consolidated Subsidiaries which is not sold or otherwise disposed of in the
ordinary course of business and any gain (loss) realized upon the sale or other
disposition of any Equity Interest of any Person;

 

(d)                                 any extraordinary or nonrecurring gains or
losses or nonrecurring other income or expenses, together with any related
provision for taxes (and, without duplication, any Restricted Payment for taxes
permitted in Section 9.04) on such gains or losses or other income or expenses
and all related fees and expenses;

 

(e)                                  the cumulative effect of a change in
accounting principles;

 

(f)                                   any asset impairment write-downs,
including ceiling test writedowns, on oil and gas properties under GAAP or SEC
guidelines;

 

(g)                                  any unrealized non-cash gains or losses or
charges in respect of obligations under Swap Agreements (including those
resulting from the application of Financial Accounting Standards Board (FASB)
Accounting Standards Codification (ASC) 815);

 

(h)                                 income or loss attributable to discontinued
operations (including, without limitation, operations disposed of during such
period whether or not such operations were classified as discontinued);

 

(i)                                     all deferred financing costs written
off, and premiums paid, in connection with any early extinguishment of Debt;

 

(j)                                    any depreciation, depletion and
amortization expense in excess of capital expenditures; and

 

7

--------------------------------------------------------------------------------


 

(k)                                 any non-cash compensation charge arising
from any grant of stock, stock options or other equity based awards.

 

“Consolidated Net Interest Expense” means, for any period, the total
consolidated interest expense of the Borrowers and their Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, plus,
to the extent not included in such interest expense and without duplication:

 

(a)                                 interest expense for such period
attributable to Capital Lease Obligations and the interest component of any
deferred payment obligations;

 

(b)                                 amortization of debt discount and debt
issuance cost (provided that any amortization of bond premium will be credited
to reduce Consolidated Net Interest Expense unless, pursuant to GAAP, such
amortization of bond premium has otherwise reduced Consolidated Net Interest
Expense);

 

(c)                                  non-cash interest expense;

 

(d)                                 commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing;

 

(e)                                  the interest expense on Debt of another
Person that is guaranteed by a Co-Borrower or one of its Restricted Subsidiaries
or secured by a lien on assets of a Co-Borrower or one of its Restricted
Subsidiaries, to the extent such guarantee becomes payable or such lien becomes
subject to foreclosure;

 

(f)                                   costs associated with interest rate
obligations under Swap Agreements (including amortization of fees); provided,
however, that if such interest rate obligations under Swap Agreements result in
net benefits rather than costs, such benefits shall be credited to reduce
Consolidated Net Interest Expense unless, pursuant to GAAP, such net benefits
are otherwise reflected in Consolidated Net Income;

 

(g)                                  the consolidated interest expense of the
Borrowers and their Restricted Subsidiaries that was capitalized during such
period; and

 

(h)                                 all dividends paid or payable in cash, cash
equivalents or Debt or dividends accrued during such period on any series of
Disqualified Capital Stock of a Co-Borrower;

 

and minus, consolidated interest income and, to the extent included above,
write-off of deferred financing costs (and interest) attributable to
Dollar-Denominated Production Payments.

 

“Consolidated Subsidiaries” means each Subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP.

 

“Contract Rate” is defined in Section 3.02(a).

 

8

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.05.

 

“Debt” means, for any Person, the sum of the following (without duplication): 
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services excluding
accounts payable incurred in the ordinary course of business with respect to
which no more than 90 days have elapsed since the date of invoice; (d) all
Capital Lease Obligations; (e) all obligations under Synthetic Leases; (f) all
Debt (as defined in the other clauses of this definition) of others secured by a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person; (g) all Debt (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of the Debt (howsoever such assurance shall be made) to
the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Debt or Property of others,
in each case, intended as a means of credit enhancement for creditors of such
others and not as a purchase and sale agreement; (i) obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements in the ordinary course of business; (j) any Debt of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (k)
Disqualified Capital Stock; (l) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment; and (m) any deferred put premiums owed under a
Swap Agreement.  The Debt of any Person shall include all obligations of such
Person of the character described above to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
not included as a liability of such Person under GAAP.  For the sake of clarity,
except as provided in clause (m) of the first sentence of this definition,
obligations under Swap Agreements shall not constitute Debt.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Rate” is defined in Section 3.02(a).

 

“Development Plan” means the comprehensive plan or plans in effect from time to
time with respect to the development of the Properties and any other
expenditures that have been approved by Administrative Agent.  A Development
Plan shall provide for, among other things,

 

9

--------------------------------------------------------------------------------


 

the location, timing and estimated cost of Wells to be drilled or recompleted as
well as names of key personnel required to undertake those operations and their
associated responsibilities.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable, in each case at the option of the holder thereof) or upon the
happening of any event, matures or is mandatorily redeemable for any
consideration other than other Equity Interests (which would not constitute
Disqualified Capital Stock), pursuant to a sinking fund obligation or otherwise,
or is convertible or exchangeable for Debt or redeemable for any consideration
other than other Equity Interests (which would not constitute Disqualified
Capital Stock) at the option of the holder thereof, in whole or in part, on or
prior to the date that is one year after the earlier of (a) the Maturity Date
and (b) the date on which there are no Advances or other obligations hereunder
outstanding and all of the Commitments are terminated.

 

“Dollar-Denominated Production Payments” means production payment obligations
recorded as liabilities in accordance with GAAP, together with all undertakings
and obligations in connection therewith.

 

“dollars,” “USD” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Engineering Reports” is defined in the First Lien Credit Agreement.

 

“Engineered Value” means the value attributed to the Oil and Gas Properties in
the applicable Reserve Report based upon the discounted present value of the
estimated net cash flow to be realized from the production of Hydrocarbons from
such Oil and Gas Properties as set forth in such applicable Reserve Report.

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrowers
or any Subsidiary are conducting or at any time has conducted business, or where
any Property of the Borrowers or any Subsidiary is located, including without
limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements.  The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings specified in CERCLA,
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA and the term “oil

 

10

--------------------------------------------------------------------------------


 

and gas waste” shall have the meaning specified in Section 91.1011 of the Texas
Natural Resources Code (“Section 91.1011”); provided, however, that (a) in the
event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden
the meaning of any term defined thereby, such broader meaning shall apply
subsequent to the effective date of such amendment and (b) to the extent the
laws of the state or other jurisdiction in which any Property of the Borrowers
or any Subsidiary are located establish a meaning for “oil,” “hazardous
substance,” “release,” “solid waste,” “disposal” or “oil and gas waste” which is
broader than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such
broader meaning shall apply with respect to Property located in such state or
other jurisdiction.

 

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
that, together with a Co-Borrower or a Subsidiary is treated as a “single
employer” under Section 414(b) or (c) of the Code, or solely for the proposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of a failure to meet the minimum funding standards under
Section 412 of 430 of the Code or Section 303 of ERISA; (c) the incurrence by
any Co-Borrower or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Plan; (d) the receipt by any
Co-Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (e) the determination that any Plan is
considered an “at risk” plan or a plan in endangered or critical status within
the meaning of Section 430 of the Code or Section 303 of ERISA; (f) the
incurrence by any Co-Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Co-Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Co-Borrower or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar Advance” means an Advance bearing interest based on the LIBO Rate.

 

“Event of Default” has the meaning assigned such term in Section 10.01.

 

11

--------------------------------------------------------------------------------


 

“Excepted Liens” means (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens on pledges or deposits required in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens that arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrowers or any Subsidiary or materially impair
the value of such Property subject thereto; (e) Liens arising solely by virtue
of any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrowers or any of their Subsidiaries to provide collateral to the depository
institution; (f) easements, rights-of-way, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of the
Borrowers or any Subsidiary for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines for the removal of gas, oil,
coal or other minerals or timber, and other like purposes, or for the joint or
common use of real estate, rights of way, facilities and equipment, which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrowers or any Subsidiary or materially
impair the value of such Property subject thereto; (g) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; (h)
judgment and attachment Liens not giving rise to an Event of Default, provided
that any appropriate legal proceedings which may have been duly initiated for
the review of such judgment shall not have been finally terminated or the period
within which such proceeding may

 

12

--------------------------------------------------------------------------------


 

be initiated shall not have expired and no action to enforce such Lien has been
commenced; (i) Liens arising from UCC financing statement filings regarding
operating leases entered into by any Co-Borrower and its Subsidiaries in the
ordinary course of business covering only the Property under lease; and (j)
First Liens; provided, further that Liens described in clauses (a) through (e)
shall remain Excepted Liens only for so long as no action to enforce such Lien
has been commenced and no intention to subordinate the Lien granted in favor of
the Administrative Agent and the Lenders is to be hereby implied or expressed by
the permitted existence of such Excepted Liens.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder or under any other Loan Document, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America or such other jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which a Co-Borrower is located, (c) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 5.04(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 5.03(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 5.03(a) or
Section 5.03(c), and (d) any federal withholding Taxes imposed under FATCA.

 

“Family” means (a) an individual, (b) such individual’s spouse, (c) any other
natural person who is related to such individual or such individual’s spouse
within the second degree of kinship and (d) any other natural person who has
been adopted by such individual.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with, any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, New York or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such

 

13

--------------------------------------------------------------------------------


 

transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fee Letter” means any letter agreement executed by the Borrowers and the
Administrative Agent in connection herewith and/or with a syndication of this
credit facility pertaining to certain fees payable to the Administrative Agent.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of each Co-Borrower.

 

“Financial Statements” means the financial statement or statements of Sanchez
and its Consolidated Subsidiaries (including the other Borrowers) referred to in
Section 7.04(a).

 

“First Liens” has the meaning assigned such term in Section 9.03(b).

 

“First Lien Administrative Agent” means Capital One, and its successors and
assigns, in its capacity as administrative agent under the First Lien Loan
Documents.

 

“First Lien Credit Agreement” means, subject to Section 12.16, that certain
Credit Agreement dated November 15, 2012 by and among the Borrowers, First Lien
Administrative Agent and the First Lien Lenders, as amended or refinanced in
accordance with the terms thereof and the terms of the Intercreditor Agreement.

 

“First Lien Lenders” means First Lien Administrative Agent and the lenders party
thereto to the First Lien Loan Documents.

 

“First Lien Lender’s Swap Designee” means any “Lender’s Swap Designee” as
defined in the First Lien Credit Agreement.

 

“First Lien Loan” means that certain $250,000,000 first lien revolving loan made
or to be made by the First Lien Lenders to Borrowers pursuant to the First Lien
Loan Documents, as amended, modified or refinanced in accordance with the terms
thereof and the terms of the Intercreditor Agreement.

 

“First Lien Loan Documents” means, collectively, the First Lien Credit Agreement
and the Notes, the other Loan Documents (as such terms are defined therein) and
all other documents, instruments, and agreements now or hereafter executed
and/or delivered by Borrowers in connection with the First Lien Loan, in each
case, as amended, modified or replaced in accordance with the terms thereof and
of the Intercreditor Agreement.

 

“First Lien Required Lenders” means the “Required Lenders” as defined in the
First Lien Credit Agreement.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Loan Parties are located.  For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

14

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrowers, any Subsidiary, any of their Properties, the Administrative Agent or
any Lender.

 

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guaranty” means the Guaranty to be executed by the Guarantors, substantially in
the form of Exhibit G or any other form approved by the Administrative Agent.

 

“Guarantor” means all Restricted Subsidiaries of Borrowers.  As of the date
hereof, there are no Guarantors.

 

“Hazardous Materials” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation:  (a) any chemical, compound, material, product, byproduct, substance
or waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law; (b) Hydrocarbons, petroleum products, petroleum substances,
natural gas, oil, oil and gas waste, crude oil, and any components, fractions,
or derivatives thereof; and (c) radioactive materials, asbestos containing
materials, polychlorinated biphenyls, or radon.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
non-usurious interest rate, if any (or, if the context so requires, an amount
calculated at such rate), that at any time or from time to time may be
contracted for, taken, reserved, charged, or received by such Lender under
applicable laws with respect to an obligation, as such laws are presently in
effect or, to the extent allowed by applicable law, as such laws may hereafter
be in effect and which allow a higher maximum non-usurious interest rate than
such laws now allow.  The determination of the Highest Lawful Rate shall, to the
extent required by applicable law, take into account as interest paid, taken,
received, charged, reserved or contracted for any and all relevant payments or
charges under the Loan Documents.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit

 

15

--------------------------------------------------------------------------------


 

interests and production payment interests, including any reserved or residual
interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Intercreditor Agreement” means that certain intercreditor agreement dated of
even date herewith by and among Administrative Agent, Lenders, First Lien
Administrative Agent, First Lien Lenders and Borrowers.

 

“Interest Payment Date” means (a) with respect to any Eurodollar Advance, the
last day of the Interest Period and, in the case of an Advance with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (b) with respect to any ABR Loan, the
last day of each calendar month.

 

“Interest Period” means the period commencing on the date of such Advance and
ending on the numerically corresponding day in the calendar month that is one,
three or six months thereafter, as the Borrowers may elect; provided, that (a)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.

 

“Interim Redetermination” is defined in the First Lien Credit Agreement.

 

“Investment” means, for any Person, any of the following: (a) the acquisition
(whether for cash, Property, services or securities or otherwise) of Equity
Interests of any other Person or any agreement to make any such acquisition
(including, without limitation, any “short sale” or any sale of any securities
at a time when such securities are not owned by the Person entering into such
short sale) or any capital contribution to any other Person; (b) the making of
any deposit with, or advance, loan or capital contribution to, assumption of
Debt of, purchase or other acquisition of any other Debt or equity participation
or interest in, or other extension of credit to, any other Person (including the
purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person); or
(c) the entering into of any guarantee of, or other contingent obligation
(including the deposit of any Equity Interests to be sold) with respect to, Debt
or other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

16

--------------------------------------------------------------------------------


 

“LIBO Rate” means, with respect to any Advance for any Interest Period, the rate
appearing on Reuters BBA Libor Rates LIBOR01 (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period.  In the
event that such rate is not available at such time for any reason, then the LIBO
Rate with respect to such Advance for such Interest Period shall be the rate at
which dollar deposits of $5,000,000 and, in each case, for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) royalties, production payments and the like payable
out of Oil and Gas Properties.  The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, encroachments,
exceptions or reservations.  For the purposes of this Agreement, each
Co-Borrower and its Subsidiaries shall be deemed to be the owner of any Property
which it has acquired or holds subject to a conditional sale agreement, or
leases under a financing lease or other arrangement pursuant to which title to
the Property has been retained by or vested in some other Person in a
transaction intended to create a financing.

 

“Loan Documents” means this Agreement, the Term Notes, the Security Instruments,
the Guaranties, the Intercreditor Agreement, the Undertaking to Pay Directly,
Fee Letter and all other agreements, instruments, documents and certificates,
other than Swap Agreements, executed and delivered to the Administrative Agent
or any Lender in connection with this Agreement or the transactions contemplated
hereby.

 

“Loan Parties” means the Borrowers and each Subsidiary that is a party to any
Loan Document.

 

“Macquarie” has the meaning given in the introductory paragraph.

 

“Market Disruption Notice” is defined in Section 3.02(d).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property or condition (financial or otherwise) of any Co-Borrower
and its Subsidiaries taken as a whole, (b) the ability of any Loan Party to
perform any of its obligations under any Loan Document, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent, any Issuing Bank or any Lender
under any Loan Document.

 

17

--------------------------------------------------------------------------------


 

“Material Indebtedness” means (a) the First Lien Loan and (b) Debt (other than
the Term Loan), or obligations in respect of one or more Swap Agreements, of any
one or more Co-Borrower and its Subsidiaries in an aggregate principal amount
exceeding $1,000,000.00.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrowers or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that a Co-Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means May 16, 2016.

 

“Maximum Commitment Amount” means, as to each Lender, the amount set forth
opposite such Lender’s name on Annex I under the caption “Maximum Commitment
Amounts,” as the same may be modified from time to time pursuant to any
assignment permitted by Section 12.04(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by any Co-Borrower or any
Restricted Subsidiary that is subject to the Liens existing and to exist under
the terms of the Security Instruments.

 

“Mortgages” means all mortgages and deeds of trust executed in connection
herewith.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Notice of Continuation” means a notice of continuation of Eurodollar Advance in
the form of the attached Exhibit E signed by Borrowers.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Obligations” means, without duplication, (a) all Debt evidenced hereunder, (b)
the obligation of the Loan Parties for the payment of the fees payable hereunder
or under the other Loan Documents, (c) the obligations of the Loan Parties
relating to Bank Products, and (d) all other obligations and liabilities
(monetary or otherwise, whether absolute or contingent, matured or unmatured) of
the Loan Parties to the Administrative Agent and the Lenders, in each case now
existing or hereafter incurred under, arising out of or in connection with any
Loan Document, and to the extent that any of the foregoing includes or refers to
the payment of amounts deemed or constituting interest, only so much thereof as
shall have accrued, been earned and which remains unpaid at each relevant time
of determination.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts

 

18

--------------------------------------------------------------------------------


 

and agreements, which relate to any of Hydrocarbon Interests or the production,
sale, purchase, exchange or processing of Hydrocarbons from or attributable to
such Hydrocarbon Interests; (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests, including all
oil in tanks, and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to Hydrocarbon Interests; (f) all tenements,
hereditaments, appurtenances and Properties in any manner appertaining,
belonging, affixed or incidental to Hydrocarbon Interests and (g) all
Properties, rights, titles, interests and estates described or referred to
above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing. Any reference herein to “Oil and Gas Properties” shall
(a) be deemed to refer to Borrowers’ and their Subsidiaries’ Oil and Gas
Properties unless the context requires otherwise and (b) in any event, include
the “Mortgaged Properties” described in the Mortgages.

 

“Operator” means Sanchez Oil & Gas Corporation, a Delaware corporation.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document; “Other
Taxes” shall not include Excluded Taxes.

 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

“Patriot Act” has the meaning set forth in Section 12.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any successor entity performing similar functions.

 

“PDNP Reserves” means Proved Reserves which are categorized as both “Developed”
and “Non Producing” in the SPE/WPC Definitions.

 

“PDP Reserves” means Proved Reserves which are categorized as both “Developed”
and “Producing” in the SPE/WPC Definitions.

 

“Permitted Preferred Stock Distributions” means dividends to holders of the
Preferred Stock to the extent described and provided for by that certain
Certificate of Designations of 4.875% Convertible Perpetual Preferred Stock,
Series A of Sanchez dated September 17, 2012.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

19

--------------------------------------------------------------------------------


 

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan), subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which a Co-Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Preferred Stock” means the shares of the series of Sanchez’ preferred stock,
par value $0.01, issued pursuant to that certain Certificate of Designations of
4.875% Convertible Perpetual Preferred Stock, Series A of Sanchez dated
September 17, 2012.

 

“Pricing/Expense Assumptions” means a calculation utilizing the following
assumptions:

 

(i)                                     Oil and gas pricing used will be
determined by Administrative Agent and Lenders in their sole discretion, based
in part on NYMEX market prices reduced by (A) historical average basis
differential between the pricing employed by independent third-party
over-the-counter counterparties compared to the prevailing wellhead prices at
the production location and (B) any other adjustments as may be necessary
including shrink, gathering, transportation and processing fees.

 

(ii)                                  All forecasted pricing will be adjusted
for quality and location.

 

(iii)                               Average lease or other applicable operating
expenses will be subject to Administrative Agent’s and Lenders’ reasonable
Approval and shall reasonably correspond to historical operating expenses for
Borrowers’ Oil and Gas Properties.

 

“Prime Rate” means the prime rate of interest published by the Wall Street
Journal from time to time; each change in the Prime Rate shall be effective from
and including the date such change is published as being effective.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proved Reserves” shall have the meaning given that term in the SPE/WPC
Definitions.

 

“PUD Reserves” means Proved Reserves which are categorized as “Undeveloped” in
the SPE/WPC Definitions.

 

“PV-10” means the present worth of future net income, discounted to present
value at the simple interest rate of ten percent (10%) per year over the life of
the reserves.

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt.  “Redeem” has the correlative meaning
thereto.

 

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

20

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

 

“Required Lenders” means, at any time while no Advances are outstanding, Lenders
having at least sixty-six and two thirds percent (66 2/3%) of the Aggregate
Maximum Commitment Amounts; and at any time while any Advances are outstanding,
Lenders holding at least sixty-six and two thirds percent (66 2/3%) of the
outstanding aggregate principal amount of the Advances (without regard to any
sale by a Lender of a participation in any Advance under Section 12.04(c)).

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the proved Oil and Gas Properties of the Borrowers and
the Restricted Subsidiaries, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions consistent with SEC reporting requirements at the time, and
reflecting Swap Agreements in place with respect to such production.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person.  Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of each Co-Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Person
or any payment (whether in cash, securities or other Property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Person or any option, warrant or other right to acquire any
such Equity Interests in any Person.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary or a Co-Borrower.

 

“Rolling Period” means (a) for the fiscal quarters ending prior to June 30,
2013, the period commencing on June 30, 2012 and ending on the last day of such
fiscal quarter and (b) for the fiscal quarter ending on June 30, 2013, and for
each fiscal quarter thereafter, the period of four consecutive fiscal quarters
ending on the last day of such fiscal quarter.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

21

--------------------------------------------------------------------------------


 

“Sanchez Family” means (a) Antonio R. Sanchez, III and A.R. Sanchez, Jr., (b)
any spouse or descendant of any individual named in (a), (c) any other natural
person who is a member of the Family of any such individual referenced in
(a)-(b) above and (d) any other natural person who has been adopted by any such
individual referenced in (a)-(c) above.

 

“Sanchez Group” means (a) any member of the Sanchez Family, (b) the Operator,
Sanchez Energy Partners I, LP and SEP Management I, LLC and (c) any Person
Controlled by any one or more of the foregoing.

 

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

 

“Second Lien Collateral Agent” is defined in Section 12.17.

 

“Security Agreement” means the Security and Pledge Agreement executed by
Borrowers and the Guarantors of even date herewith.

 

“Security Instruments” means the mortgages, deeds of trust, security agreements,
pledge agreements, deposit account control agreements, guaranty agreements and
other agreements, instruments or certificates, and any and all other agreements,
instruments, certificates or certificates now or hereafter executed and
delivered by the Borrowers or any other Person (other than Swap Agreements or
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Obligations pursuant to this Agreement) in
connection with, or as security for the payment or performance of the
Obligations, the Term Notes, or this Agreement, as such agreements may be
amended, modified, supplemented or restated from time to time, including,
without limitation, the Security Agreement, Mortgages and Transfer Letters.

 

“SPE/WPC Definitions” means the definitions promulgated by the Society of
Petroleum Evaluation Engineers and the World Petroleum Congress and in effect
from time to time.

 

“Subsidiary” means of a Person means (a) a corporation, partnership, joint
venture, limited liability company or other business entity of which at least a
majority of the outstanding Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors, managers or
other governing body of such Person (irrespective of whether or not at the time
Equity Interests of any other class or classes of such Person shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
its Subsidiaries or such Person and one or more of its Subsidiaries, and (b) any
partnership of which such Person or any of its Subsidiaries is a general
partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of any Co-Borrower.

 

“Supporting Documentation” means a package containing data that is available to
Borrowers sufficient to support the cost estimate and the justification for the
proposed Development Plan project.  Upon request by Lenders, this package will
include any or all of the following: (a) detailed work procedure, (b) before and
after wellbore schematics, (c) detailed cost estimate plus bids on major items
and other backup as appropriate, (d) reservoir structure and isopach maps, (e)
log sections, core data, and directional survey for any well being worked on
plus key offset wells, (f) notes showing Borrowers’ or Approved Petroleum
Engineers’

 

22

--------------------------------------------------------------------------------


 

reserves calculation, if available, (g) economic forecast and (h) any other data
that Lenders reasonably deem necessary in order to make an informed decision on
the merits of the project.

 

“Swap Agreement” means any transaction or agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-counter” or otherwise, involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, whether or not any such transaction is
governed by or subject to any master agreement.  For the avoidance of doubt, (a)
a Swap Agreement governed by a master agreement, including any master agreement
published by the International Swaps and Derivatives Association, Inc., shall be
deemed entered into when such individual Swap Agreement is entered into without
regard to the date on which such master agreement is entered into, and (b) any
hedge position or hedging arrangement of the type described in the immediately
preceding sentence shall be considered a Swap Agreement regardless of whether a
written agreement or written confirmation is entered into.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
Obligations for borrowed money for purposes of U.S. federal income taxes, if the
lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, eighty percent
(80%) of the residual value of the Property subject to such operating lease upon
expiration or early termination of such lease.

 

“Tax Amount” means, for any period, the combined federal, state and local income
taxes, including estimated taxes, that would be payable by the Borrowers if it
were a Texas corporation filing separate tax returns with respect to its Taxable
Income for such period; provided that in determining the Tax Amount, the effect
thereon of any net operating loss carry-forwards or other carry-forwards or tax
attributes, such as alternative minimum tax carry-forwards, that would have
arisen if any Co-Borrower were a Texas corporation shall be taken into account;
provided, further, that, if there is an adjustment in the amount of the Taxable
Income for any period, an appropriate positive or negative adjustment shall be
made in the Tax Amount, and if the Tax Amount is negative, then the Tax Amount
for succeeding periods shall be reduced to take into account such negative
amount until such negative amount is reduced to zero. Notwithstanding anything
to the contrary, Tax Amount shall not include taxes resulting from a
Co-Borrower’s reorganization as, or change in the status to, a corporation for
tax purposes.

 

“Taxable Income” means, for any period, the taxable income or loss of the
Borrowers for such period for U.S. federal income tax purposes.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loan” is defined in Section 2.01.

 

23

--------------------------------------------------------------------------------


 

“Term Notes” means the promissory notes of the Borrowers described in Section
2.06 and being substantially in the form of Exhibit A, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.

 

“Termination Date” means the earliest of (a) the Maturity Date, (b) the date on
which all of the Obligations under the Loan Documents are indefeasibly paid in
full in cash (other than indemnity obligations and similar obligations that
survive the termination of this Agreement) and Lenders have no further
obligation to make any Advance, or (c) the date on which Administrative Agent,
on behalf of the Lenders, notifies Borrowers of the acceleration of Obligations
under this Agreement following an Event of Default.

 

“Total Adjusted Present Value” means the sum of the PV-10 of Borrowers’ Proved
Reserves calculated using the most recently delivered Engineering Report;
provided that the sum of the PV-10 of the PDNP Reserves and the PV-10 of the PUD
Reserves shall not exceed fifty percent (50%) of the Total Adjusted Present
Value.  In the event the sum of PV-10 of PDNP Reserves and PV-10 of the PUD
Reserves would otherwise exceed fifty percent (50%) of the Total Adjusted Value,
then the Total Adjusted Value shall be calculated as two hundred percent (200%)
of the amount of PV-10 of the PDP Reserves. The calculation of Total Adjusted
Present Value may, in Administrative Agent’s sole discretion, incorporate any
acquisitions of Oil and Gas Properties or dispositions of Oil and Gas Properties
from the most recently delivered Engineering Report since the date thereof and
shall incorporate the Pricing/Expense Assumptions.

 

“Tranche A” is defined in Section 2.03(a).

 

“Tranche B” is defined in Section 2.03(b).

 

“Transactions” means the execution, delivery and performance by any Co-Borrower
or any Guarantor of this Agreement and each other Loan Document to which it is a
party, the borrowing of Advances, the use of the proceeds thereof and the grant
of Liens by the Borrowers on Mortgaged Properties, other Properties and
Collateral pursuant to the Security Instruments.

 

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
executed and delivered by the Borrowers or any other Person executing and
delivering a Mortgage.

 

“Type,” when used in reference to any Advance refers to whether the rate of
interest on such Advance is determined by reference to the Alternate Base Rate
or the LIBO Rate.

 

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of Texas, or, where applicable as to specific Property, any other relevant
state.

 

“Undertaking to Pay Directly” means the Undertaking to Pay Directly executed by
Operator in favor of the Administrative Agent of even date herewith.

 

“Unproved Reserves” means Unproved Reserves which are categorized as “Probable
Reserves” and “Possible Reserves” in the SPE/WPC Definitions.

 

24

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means any Subsidiary of a Co-Borrower that is
designated by the Board of Directors of such Co-Borrower as an Unrestricted
Subsidiary pursuant to a resolution of the Board of Directors, but only to the
extent that such Subsidiary:

 

(1)                                 has no Debt other than Debt which is
non-recourse to such Co-Borrower;

 

(2)                                 is not party to any agreement, contract,
arrangement or understanding with any Co-Borrower or any Restricted Subsidiary
of such Co-Borrower unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to such Co-Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of such Co-Borrower;

 

(3)                                 is a Person with respect to which neither
such Co-Borrower nor any of its Restricted Subsidiaries has any direct or
indirect obligation (a) to subscribe for additional Equity Interests or (b) to
maintain or preserve such Person’s financial condition or to cause such Person
to achieve any specified levels of operating results; and

 

(4)                                 does not guarantee or otherwise directly or
indirectly provide credit support for any Debt of such Co-Borrower or any of its
Restricted Subsidiaries.

 

Any designation of a Subsidiary of a Co-Borrower as an Unrestricted Subsidiary
shall be made in an officer’s certificate delivered to the Administrative Agent
and containing a certification that such designation is in compliance with the
terms of this definition.  If, at any time, any Unrestricted Subsidiary would
fail to meet the preceding requirements as an Unrestricted Subsidiary, it will
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
and any Debt of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary of such Co-Borrower as of such date and any Lien of such Subsidiary
will be deemed to be incurred as of such date and, if such Debt is not permitted
to be incurred pursuant to Section 9.02 hereof, or such Lien is not permitted to
be incurred as of such date pursuant to Section 9.03 hereof, then in either
case, the Borrowers will be in default of such covenant.

 

“U.S. Tax Compliance Certificate” has the meaning assigned such term in Section
5.03(e)(ii)(1)(C).

 

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by a Co-Borrower or one or
more of the Wholly-Owned Subsidiaries or by a Co-Borrower and one or more of the
Wholly-Owned Subsidiaries.

 

Section 1.03                            Terms Generally; Rules of Construction. 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same

 

25

--------------------------------------------------------------------------------


 

meaning and effect as the word “shall”.  Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement.  No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

Section 1.04                            Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which the
Borrowers’ independent certified public accountants concur and which are
disclosed to Administrative Agent on the next date on which financial statements
are required to be delivered to the Lenders pursuant to Section 8.01(a);
provided that, unless the Borrowers and the Required Lenders shall otherwise
agree in writing, no such change shall modify or affect the manner in which
compliance with the covenants contained herein is computed such that all such
computations shall be conducted utilizing financial information presented
consistently with prior periods.

 

ARTICLE II

 

THE TERM LOAN FACILITY

 

Section 2.01                            Commitments.  Subject to the terms and
conditions set forth herein, the Lenders agree to make available to the
Borrowers during the Availability Period a secured, multiple advance term loan
(the “Term Loan”) of up to the Aggregate Maximum Commitment Amount; provided
that the Maximum Commitment Amount of any Lender shall never exceed its
Applicable Percentage of the Aggregate Maximum Commitment.  If, however, the
obligations of Borrowers under the Term Loan at any time exceed the Aggregate
Maximum Commitment Amount, all amounts owing by Borrowers to Lenders under this
Agreement will nevertheless constitute Obligations and be entitled to the
benefit of Lenders’ Liens on the Collateral.

 

Section 2.02                            Term Loan.

 

(a)                                 All Amounts Due at Maturity.  All monetary
Obligations will be fully due and payable on the Maturity Date.

 

26

--------------------------------------------------------------------------------


 

(b)                                 No Revolving Credit.  Amounts repaid in
respect of the Term Loan may not be reborrowed.

 

(c)                                  Joint and Several Obligations.  The
Borrowers obligations to repay the Term Loan and the other Obligations are joint
and several.

 

Section 2.03                            Availability and Purpose of Advances. 
Beginning on the Effective Date and continuing through the applicable
Availability Period:

 

(a)                                 Tranche A.  $50,000,000 of the Term Loan
(“Tranche A”) may be used by Borrowers to (i) fund the development of the
Properties as set forth in any Development Plan Approved by Lenders and (ii)
with the Approval of Lenders, fund the acquisitions of additional Properties.

 

(b)                                 Tranche B.  Up to $200,000,000 of the Term
Loan (“Tranche B”) may, with the Approval of Lenders, be used by Borrowers:

 

(i)                                     to fund the acquisition of additional
Properties;

 

(ii)                                  to fund additional development activities
included on any subsequent Development Plan Approved by Lenders;

 

(iii)                               to cure Borrowing Base deficiencies under
the First Lien Credit Agreement;

 

(iv)                              to pay the Advance Fee for each Advance under
this Tranche B; and

 

(v)                                 for any other purpose Approved by Lenders.

 

(c)                                  Tranche B Advances are Discretionary. 
Notwithstanding any provision of this Agreement to the contrary, the decision to
make (or not make) any Advance requested under Tranche B is in the sole and
absolute discretion of Lenders, without regard to whether the applicable
conditions set forth in this ARTICLE II and ARTICLE VI below have been
satisfied.

 

Section 2.04                            Development Plan.

 

(a)                                 The initial Development Plan shall be the
Development Plan submitted and Approved pursuant to Section 6.01(s).  Borrowers
can propose modifications to the Development Plan from time to time, and those
modifications will become effective when Approved by Administrative Agent.

 

(b)                                 Notwithstanding the Administrative Agent’s
Approval of a Development Plan, Borrowers must nevertheless satisfy the
conditions described in this ARTICLE II and ARTICLE VI below prior to the making
of each Advance.

 

27

--------------------------------------------------------------------------------


 

Section 2.05                            Advance Procedure.

 

(a)                                 Advance Requests.  To request an Advance,
Borrowers will deliver an Advance Request to Administrative Agent by 12:00 noon
Houston, Texas time, at least three Business Days prior to the date on which the
Advance, if Approved, is to be made.  Each Advance Request will include invoices
or other Supporting Documentation reasonably requested by Administrative Agent
to support the amounts to be paid out of the requested Advance.  Each Advance
Request shall specify an Interest Period (which shall be a period contemplated
by the definition of “Interest Period”); provided that if no Interest Period is
specified, then the Borrowers shall be deemed to have selected an Interest
Period of one month’s duration.  Upon Administrative Agent’s receipt of any
Advance Request, the Administrative Agent shall advise each Lender of the
details thereof and such Lender’s portion of each resulting Advance.  Unless
Administrative Agent notifies Borrowers in writing within that three Business
Day period that it objects or requires additional information with respect to
the requested Advance (in which case, Administrative Agent will describe the
objection or requested information in reasonable detail), then Lenders will
process the Advance Request.  All Advances to Borrowers will be made to an
account or accounts specified in Schedule 2.05(a).

 

(b)                                 Minimum Advance.  The minimum amount of any
Advance under Tranche A and Tranche B will be in the amount of $250,000, unless
a lesser amount remains available under the Term Loan or under a particular
tranche of the Term Loan.

 

(c)                                  Authorized Signatories.  Schedule 2.05(c)
identifies and contains a specimen signature of each Person authorized to
request an Advance on behalf of Borrowers.  Unless otherwise noted on Schedule
2.05(c), only a single signatory is required on an Advance Request.

 

(d)                                 Unavailability of USD.  If any Lender
determines that deposits in USD will not be readily available to it in the
relevant interbank market to enable that Lender to fund its Applicable
Percentage of a requested Advance, then (i) that Lender will give prompt notice
of that fact to Borrowers and Administrative Agent, and (ii) the Advance Request
will be deemed to have been withdrawn and Lenders will have no obligation to
make the requested Advance.

 

(e)                                  Advance Fee.  Contemporaneously with the
making of any Tranche B Advance Borrowers will pay to Administrative Agent, for
the account of the Lenders, a non-refundable fee (as more particularly described
in the Fee Letter, the “Advance Fee”).

 

(f)                                   Continuations.  Unless Administrative
Agent has notified Borrowers of the Conversion of an Advance to an ABR Loan as
provided herein, Borrowers may elect to continue any Advance as a Eurodollar
Advance by delivering an irrevocable Notice of Continuation to Administrative
Agent at Administrative Agent’s office no later than 12:00 noon Houston, Texas
time on the date which is at least three Business Days in advance of the
proposed continuation date.  Each such Notice of Continuation shall be in
writing or by facsimile confirmed immediately in writing specifying the
information required therein.  Promptly after receipt of a Notice of
Continuation under this Section 2.05, Administrative Agent shall provide each
Lender with a copy thereof.

 

28

--------------------------------------------------------------------------------


 

(g)                                  Certain Limitations.  Notwithstanding
anything to the contrary contained in Sections 2.05(a) and (f) above:

 

(i)                                     at no time shall there be more than four
Interest Periods applicable to outstanding Advances and Borrowers may not
request any Advances based on the LIBO Rate at any time that an Event of Default
has occurred and is continuing;

 

(ii)                                  if any Lender shall, at least one Business
Day before the date of any requested Advance or continuation, notify
Administrative Agent of any event set forth in Section 5.05 making it unlawful
for such Lender to perform its obligations under this Agreement to make Advances
or to fund or maintain Advances based on the LIBO Rate, the right of Borrowers
to select the LIBO Rate from such Lender shall be suspended until such Lender
shall notify Administrative Agent that the circumstances causing such suspension
no longer exist, and the Advance made by such Lender or continuation shall be an
ABR Loan;

 

(iii)                               if Administrative Agent is unable to
determine the LIBO Rate for any Advance, the right of Borrowers to select LIBO
Rate for such Advance or for any subsequent Advance shall be suspended until
Administrative Agent shall notify Borrowers and the Lenders that the
circumstances causing such suspension no longer exist, and each Advance made or
continued after such notice and before such time, if any, as the Administrative
Agent shall have notified the Borrowers and Lenders that such suspension has
ended, shall be an ABR Loan;

 

(iv)                              if any Lender shall, at least one Business Day
before the date of any requested Advance, notify Administrative Agent that the
LIBO Rate will not adequately reflect the cost to such Lenders as set forth in
Section 5.01, for such Advance, the right of Borrowers to select the LIBO Rate
for such Advance or for any subsequent Advance shall be suspended until
Administrative Agent shall notify Borrowers and the Lenders that the
circumstances causing such suspension no longer exist, and each Advance shall be
an ABR Loan; and

 

(v)                                 Borrowers acknowledge and agree that they
are not entitled to request any ABR Loans, and the advance of, or Conversion to,
ABR Loans shall be solely for the purposes set forth in this Section 2.05(f),
Market Disruption Notices and Section 5.05.

 

Section 2.06                            Term Notes.  Borrowers’ obligation to
repay the Term Loan will be evidenced by a Term Note in favor of each Lender. 
Each Lender will record on its books the date, amount and interest rate of each
Advance made by such Lender, as well as a record of all principal payments made
by Borrowers in respect of such Term Note.  If any Term Note is transferred to
another holder, such Lender may prepare a schedule of that information and
attach it to such Term Note.  However, neither an error in the recordation of
that information on such Lender’s books nor the failure to prepare and attach a
schedule of that information to such Term Note when it is transferred to another
holder will affect such Lender’s or Borrowers’ rights and obligations in respect
of such Term Note or the validity of any transfer of such Term Note to another
holder.

 

29

--------------------------------------------------------------------------------


 

Section 2.07                            Funding of Advances.  Each Lender shall
make each Advance to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 1:00 p.m., Houston, Texas time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders.  The Administrative Agent will make such
Advance available to the Borrowers by promptly crediting the amounts so
received, in like funds, to an account of the Borrowers maintained with the
Administrative Agent in Houston, Texas and designated by the Borrowers in the
applicable Advance Request.

 

Section 2.08                            Presumption of Funding by the Lenders. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Advance that such Lender will not make available to
the Administrative Agent such Lender’s share of such Advance, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with (a) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Advance available to the Administrative
Agent, then the applicable Lender and each Co-Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the interest rate applicable to ABR Loans.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s share of such Advance.

 

Section 2.09                            Lender Obligations Several.  The failure
of any Lender to make its Advance shall not relieve any other Lender of its
obligation, if any, to make its Advance on the date of such Advance (unless such
failure is under Section 2.05(d)).  No Lender shall be responsible for the
failure of any other Lender to make the Advance to be made by such other Lender
on the date of any Advance.

 

ARTICLE III

 

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01                            Repayment of Advances.

 

Each Co-Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Advance on the Termination Date.

 

Section 3.02                            Interest.

 

(a)                                 Except as otherwise provided in Sections
2.05 and 12.15, all Advances under the Term Loan will bear interest at the
lesser of (i) the LIBO Rate plus the Applicable Margin and (ii) the Highest
Lawful Rate (the “Contract Rate”) beginning on the date of each Advance and
continuing until all Obligations are paid in full in accordance with this
Agreement.  If an Event of Default exists, all amounts outstanding under the
Term Loan will bear interest at a rate per

 

30

--------------------------------------------------------------------------------


 

annum (the “Default Rate”) equal to the lesser of (i) the Highest Lawful Rate
and (ii) the Contract Rate plus three percent (3%).  In addition, any amount
owing by Borrowers under this Agreement or the other Loan Documents that is not
paid when due, whether at stated maturity, upon acceleration or otherwise, will
bear interest (both before and after judgment) at the Default Rate.

 

(b)                                 All interest will be computed on the actual
number of days elapsed over a year composed of three hundred sixty (360) days,
unless such computation would exceed the Highest Lawful Rate, in which case
interest shall be computed on the basis of a year of three hundred and
sixty-five (365) days (or three hundred and sixty-six (366) days in a leap
year), except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of three hundred and sixty-five (365) days (or three
hundred and sixty-six (366) days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  Interest is due and payable under this Agreement in
arrears and in immediately available funds (i) on each Interest Payment Date
prior to the Termination Date and (ii) in full on the Termination Date; provided
that (i) interest accrued at the Default Rate shall be payable on demand, (i) in
the event of any repayment or prepayment of any Advance, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (ii) in the event of any Conversion of any Advance
as provided herein prior to the end of the current Interest Period therefor,
accrued interest on such Advance shall be payable on the effective date of such
conversion.

 

(c)                                  Lenders’ determination of the LIBO Rate as
provided in this Agreement will, absent manifest error, be conclusive and
binding on all parties.

 

(d)                                 If, on or before any date on which
Administrative Agent is to determine the LIBO Rate:

 

(i)                                     Administrative Agent determines that
adequate and fair means do not or will not exist for determining the LIBO Rate
applicable to an Interest Period or, for any reason, Administrative Agent will
not be able to determine the LIBO Rate for the applicable Interest Period; or

 

(ii)                                  Administrative Agent determines that the
LIBO Rate determined in accordance with this Agreement does not accurately
reflect the cost of funding, making or maintaining that Advance for the
applicable Interest Period;

 

then Administrative Agent can give notice of that circumstance to Borrowers (a
“Market Disruption Notice”), whereupon the obligation of the Lenders to make the
requested Advance on the basis of the LIBO Rate will be suspended until such
time as Administrative Agent notifies Borrowers that the circumstances described
in the Market Disruption Notice no longer exist at which time Administrative
Agent shall Convert the ABR Loans to Advances bearing interest at the Contract
Rate.  If the Administrative Agent has issued a Market Disruption Notice, all
Advances then outstanding will bear interest at the Alternate Base Rate plus
seven and one-half percent (7.5%).

 

31

--------------------------------------------------------------------------------


 

(e)                                  If a new Advance is made after another
Interest Period has commenced, then the initial Interest Period applicable to
the new Advance will end on the same date that that existing Interest Period
ends.  The interest rate applicable to that new Advance will be the Contract
Rate for a term equal to the number of days remaining in that existing Interest
Period.

 

Section 3.03                            Prepayments.

 

(a)                                 Optional Prepayments.  The Borrowers shall
have the right at any time and from time to time to prepay any Advance in whole
or in part, subject to prior notice in accordance with Section 3.03(b).  Partial
optional prepayments pursuant to this Section 3.03 shall be in an aggregate
principal amount of $250,000 or any whole multiple of $50,000 in excess thereof.

 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrowers shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder, not later than 12:00 noon Houston, Texas
time, three (3) Business Days before the date of prepayment.  Such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Advance or portion thereof to be prepaid.  Promptly following receipt of
any such notice relating to an Advance, the Administrative Agent shall advise
the Lenders of the contents thereof.  Each prepayment of Advance shall be
applied ratably and shall be accompanied by accrued interest to the extent
required by Section 3.02.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     Subject to the terms of the
Intercreditor Agreement, Borrowers will promptly pay to Administrative Agent,
for the ratable benefit of each Lender, any amounts required by Administrative
Agent, in its sole discretion, in connection with any sale or other disposition
of Oil and Gas Properties Consented to by Administrative Agent in accordance
with Section 9.11(f).

 

(ii)                                  All prepayments received by Administrative
Agent under this Section 3.03(c) will be immediately applied as a prepayment of
the Term Loan.

 

(iii)                               Prepayments pursuant to this Section 3.03(c)
shall be accompanied by accrued interest to the extent required by Section 3.02.

 

(d)                                 No Premium or Penalty.  Prepayments
permitted or required under this Section 3.03 shall be without premium or
penalty, except as required under Section 5.02.

 

ARTICLE IV

 

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01                            Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Payments by the Borrowers.  The Borrowers
shall make each payment required to be made by the Borrowers hereunder (whether
of principal, interest or fees, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon Houston, Texas
time, on the date when due, in dollars that constitute immediately available

 

32

--------------------------------------------------------------------------------


 

funds, without defense, deduction, recoupment, set-off or counterclaim.  Fees,
once paid, shall not be refundable under any circumstances absent manifest error
(e.g., as a result of a clerical mistake).  Any amounts received after such time
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except that
payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section 12.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder shall be made in dollars.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

 

(c)                                  Place of Payments.  All payments to be made
by Borrowers to Administrative Agent under this Agreement will be made to the
following account on the date due:

 

Account:                                              Bank of New York

New York, NY 10004

ABA # 021000018

 

Favour:                                                     Macquarie Bank
Limited

Sydney

A/C No.:  8900055375

Chips UID:  236386

Reference:  Sanchez Energy Corporation

 

or to any other account that Administrative Agent may designate in writing to
Borrowers from time to time.

 

(d)                                 Sharing of Payments by Lenders.  If the
Administrative Agent or any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Advances resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Advances and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Advances of other Lenders to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances; provided that (i) if any such participations are
purchased and all or any portion of the

 

33

--------------------------------------------------------------------------------


 

payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 4.01(d) shall not be construed
to apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Commitment or Advances to any assignee or participant, other than to the
Borrowers or any Subsidiary or Affiliate thereof (as to which the provisions of
this Section 4.01(d) shall apply).  The Borrowers consent to the foregoing and
agree, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrowers rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrowers in the amount of such participation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to ARTICLE II, Section 4.02 or
12.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender and for the
benefit of the Administrative Agent to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or (ii)
hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections; in the case of each of (i) and (ii) above, in any order as determined
by the Administrative Agent in its discretion.

 

Section 4.02                            Presumption of Payment by the
Borrowers.  Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

Section 4.03                            Certain Deductions by the Administrative
Agent.  If any Lender shall fail to make any payment required to be made by it
pursuant to ARTICLE II or Section 4.02 then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

Section 4.04                            Disposition of Proceeds.  The Security
Instruments contain an assignment by the Borrowers unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrowers’
interest in and to production and all proceeds attributable thereto that may be
produced from or allocated to the Mortgaged Property, which assignment is
subject to the

 

34

--------------------------------------------------------------------------------


 

assignment to the First Lien Administrative Agent in the First Lien Loan
Documents.  The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Obligations and other
obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default and otherwise subject to the terms of the Intercreditor
Agreement, (a) the Administrative Agent and the Lenders agree that they will
neither notify the purchaser or purchasers of such production nor take any other
action to cause such proceeds to be remitted to the Administrative Agent or the
Lenders (including, without limitation, the sending of a Transfer Letter to the
purchaser or purchasers of such production), but the Lenders will instead permit
such proceeds to be paid to the Borrowers and their Restricted Subsidiaries and
(b) the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary to cause such proceeds to be paid to the Borrowers and/or
such Restricted Subsidiaries.  Upon the expiration or termination of the
Commitments and the payment and performance in full of the Obligations, the
Administrative Agent shall, at the expense of the Borrowers, execute and deliver
such documentation as any Co-Borrower shall reasonably request to re-convey to
the relevant Co-Borrower or Guarantor any Property purportedly conveyed to the
Administrative Agent under the Security Instruments.

 

ARTICLE V

 

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

 

Section 5.01                            Increased Costs.

 

(a)                                 Changes in Law.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender; or

 

(ii)                                  impose on any Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar
Advances made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Advance (or of maintaining its obligation to
make any such Advance) or to reduce the amount of any sum received or receivable
by such Lender (whether of principal, interest or otherwise), then the Borrowers
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement or any Advance made by such Lender to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrowers will pay to such Lender such

 

35

--------------------------------------------------------------------------------


 

additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)                                  Certificates.  A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company as specified in Section 5.01(a) or (b) and reasonably detailed
calculations therefor shall be delivered to the Borrowers and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Effect of Failure or Delay in Requesting
Compensation.  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrowers shall not be
required to compensate a Lender pursuant to this Section 5.01 for any increased
costs or reductions incurred more than ninety (90) days prior to the date that
such Lender notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 5.02                            Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Advance other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the failure to prepay any Eurodollar Advance on the date
specified in any notice delivered pursuant hereto, or (c) the assignment of
Eurodollar Advance other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowers pursuant to Section 5.04(b),
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event.  Such loss, cost or expense
to any Lender shall be deemed to include an amount determined by such Lender to
be the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Eurodollar Advance had such event not occurred for
the period from the date of such event to the last day of the then current
Interest Period therefor, over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the London
interbank market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 5.02
and reasonably detailed calculations therefor shall be delivered to the
Borrowers and shall be conclusive absent manifest error.  The Borrowers shall
pay such Lender the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

 

Section 5.03                            Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrowers under any Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrowers shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 5.03(a)), the

 

36

--------------------------------------------------------------------------------


 

Administrative Agent or Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrowers shall make such
deductions and (iii) the Borrowers shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrowers. 
The Borrowers shall pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.

 

(c)                                  Indemnification by the Borrowers.  The
Borrowers shall indemnify the Administrative Agent and each Lender, within ten
(10) days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Administrative Agent, such Lender, on or with
respect to any payment by or on account of any obligation of the Borrowers
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.03) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate of
the Administrative Agent or a Lender as to the amount of such payment or
liability under this Section 5.03 shall be delivered to the Borrowers and shall
be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrowers to a Governmental Authority, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Foreign Lenders.

 

(i)                                     Any Foreign Lender that is entitled to
an exemption from or reduction of withholding tax under the law of the
jurisdiction in which a Co-Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement or any
other Loan Document shall deliver to the Borrowers (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrowers as will permit such payments to be made
without withholding or at a reduced rate.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(1)                                 any Foreign Lender shall deliver to the
Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), whichever of
the following is applicable:

 

(A)                               in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to

 

37

--------------------------------------------------------------------------------


 

payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(B)                               executed originals of IRS Form W-8ECI;

 

(C)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of any Co-Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(D)                               to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W 8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner.

 

(2)                                 any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrowers and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.

 

(f)                                   FATCA.  If a payment made to a Lender
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably

 

38

--------------------------------------------------------------------------------


 

requested by the Borrowers or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers or the Administrative Agent as may be necessary for
the Borrowers and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(g)                                  U.S. Lenders.  Any Lender that is a U.S.
Person shall deliver to the Borrowers and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax.

 

(h)                                 Certifications.  Each Lender agrees that if
any form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

 

(i)                                     Tax Refunds.  If the Administrative
Agent or a Lender determines, in its reasonable discretion, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which the Borrowers have paid additional amounts
pursuant to this Section 5.03, it shall pay over such refund to the Borrowers
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrowers under this Section 5.03 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrowers, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrowers
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section 5.03 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrowers or any other Person.

 

Section 5.04                            Designation of Different Lending Office.
If any Lender requests compensation under Section 5.01, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.01 or Section 5.03, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

39

--------------------------------------------------------------------------------


 

Section 5.05         Illegality.  Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Advances either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrowers and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Advances shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Advances and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrowers and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
Converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or Converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.

 

ARTICLE VI

 

CONDITIONS PRECEDENT

 

Section 6.01         Conditions to Effectiveness.  This Agreement shall not
become effective until the date (the “Effective Date”) on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

 

(a)           The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable, including, (i) to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder and (ii) a one-time arrangement fee for the
account of the Lenders (as more particularly described in the Fee Letter, the
“Arranger Fee”).

 

(b)           The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of each Loan Party setting forth
(i) resolutions of its board of directors with respect to the authorization of
such Loan Party to execute and deliver the Loan Documents to which it is a party
and to enter into the transactions contemplated in those documents, (ii) the
officers of such Loan Party (y) who are authorized to sign the Loan Documents to
which such Loan Party is a party and (z) who will, until replaced by another
officer or officers duly authorized for that purpose, act as its representative
for the purposes of signing documents and giving notices and other
communications in connection with this Agreement and the Transactions,
(iii) specimen signatures of such authorized officers, and (iv) the articles or
certificate of incorporation and bylaws of such Loan Party, certified as being
true and complete.  The Administrative Agent and the Lenders may conclusively
rely on such certificate until the Administrative Agent receives notice in
writing from the Borrowers to the contrary.

 

(c)           The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of each Loan Party.

 

(d)           The Administrative Agent shall have received a compliance
certificate which shall be substantially in the form of Exhibit C, duly and
properly executed by a Responsible Officer and dated as of the date of Effective
Date.

 

40

--------------------------------------------------------------------------------


 

(e)           The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.

 

(f)            The Administrative Agent shall have received duly executed Term
Notes payable to the order of each Lender that has requested a Note in a
principal amount equal to its Maximum Commitment Amount dated as of the date
hereof.

 

(g)           The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments.

 

(h)           The Administrative Agent shall have received, in form and
substance reasonably satisfactory to Administrative Agent, an opinion of Akin
Gump Strauss Hauer & Feld LLP, counsel to the Loan Parties.

 

(i)            The Administrative Agent shall have received a certificate of
insurance coverage of the Borrowers evidencing that the Borrowers are carrying
insurance in accordance with Section 7.12.

 

(j)            The Administrative Agent shall have received a certificate of a
Responsible Officer of each Co-Borrower certifying that the Borrowers have
received all consents and approvals required by Section 7.03.

 

(k)           The Administrative Agent shall have received the financial
statements referred to in Section 7.04(a).

 

(l)            The Administrative Agent shall have received title information
acceptable to Administrative Agent setting forth the status of title to at least
eighty percent (80%) of the total value of the proved Oil and Gas Properties
evaluated in the Initial Reserve Report.

 

(m)          The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrowers and their
Subsidiaries.

 

(n)           The Administrative Agent shall have received the Initial Reserve
Report accompanied by a certificate covering the matters described in
Section 8.12(b).

 

(o)           The Administrative Agent shall have received appropriate judgment,
tax, bankruptcy and UCC search certificates reflecting no prior judgment or
taxes are outstanding or unpaid by the Borrowers or Liens encumbering the
Properties of the Borrowers for each of the following jurisdictions: Louisiana,
Texas, and any other jurisdiction requested by the Administrative Agent; other
than those being assigned or released on or prior to the Effective Date or Liens
permitted by Section 9.03.

 

(p)           The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Intercreditor Agreement.

 

41

--------------------------------------------------------------------------------


 

(q)           The Administrative Agent shall have received all documentation and
other information that is required by regulatory authorities under applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

(r)            The Administrative Agent shall have received copies of the fully
executed First Lien Loan Documents.

 

(s)            The Administrative Agent shall have received and the Lenders
shall have Approved the initial Development Plan.

 

(t)            The Administrative Agent shall have received a copy of the fully
executed Undertaking to Pay Directly.

 

(u)           The Administrative Agent shall have received such other documents
as the Administrative Agent or its special counsel may reasonably request.

 

Section 6.02         Each Credit Event.  The obligation of each Lender to make
an Advance (including the initial funding) is subject to the satisfaction of the
following conditions:

 

(a)           The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable, including, (i) to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder and (ii) if such Advance is a Tranche B
Advance, the Advance Fee for such Tranche B Advance.

 

(b)           At the time of and immediately after giving effect to such Advance
no Default shall have occurred and be continuing.

 

(c)           At the time of and immediately after giving effect to such Advance
no event, development or condition that has or could reasonably be expected to
have a Material Adverse Effect shall have occurred.

 

(d)           The representations and warranties of the Loan Parties set forth
in this Agreement and in the other Loan Documents shall be true and correct on
and as of the date of such Borrowing except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Advance such representations and
warranties shall continue to be true and correct as of such specified earlier
date.

 

(e)           The making of such Advance would not conflict with, or cause any
Lender to violate or exceed, any applicable Governmental Requirement, and no
Change in Law shall have occurred, and no litigation shall be pending or
threatened, which does or, with respect to any threatened litigation, seeks to,
enjoin, prohibit or restrain, the making or repayment of any Advance, or any
participations therein or the consummation of the transactions contemplated by
this Agreement or any other Loan Document.

 

(f)            The receipt by the Administrative Agent of an Advance Request in
accordance with Section 2.03.

 

42

--------------------------------------------------------------------------------


 

(g)           The Administrative Agent shall have received and the Lenders shall
have Approved a Development Plan.

 

(h)           In connection with the execution and delivery of the Security
Instruments, the Administrative Agent shall be reasonably satisfied that the
Security Instruments create perfected Liens (subject only to Excepted Liens
identified in clauses (a) to (d) and (f) of the definition thereof, but subject
to the provisos at the end of such definition) on at least eighty percent (80%)
of the total value of the proved Oil and Gas Properties evaluated in the initial
Reserve Report.

 

Each Advance Request shall be deemed to constitute a representation and warranty
by the Borrowers on the date thereof as to the matters specified in
Section 6.02(a) through (e).

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

Each Co-Borrower represents and warrants to the Lenders that:

 

Section 7.01         Organization; Powers.  Each of the Borrowers and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.  Schedule 7.01 is an accurate corporate organizational chart of
Borrowers and their Subsidiaries and shows the ownership of all Equity Interests
in such Persons.

 

Section 7.02         Authority; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action (including, without limitation, any action required to be taken by any
class of directors of such Loan Party or any other Person, whether interested or
disinterested, in order to ensure the due authorization of the Transactions). 
Each Loan Document to which any Loan Party is a party has been duly executed and
delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 7.03         Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including
shareholders or any class of directors, whether interested or disinterested, of
any Loan Party or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing

 

43

--------------------------------------------------------------------------------


 

of any Security Instruments as required by the Loan Documents and (ii) those
third party approvals or consents which, if not made or obtained, would not
cause a Default hereunder, could not reasonably be expected to have a Material
Adverse Effect or do not have an adverse effect on the enforceability of the
Loan Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of any Co-Borrower or any
Subsidiary or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Co-Borrower or any Subsidiary or its Properties, or give rise to a
right thereunder to require any payment to be made by any Co-Borrower or such
Subsidiary and (d) will not result in the creation or imposition of any Lien on
any Property of any Co-Borrower or any Subsidiary (other than the Liens created
by the Loan Documents or the First Lien Loan Documents).

 

Section 7.04         Financial Condition; No Material Adverse Change.

 

(a)           Sanchez has heretofore furnished to the Lenders its (i) audited
consolidated balance sheet and statement of income, stockholders equity and cash
flows as of and for the fiscal year ended December 31, 2011, all reported on by
BDO USA, LLP and (ii) unaudited consolidated balance sheet and statements of
income, stockholders equity and cash flows as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2012, certified by a Financial
Officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of Sanchez and
its Consolidated Subsidiaries (including the other Borrowers) as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the unaudited quarterly
financial statements.

 

(b)           Since June 30, 2012, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrowers and their Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices.

 

Section 7.05         Litigation.

 

(a)           Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrowers, threatened in
writing against or affecting any Co-Borrower or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.

 

(b)           Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

Section 7.06         Environmental Matters.  Except as could not reasonably be
expected to have a Material Adverse Effect (or with respect to (c), (d) and
(e) below, where the failure to take such actions could not be reasonably
expected to have a Material Adverse Effect), to the knowledge of Borrowers:

 

44

--------------------------------------------------------------------------------


 

(a)           neither any Property of any Co-Borrower or any Subsidiary nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws.

 

(b)           no Property of any Co-Borrower or any Subsidiary nor the
operations currently conducted thereon or by any prior owner or operator of such
Property or operation, are in violation of or subject to any existing, pending
or threatened action, suit, investigation, inquiry or proceeding by or before
any court or Governmental Authority or to any remedial obligations under
Environmental Laws.

 

(c)           all Environmental Permits, if any, required to be obtained or
filed in connection with the operation or use of any and all Property of each
Co-Borrower and each Subsidiary, including, without limitation, past or present
treatment, storage, disposal or release of a hazardous substance, oil and gas
waste or solid waste into the environment, have been duly obtained or filed, and
each Co-Borrower and each Subsidiary are in compliance with the terms and
conditions of all such Environmental Permits.

 

(d)           all hazardous substances, solid waste and oil and gas waste, if
any, generated at any and all Property of the Borrowers or any Subsidiary have
in the past been transported, treated and disposed of in accordance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and all such
transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws.

 

(e)           each Co-Borrower has taken all steps reasonably necessary to
determine and has determined that no oil, hazardous substances, solid waste or
oil and gas waste, have been disposed of or otherwise released and there has
been no threatened Release of any oil, hazardous substances, solid waste or oil
and gas waste on or to any Property of such Co-Borrower or any Subsidiary except
in compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment.

 

(f)            to the extent applicable, all Property of the Borrowers and each
Subsidiary currently satisfies all design, operation, and equipment requirements
imposed by the OPA, and the Borrowers do not have any reason to believe that
such Property, to the extent subject to the OPA, will not be able to maintain
compliance with the OPA requirements during the term of this Agreement.

 

(g)           neither the Borrowers nor any Subsidiary has any known contingent
liability or Remedial Work in connection with any release or threatened release
of any oil, hazardous substance, solid waste or oil and gas waste into the
environment.

 

Section 7.07         Compliance with the Laws and Agreements; No Defaults. 
Except as could not be reasonably be expected to have a Material Adverse Effect:

 

45

--------------------------------------------------------------------------------


 

(a)           Each of the Borrowers and each Subsidiary is in compliance with
all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other governmental
authorizations (other than Environmental Permits) necessary for the ownership of
its Property and the conduct of its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(b)           Neither the Borrowers nor any Subsidiary are in default nor has
any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require the Borrowers or a Subsidiary to Redeem or make any
offer to Redeem under any indenture, note, credit agreement or instrument
pursuant to which any Material Indebtedness is outstanding or by which the
Borrowers or any Subsidiary or any of their Properties is bound.

 

(c)           No Default has occurred and is continuing.

 

Section 7.08         Investment Company Act.  Neither the Borrowers nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

Section 7.09         Taxes.  Each of the Borrowers and its respective
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrowers or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.  The charges, accruals and reserves on
the books of the Borrowers and their Subsidiaries in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Borrowers, adequate. 
No Tax Lien relating to Taxes described in the first sentence of this
Section 7.09 has been filed and, to the knowledge of the Borrowers, no claim is
being asserted with respect to any such Tax or other such governmental charge.

 

Section 7.10         ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000.00 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000.00 the fair
market value of the assets of all such underfunded Plans.

 

Section 7.11         Disclosure; No Material Misstatements.  The Borrowers have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other

 

46

--------------------------------------------------------------------------------


 

restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  To the knowledge of Borrowers,
taken as a whole, none of the other reports, financial statements, certificates
or other information furnished by or on behalf of the Borrowers or any
Subsidiary to the Administrative Agent or any Lender or any of their Affiliates
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, prospect information, geological and geophysical data and
engineering projections, the Borrowers represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.  To the knowledge of Borrowers there is no fact peculiar to the Borrowers
or any Subsidiary which could reasonably be expected to have a Material Adverse
Effect or in the future is reasonably likely to have a Material Adverse Effect
and which has not been set forth in this Agreement or the Loan Documents or the
other documents, certificates and statements furnished to the Administrative
Agent or the Lenders by or on behalf of the Borrowers or any Subsidiary prior
to, or on, the date hereof in connection with the transactions contemplated
hereby.  There are no statements or conclusions known to the Borrowers in any
Reserve Report which are based upon or include misleading information or fail to
take into account material information regarding the matters reported therein,
it being understood that projections concerning volumes attributable to the Oil
and Gas Properties and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and that the Borrowers and the Subsidiaries do not warrant that such
opinions, estimates and projections will ultimately prove to have been accurate.

 

Section 7.12         Insurance.  The Borrowers have, and have caused all their
respective Subsidiaries to have, (a) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all
material agreements and (b) insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Borrowers and their
respective Subsidiaries.  The Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent has been named as loss payee with respect to Property
loss insurance.

 

Section 7.13         Restriction on Liens.  Neither the Borrowers nor any of the
Restricted Subsidiaries is a party to any material agreement or arrangement
(other than the First Lien Loan Documents and the Intercreditor Agreement), or
subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Administrative Agent and
the Lenders on or in respect of their Properties to secure the Obligations and
the Loan Documents.

 

Section 7.14         Subsidiaries.  Schedule 7.14 sets forth the name of, and
the ownership interest of each Co-Borrower in, each Subsidiary of such
Co-Borrower.  As of the Effective Date there are no Unrestricted Subsidiaries.

 

47

--------------------------------------------------------------------------------


 

Section 7.15         Location of Business and Offices.  Each Co-Borrower’s
jurisdiction of organization is Delaware; the names of the Borrowers as listed
in the public records of Delaware are Sanchez Energy Corporation, SEP Holdings
III, LLC and SN Marquis LLC; and the organizational identification numbers of
the Borrowers in Delaware are 5027889, 5027789 and 5061848, respectively (or, in
each case, as set forth in a notice delivered to the Administrative Agent
pursuant to Section 8.01(j) in accordance with Section 12.01).  Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization and organizational identification number in
its jurisdiction of organization is stated on Schedule 7.14 (or as set forth in
a notice delivered pursuant to Section 8.01(j)).

 

Section 7.16         Properties; Titles, Etc.

 

(a)           Except as disclosed in Schedule 7.16, each of the Borrowers and
the Restricted Subsidiaries has good and defensible title to the proved Oil and
Gas Properties evaluated in the most recently delivered Reserve Report
(excluding, to the extent this representation and warranty is deemed to be made
after the Effective Date, any such Oil and Gas Properties sold or transferred in
compliance with Section 9.11) and good title to all its personal Properties, in
each case, free and clear of all Liens except Liens permitted by Section 9.03. 
After giving full effect to the Excepted Liens, each Co-Borrower or the
Restricted Subsidiary specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such Properties shall
not in any material respect obligate such Co-Borrower or such Restricted
Subsidiary to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
the Borrower’s or such Restricted Subsidiary’s net revenue interest in such
Property.

 

(b)           All material leases and agreements necessary for the conduct of
the business of the Borrowers and the Subsidiaries are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or leases, which could reasonably be expected
to result in a Material Adverse Effect.

 

(c)           The rights and Properties presently owned, leased or licensed by
the Borrowers and the Subsidiaries including, without limitation, all easements
and rights of way, include all rights and Properties necessary to permit the
Borrowers and the Subsidiaries to conduct their business in all material
respects in the same manner as its business has been conducted prior to the date
hereof.

 

(d)           All of the material Properties of the Borrowers and the
Subsidiaries which are reasonably necessary for the operation of their
businesses are in good working condition and are maintained in accordance with
prudent business standards.

 

(e)           Each Co-Borrower and each Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by such Co-Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the

 

48

--------------------------------------------------------------------------------


 

aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  Each Co-Borrower and its Subsidiaries either own or have valid licenses
or other rights to use all databases, geological data, geophysical data,
engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.17         Maintenance of Properties.  Except for such acts or
failures to act as could not be reasonably expected to have a Material Adverse
Effect, the Oil and Gas Properties (and Properties unitized therewith) have been
maintained, operated and developed in a good and workmanlike manner and in
conformity with all Government Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties.  Specifically in connection with the foregoing, except
for those as could not be reasonably expected to have a Material Adverse Effect,
(a) no Oil and Gas Property is subject to having allowable production reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (b) to the knowledge of Borrowers,  none of the
wells comprising a part of the Oil and Gas Properties (or Properties unitized
therewith) is deviated from the vertical more than the maximum permitted by
Government Requirements, and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, the Oil and Gas Properties
(or in the case of wells located on Properties unitized therewith, such unitized
Properties).  All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by a
Co-Borrower or any of its Subsidiaries that are necessary to conduct normal
operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing that are operated by such
Co-Borrower or any of its Subsidiaries, in a manner consistent with such
Co-Borrower’s or its Subsidiaries’ past practices (other than those the failure
of which to maintain in accordance with this Section 7.17 could not reasonably
be expect to have a Material Adverse Effect).

 

Section 7.18         Gas Imbalances, Prepayments.  As of the date hereof, except
as set forth on Schedule 7.18 or on the most recent certificate delivered
pursuant to Section 8.12(c), on a net basis there are no gas imbalances, take or
pay or other prepayments which would require any Co-Borrower or any of the
Restricted Subsidiaries to deliver Hydrocarbons produced from the Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor.

 

Section 7.19         Marketing of Production.  Except for contracts listed and
in effect on the date hereof on Schedule 7.19, and thereafter either disclosed
in writing to the Administrative Agent or included in the most recently
delivered Reserve Report (with respect to all of which contracts each
Co-Borrower represents that it or its Subsidiaries are receiving a price for all
production sold thereunder which is computed substantially in accordance with
the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity), no material
agreements exist which are not cancelable on 60 days’ notice or less without
penalty or detriment for the sale of production from such Co-Borrower’s or

 

49

--------------------------------------------------------------------------------


 

the Restricted Subsidiaries’ Hydrocarbons (including, without limitation, calls
on or other rights to purchase, production, whether or not the same are
currently being exercised) that (a) pertain to the sale of production at a fixed
price and (b) have a maturity or expiry date of longer than six (6) months from
the date hereof.

 

Section 7.20         Swap Agreements.  Schedule 7.20, as of the date hereof, and
after the date hereof, each report required to be delivered by the Borrowers
pursuant to Section 8.01(d), sets forth, a true and complete list of all Swap
Agreements of the Borrowers and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

 

Section 7.21         Use of Advances.  The proceeds of each Advance shall be
used for the development of the Borrowers’ oil and gas assets and other purposes
set forth in Section 2.03.  The Borrowers and their respective Subsidiaries are
not engaged principally, or as one of its or their important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (within the meaning of Regulation
T, U or X of the Board).  No part of the proceeds of any Advance will be used
for any purpose which violates the provisions of Regulations T, U or X of the
Board.

 

Section 7.22         Solvency.  Before and after giving effect to the
Transactions, (a) the aggregate assets, at a fair valuation, of the Borrowers
and their Subsidiaries, taken as a whole, will exceed the aggregate debt of the
Borrowers on a consolidated basis, (b) none of the Borrowers nor any Subsidiary
has incurred or has intended to incur, debt beyond its ability to pay such debt
as such debt matures and (c) none of the Borrowers nor any Subsidiary will have
(nor will have any reason to believe that it will have thereafter) unreasonably
small capital for the conduct of its business as such business is conducted and
is now proposed to be conducted following the date hereof.  For purposes of this
Section, “debt” shall have the meaning given such term under the U.S. Bankruptcy
Code.

 

Section 7.23         Foreign Corrupt Practices.  Neither, the Borrowers nor any
of the Subsidiaries, nor any director, officer, agent, employee or Affiliate of
the Borrowers or any of the Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Borrowers, the
Subsidiaries and their respective Affiliates have conducted their business in
material compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

Section 7.24         Money Laundering.  The operations of the Borrowers and the
Subsidiaries are and have been conducted at all times in material compliance
with applicable financial recordkeeping and reporting requirements of the money
laundering laws, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any

 

50

--------------------------------------------------------------------------------


 

arbitrator involving the Borrowers or any of the Subsidiaries with respect to
the money laundering laws is pending or, to the best knowledge of the Borrowers,
threatened.

 

Section 7.25         OFAC.  Neither the Borrowers nor any of the Subsidiaries,
nor any director, officer, agent, employee or Affiliate of the Borrowers or any
of the Subsidiaries is currently subject to any material U.S. sanctions
administered by OFAC, and the Borrowers will not directly or indirectly use the
proceeds from the Term Loan or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.

 

Section 7.26         Purchasers of Production.  Schedule 7.26 sets forth a
complete and correct list of all of the Persons that are purchasers of
production from the Mortgaged Properties (or otherwise receiving Borrowers’
share of proceeds of such production), as the date hereof, together with their
addresses and other relevant information.

 

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Advance and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full, the Borrowers
covenant and agree with the Lenders that:

 

Section 8.01         Financial Statements; Ratings Change; Other Information. 
The Borrowers will furnish to the Administrative Agent and each Lender:

 

(a)           Annual Financial Statements.  As soon as available, but in any
event in accordance with then applicable law and not later than one hundred and
twenty (120) days after the end of each fiscal year of Sanchez, its audited
consolidated (and, if there are any Unrestricted Subsidiaries, consolidating)
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
BDO USA, LLP or another firm of independent public accountants proposed by
Sanchez and approved by the Administrative Agent (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Sanchez and its Consolidated Subsidiaries (including
the other Borrowers) on a consolidated basis in accordance with GAAP
consistently applied.

 

(b)           Quarterly Financial Statements.  As soon as available, but in any
event in accordance with then applicable law and not later than forty-five (45)
days after the end of each fiscal quarters of each fiscal year of Sanchez, its
consolidated (and, if there are any Unrestricted Subsidiaries, consolidating)
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year,

 

51

--------------------------------------------------------------------------------


 

all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of Sanchez
and its Consolidated Subsidiaries (including the other Borrowers) on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

 

(c)           Certificate of Financial Officer — Compliance.  Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer of each Co-Borrower in substantially the form
of Exhibit C hereto (i) certifying as to whether a Default has occurred and, if
a Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 8.13(b) and
Section 9.01 and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 7.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate.

 

(d)           Certificate of Financial Officer — Swap Agreements.  Concurrently
with the delivery of financial statements under Section 8.01(a) or
Section 8.01(b), a certificate of a Financial Officer of each Co-Borrower, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth as of a recent date, a true and complete list of all Swap Agreements of
such Co-Borrower and each Subsidiary, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark-to-market value therefor, any new credit support agreements
relating thereto not listed on Schedule 7.20, any margin required or supplied
under any credit support document, and the counterparty to each such agreement.

 

(e)           Certificate of Insurer — Insurance Coverage.  Concurrently with
any delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

 

(f)            Other Accounting Reports.  Promptly upon receipt thereof, a copy
of each other report or letter (except standard and customary correspondence)
submitted to any Co-Borrower or any of its Subsidiaries by independent
accountants in connection with any annual, interim or special audit made by them
of the books of such Co-Borrower or any such Subsidiary, and a copy of any
response by any Co-Borrower or any such Subsidiary, or the board of directors of
such Co-Borrower or any such Subsidiary, to such letter or report.

 

(g)           SEC and Other Filings; Reports to Shareholders.  Promptly after
the same become publicly available, copies of all periodic and other reports,
proxy statements and other materials filed by any Co-Borrower or any Subsidiary
with the SEC, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be.

 

(h)           Lists of Purchasers.  Concurrently with the delivery of any
Reserve Report to the Administrative Agent pursuant to Section 8.12, a list of
Persons purchasing Hydrocarbons from any Co-Borrower or any Subsidiary
accounting for at least eighty percent (80%) of the revenues

 

52

--------------------------------------------------------------------------------


 

resulting from the sale of all Hydrocarbons in the one year period prior to the
“as of” date of such Reserve Report.

 

(i)            Notice of Casualty Events.  Prompt written notice, and in any
event within five (5) Business Days, of the occurrence of any Casualty Event or
the commencement of any action or proceeding that could reasonably be expected
to result in a Casualty Event.

 

(j)            Information Regarding the Loan Parties.  Prompt written notice
(and in any event within ten (10) Business Days prior thereto) of any change
(i) in any Loan Party’s corporate name or in any trade name used to identify any
Co-Borrower in the conduct of its business or in the ownership of its
Properties, (ii) in any Loan Party’s identity or corporate structure or in the
jurisdiction in which such Loan Party is incorporated or formed, (iii) in any
Loan Party’s jurisdiction of organization or any Loan Party’s organizational
identification number in such jurisdiction of organization, and (iv) in any Loan
Party’s federal taxpayer identification number.

 

(k)           Production Report and Lease Operating Statements.  Within
forty-five (45) days after the end of each fiscal quarter, a report setting
forth, for each calendar month during the then current fiscal year to date, the
volume of production and sales attributable to production (and the prices at
which such sales were made and the revenues derived from such sales) for each
such calendar month from the Oil and Gas Properties, and setting forth the
related ad valorem, severance and production taxes and lease operating expenses
attributable thereto and incurred for each such calendar month, are certified by
a Responsible Officer of each Co-Borrower as presenting fairly in all respects
the information contained therein, and to the extent applicable, all based on
the actual lease operating statements for such Oil and Gas Properties.

 

(l)            Notices of Certain Changes.  Promptly, but in any event within
five (5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to (i) the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other organizational document of
any Co-Borrower or any Subsidiary, (ii) the Intercreditor Agreement or (iii) any
First Lien Loan Document.

 

(m)          Updated Development Plan.  Until the Termination Date,
contemporaneous with the delivery of each Reserve Report required to be
delivered hereunder, an updated proposed Development Plan covering at least the
next six (6) months and setting forth all capital expenditures for all
development projects proposed for that period, the anticipated timing of those
projects, the net cost of each of those projects to Borrowers and any other
information that Administrative Agent may request. Each proposed modification to
the Development Plan will be subject to the Approval of Administrative Agent,
and Borrowers acknowledge that Administrative Agent is not required to Approve
any proposed modification to the Development Plan.  Until Administrative Agent
has Approved a revised Development Plan, the most recent Approved Development
Plan (and all authorizations for expenditures Approved in connection with that
most recently Approved Development Plan) will remain in effect.

 

(n)           Other Requested Information.  Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrowers or any Subsidiary (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms

 

53

--------------------------------------------------------------------------------


 

of this Agreement or any other Loan Document, as the Administrative Agent or any
Lender may reasonably request.

 

Section 8.02         Notices of Material Events.  Promptly, and in any event
within five (5) Business Days after any Responsible Officer of a Co-Borrower
obtains knowledge thereof, such Co-Borrower will furnish to the Administrative
Agent written notice of the following:

 

(a)           the occurrence of any Default or any “Default” under and as
defined in the First Lien Credit Agreement;

 

(b)           the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against any Co-Borrower or any Affiliate
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration previously disclosed to the Lenders that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and

 

(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of such Co-Borrower setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

 

Section 8.03         Existence; Conduct of Business.  The Borrowers will, and
will cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties are located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.10.

 

Section 8.04         Payment of Obligations.  The Borrowers will, and will cause
each Subsidiary to, pay its obligations, including Tax liabilities of the
Borrowers and all of its Subsidiaries before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings and each Co-Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP or (b) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any material Property of any Co-Borrower or any Subsidiary.

 

Section 8.05         Performance of Obligations under Loan Documents.  The
Borrowers will pay the Term Loan and the Term Notes according to the reading,
tenor and effect thereof,

 

54

--------------------------------------------------------------------------------


 

and the Borrowers will, and will cause each Subsidiary to, do and perform every
act and discharge all of the obligations to be performed and discharged by them
under the Loan Documents, including, without limitation, this Agreement, at the
time or times and in the manner specified.

 

Section 8.06         Operation and Maintenance of Properties.  Each Co-Borrower,
at its own expense, will, and will cause each Subsidiary to:

 

(a)           operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in accordance with the practices of the industry and in compliance with
all applicable contracts and agreements and in compliance with all Governmental
Requirements, including, without limitation, applicable pro ration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom.

 

(b)           keep and maintain all Property material to the conduct of its
business in good working order and condition (ordinary wear and tear and
economic obsolescence excepted), preserve, maintain and keep in good repair,
working order and efficiency (ordinary wear and tear and economic obsolescence
excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities.

 

(c)           promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and obligations accruing under the leases or other agreements affecting
or pertaining to its Oil and Gas Properties and will do all other things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder.

 

(d)           promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties which are
necessary for the operation of their business and ownership of its Oil and Gas
and other material Properties.

 

(e)           operate its Oil and Gas Properties and other material Properties
or cause or make reasonable and customary efforts to cause such Oil and Gas
Properties and other material Properties to be operated in accordance with the
practices of the industry and in material compliance with all applicable
contracts and agreements and in compliance in all material respects with all
Governmental Requirements.

 

(f)            notwithstanding anything to the contrary in this Section 8.06, to
the extent any Co-Borrower or one of its Subsidiaries is not the operator of any
Property, such Co-Borrower shall not be obligated itself to perform or cause any
of its Subsidiaries to perform the covenants in this Section 8.06, but shall use
reasonable efforts to cause the operator to comply with this Section 8.06.

 

55

--------------------------------------------------------------------------------


 

(g)           notwithstanding anything to the contrary in this Section 8.06, the
Borrowers and their Subsidiaries shall not be required to maintain any lease or
interest which is no longer capable of producing Hydrocarbons in paying
quantities.

 

Section 8.07         Insurance.  The Borrowers will, and will cause each
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.  The loss payable clauses or provisions in said
insurance policy or policies insuring any of the Collateral for the Advances
shall be endorsed in favor of and made payable to the Administrative Agent as
its interests may appear and such policies shall name the Administrative Agent
and the Lenders as “additional insureds” and provide that the insurer will
endeavor to give at least 30 days prior notice of any cancellation to the
Administrative Agent.

 

Section 8.08         Books and Records; Inspection Rights.  The Borrowers will,
and will cause each Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  The Borrowers will, and will cause
each Subsidiary to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested on an individual and aggregate basis.

 

Section 8.09         Compliance with Laws.  The Borrowers will, and will cause
each Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to them or their Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 8.10         Environmental Matters.

 

(a)           The Borrowers shall at its sole expense: (i) comply, and shall
cause its Properties and operations and each Subsidiary and each Subsidiary’s
Properties and operations to comply, with all applicable Environmental Laws, the
breach of which could be reasonably expected to have a Material Adverse Effect;
(ii) not dispose of or otherwise Release, and shall cause each Subsidiary not to
dispose of or otherwise release, any oil, oil and gas waste, hazardous
substance, or solid waste on, under, about or from any of the Borrowers’ or
their Subsidiaries’ Properties or any other Property to the extent caused by any
Co-Borrower’s or any of its Subsidiaries’ operations except in compliance with
applicable Environmental Laws, the disposal or Release of which could reasonably
be expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all Environmental Permits,
if any, required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of any Co-Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations

 

56

--------------------------------------------------------------------------------


 

(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of the
Borrowers’ or their Subsidiaries’ Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; (v) conduct, and cause each Subsidiary to conduct their
respective operations and business in a manner that will not expose any Property
or Person to Hazardous Materials in circumstances that could reasonably be
expected to form the basis for a claim for damages or compensation; and
(vi) establish and implement, and shall cause each Subsidiary to establish and
implement, such reasonable procedures as may be necessary to assure that the
Borrowers’ and their Subsidiaries’ obligations under this Section 8.10(a) are
timely and fully satisfied, which failure to establish and implement could
reasonably be expected to have a Material Adverse Effect.  To the extent that
the Borrowers or one of their Subsidiaries is not the operator of any Property,
the Borrowers shall use reasonable efforts to cause the operator to comply with
this Section 8.10(a)

 

(b)           The Borrowers will promptly, but in no event later than five
(5) Business Days of the occurrence of a triggering event, notify the
Administrative Agent in writing of any threatened action, investigation or
inquiry by any Governmental Authority or any threatened demand or lawsuit by any
landowner or other third party against the Borrowers or their Subsidiaries or
their Properties of which the Borrowers have knowledge in connection with any
applicable Environmental Laws (excluding routine testing and corrective action)
if the Borrowers reasonably anticipate that such action could reasonably result
in a Material Adverse Effect.

 

(c)           The Borrowers will, and will cause each Subsidiary to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any material acquisitions of producing Oil and Gas Properties or
other Properties after the date hereof.

 

Section 8.11         Further Assurances.

 

(a)           Each Co-Borrower at its sole expense will, and will cause each
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of such Co-Borrower or any
Subsidiary, as the case may be, in the Loan Documents, including the Term Notes,
or to further evidence and more fully describe the Collateral intended as
security for the Obligations, or to correct any omissions in this Agreement or
the Security Instruments, or to state more fully the obligations secured
therein, or to perfect, protect or preserve any Liens created pursuant to this
Agreement or any of the Security Instruments or the priority thereof, or to make
any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the
Administrative Agent, in connection therewith.

 

57

--------------------------------------------------------------------------------


 

(b)           The Borrowers hereby authorize the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property.  A carbon, photographic
or other reproduction of the Security Instruments or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

 

Section 8.12         Reserve Reports.

 

(a)           The Borrowers shall furnish to the Administrative Agent and the
Lenders a copy of each Reserve Report and Engineering Report, as applicable,
evaluating the Oil and Gas Properties of the Borrowers and their Subsidiaries as
and when delivered to the First Lien Administrative Agent under the First Lien
Credit Agreement.

 

(b)           With the delivery of each Reserve Report, the Borrowers shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer from each Co-Borrower certifying that in all material
respects: (i) the information contained in the Reserve Report and any other
information delivered in connection therewith is true and correct, (ii) the
Borrowers or their Subsidiaries owns good and defensible title to the Oil and
Gas Properties evaluated in such Reserve Report and such Properties are free of
all Liens except for Liens permitted by Section 9.03, (iii) except as set forth
on an exhibit to the certificate, on a net basis there are no gas imbalances,
take or pay or other prepayments in excess of the volume specified in
Section 7.18 with respect to its Oil and Gas Properties evaluated in such
Reserve Report which would require the Borrowers or any Subsidiary to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
(iv) none of the Borrowers’ and their Subsidiaries’ Oil and Gas Properties have
been sold since the date of the last Borrowing Base determination except as set
forth on an exhibit to the certificate, which certificate shall list all of its
proved Oil and Gas Properties sold and in such detail as reasonably required by
the Administrative Agent, (v) attached to the certificate is a list of all
marketing agreements entered into subsequent to the later of the date hereof or
the most recently delivered Reserve Report which the Borrowers could reasonably
be expected to have been obligated to list on Schedule 7.19 had such agreement
been in effect on the date hereof and (vi) attached thereto is a schedule of the
Oil and Gas Properties evaluated by such Reserve Report that are Collateral and
that the Engineered Value of such Oil and Gas Properties represent at least
eighty percent (80%) (by value) of all Oil and Gas Properties of the Loan
Parties evaluated in the Reserve Report delivered to the Administrative Agent
most recently prior to the Reserve Report attached to such certificate.

 

Section 8.13         Title Information.

 

(a)           The Borrowers will deliver to the Administrative Agent and the
Lenders the title information delivered to First Lien Administrative Agent under
the First Lien Credit Agreement.  The Borrowers will deliver title information
in form and substance acceptable to the Administrative Agent covering enough of
the Oil and Gas Properties evaluated by such Reserve Report that were not
included in the immediately preceding Reserve Report, so that the Administrative
Agent shall have received together with title information previously delivered,
satisfactory title information on at least eighty percent (80%) of the
Engineered Value of the Oil and Gas Properties evaluated by such Reserve Report.

 

58

--------------------------------------------------------------------------------


 

(b)           If the Borrowers have provided title information for additional
Properties under Section 8.13(a), the Borrowers shall, within sixty (60) days of
notice from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, (ii) substitute acceptable
Collateral which constitutes Oil and Gas Properties and with no title defects or
exceptions except for Excepted Liens (other than Excepted Liens described in
clauses (e), (g) and (h) of such definition) and First Liens having an
equivalent value or (iii) deliver title information in form and substance
acceptable to the Administrative Agent so that they shall have received,
together with title information previously delivered, satisfactory title
information on at least eighty percent (80%) of the value of the Oil and Gas
Properties evaluated by such Reserve Report.

 

Section 8.14         Additional Collateral.  In connection with each
redetermination of the Borrowing Base, the Borrowers shall review the Reserve
Report and the list of current Mortgaged Properties (as described in
Section 8.12(b)) to ascertain whether the Mortgaged Properties represent at
least eighty percent (80%) of the Engineered Value of the Oil and Gas Properties
owned by Borrowers and the Restricted Subsidiaries and evaluated in the most
recently completed Reserve Report after giving effect to exploration and
production activities, acquisitions, dispositions and production.  In the event
that the Mortgaged Properties do not represent at least eighty percent (80%) of
such Engineered Value, then the Borrowers shall, and shall cause its Restricted
Subsidiaries to grant, within thirty (30) days of delivery of the certificate
required under Section 8.12(b) to the Administrative Agent as security for the
Obligations a first-priority Lien interest (subject only to (i) Excepted Liens
of the type described in clauses (a) to (d) and (f) of the definition thereof,
but subject to the provisos at the end of such definition and (ii) First Liens)
on additional Oil and Gas Properties not already subject to a Lien of the
Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least eighty percent (80%) of such Engineered
Value.  All such Liens will be created and perfected by and in accordance with
the provisions of mortgages, deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance satisfactory
to the Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes.

 

Section 8.15         ERISA Compliance.  In addition to and without limiting the
generality of Section 8.09, the Borrowers shall and shall cause each of their
respective Subsidiaries to (a) comply in all material respects with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all employee benefit plans (as defined in ERISA),
(b) not take any action or fail to take action the result of which could be
(i) a liability to the PBGC (other than liability for PBGC premiums) or (ii) a
past due liability to any Multiemployer Plan, (c) not participate in any
prohibited transaction that could result in any material civil penalty under
ERISA or any tax under the Code, (d) operate each employee benefit plan in such
a manner that will not incur any material tax liability under Section 4980B of
the Code or any liability to any qualified beneficiary as defined in
Section 4980B of the Code except to the extent such failure to comply could not
reasonably be expected to have Material Adverse Effect and (e) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any employee benefit plan as may be reasonably requested by
the Administrative Agent.

 

59

--------------------------------------------------------------------------------


 

Section 8.16         New Subsidiary Requirements.  Concurrently with the
acquisition or formation of any subsidiary which is to be a Restricted
Subsidiary and prior to any Co-Borrower’s advancing or contributing any amounts
to or into such Restricted Subsidiary (other than the minimum organizational
costs such as filing fees), such Co-Borrower shall cause to be delivered to the
Administrative Agent for the benefit of the Lenders, (i) a Guaranty and a
Joinder executed by such Restricted Subsidiary, (ii) all documents and
instruments, including UCC Financing Statements (Form UCC-1), required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create or perfect the Liens intended to be created under such
Security Agreement with the priority as set forth in the Intercreditor
Agreement, (iii) UCC searches, all dated within fifteen (15) days of the date of
the Joinder and in form and substance satisfactory to the Administrative Agent,
and evidence reasonably satisfactory to the Administrative Agent that any Liens
indicated in such UCC searches are Excepted Liens, First Liens or have been
released, (iv) the corporate resolutions or similar approval documents of such
Restricted Subsidiary approving the execution and delivery of the Joinder by
such Restricted Subsidiary, (v) the corporate resolutions or similar approval
documents of such Co-Borrower or other Loan Party approving the addition of the
Equity Interests in such Restricted Subsidiary to the collateral pledged under
the Security Agreement by such Co-Borrower or other Loan Party, and (vi) if
requested, a legal opinion acceptable to the Administrative Agent, opining
favorably on the execution, delivery and enforceability of the Joinder and
otherwise being in form and substance reasonably satisfactory to the
Administrative Agent.

 

ARTICLE IX

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Advance and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full, the Borrowers covenant
and agree with the Lenders that:

 

Section 9.01         Financial Covenants.

 

(a)           Current Ratio.  The Borrowers will not permit, at any time, its
ratio of (i) consolidated current assets of the Borrowers and the Restricted
Subsidiaries (including the unused amount of the total “Commitments” under and
as defined in the First Lien Credit Agreement, but excluding non-cash assets
under FAS 133) to (ii) consolidated current liabilities of the Borrowers and the
Restricted Subsidiaries (excluding outstanding Obligations hereunder and
non-cash obligations under FAS 133) to be less than 1.0 to 1.0.

 

(b)           Interest Coverage Ratio.  The Borrowers will not permit, as of the
last day of any fiscal quarter, the ratio of (i) Consolidated EBITDA of the
Borrowers and the Restricted Subsidiaries for the Rolling Period ending on such
day (or, in the case of any such Rolling Period ending before June 30, 2013,
Annualized Consolidated EBITDA for such Rolling Period) to (ii) Consolidated Net
Interest Expense paid by the Borrowers and the Restricted Subsidiaries during
such Rolling Period (or, in the case of any such Rolling Period ending before
June 30, 2013, Annualized Consolidated Net Interest Expense for such Rolling
Period) to be less than 2.5 to 1.0.

 

60

--------------------------------------------------------------------------------


 

(c)           Total Leverage Ratio.  The Borrowers will not permit, as of the
last day of any fiscal quarter, the ratio of (i) total Debt of the Borrowers and
the Restricted Subsidiaries as of such date to (ii) Consolidated EBITDA of the
Borrowers and the Restricted Subsidiaries for the Rolling Period ending on such
day (or, in the case of any such Rolling Period ending before June 30, 2013,
Annualized Consolidated EBITDA for such Rolling Period) to exceed 4.25 to 1.00.

 

(d)           Adjusted Present Value Ratio.  Borrowers shall not permit the
ratio of Total Adjusted Present Value to total Debt of the Borrowers and
Restricted Subsidiaries to be less than (a) 1.25 to 1.00 at the end of the
fiscal quarter ending December 31, 2012, (b) 1.50 to 1.00 at the end of the
fiscal quarter ending March 31, 2013 and (c) 2.0 to 1.0 at the end of each
fiscal quarter thereafter.

 

Section 9.02         Debt.  The Borrowers will not, and will not permit any
Subsidiary to, incur, create, assume or suffer to exist any Debt, except:

 

(a)           the Term Notes or other Obligations arising under the Loan
Documents or any guaranty of or suretyship arrangement for the Term Notes or
other Obligations arising under the Loan Documents.

 

(b)           Debt of Borrowers and its Subsidiaries with respect to the First
Lien Loan or other obligations and liabilities arising under Swap Agreements
with any Person constituting an “Approved Counterparty” under clause (a) of the
definition thereof in the First Lien Credit Agreement, as limited by
Section 5.3(b)(vi) of the Intercreditor Agreement.

 

(c)           Debt of the Borrowers and their respective Subsidiaries existing
on the date hereof that is reflected in the Financial Statements and described
on Schedule 9.02.

 

(d)           Debt associated with worker’s compensation claims, performance,
bid, surety or similar bonds or surety obligations required by Governmental
Requirements or third parties, including, guarantees and obligations of the
Borrowers and their respective Subsidiaries with respect to letters of credit
supporting such obligations (in each case other than an obligation for money
borrowed), in connection with the operation of the Oil and Gas Properties in the
ordinary course of business.

 

(e)           intercompany Debt between any Co-Borrower and any Restricted
Subsidiary or between Restricted Subsidiaries to the extent permitted by
Section 9.05; provided that such Debt is not held, assigned, transferred,
negotiated or pledged to any Person other than such Co-Borrower or one of its
Restricted Subsidiaries.

 

(f)            endorsements of negotiable instruments for collection in the
ordinary course of business.

 

(g)           Debt incurred in the ordinary course of Co-Borrower’s business in
connection with Swap Agreements provided they are permitted under Section 9.17
of this Agreement.

 

(h)           Debt of Unrestricted Subsidiaries for which neither a Co-Borrower
nor any Restricted Subsidiary shall be liable as an obligor, under any guarantee
or otherwise.

 

61

--------------------------------------------------------------------------------


 

(i)            unsecured Debt not otherwise permitted by the foregoing clauses
of this Section 9.02; provided that the principal amount of such Debt shall not
exceed five percent (5%) of the Borrowing Base then in effect.

 

Section 9.03         Liens.  The Borrowers will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

 

(a)           Liens securing the payment of any Obligations.

 

(b)           Liens securing the First Lien Loan and the “Obligations” under and
as defined in the First Lien Credit Agreement (collectively, the “First Liens”).

 

(c)           Excepted Liens.

 

(d)           Liens described on Schedule 9.03.

 

(e)           Liens in favor of any First Lien Lender to secure Swap Agreements.

 

(f)            Liens on the assets of Unrestricted Subsidiaries securing Debt
permitted under Section 9.02(h).

 

Section 9.04         Dividends, Distributions and Redemptions.  The Borrowers
will not, and will not permit any Restricted Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, return any
capital to its stockholders or make any distribution of its Property to its
Equity Interest holders, except (a) Restricted Subsidiaries may declare and pay
dividends or distributions with respect to their Equity Interests payable solely
in additional Equity Interests (other than Disqualified Capital Stock), (b) each
Co-Borrower or Subsidiary of a Co-Borrower may make Restricted Payments to any
other Co-Borrower and to any Subsidiary of such Co-Borrower that are Guarantors,
(c) payments in connection with the satisfaction of employees’ (at any of the
Borrowers, Restricted Subsidiaries or Operator) tax withholding obligations
pursuant to employee benefit plans or outstanding awards (and payment of any
requisite amounts to appropriate Governmental Authorities)  arising out of the
sale of employees’ vested stock in Sanchez, which payments are made, directly or
indirectly, from the proceeds of the sale of such vested stock and (d) Permitted
Preferred Stock Distributions; provided, Restricted Payments made under this
Section 9.04, other than (x) pursuant to clause (c) above and (y) Permitted
Preferred Stock Distributions comprised solely of common stock of Sanchez, may
be made only so long as no Default or Event of Default exists or will exist
after giving effect to such Restricted Payment.

 

Section 9.05         Investments, Loans and Advances.  The Borrowers will not,
and will not permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person (other than Restricted Subsidiaries), except
that the foregoing restriction shall not apply to:

 

(a)           Investments reflected in the Financial Statements or which are
disclosed to the Lenders in Schedule 9.05.

 

62

--------------------------------------------------------------------------------


 

(b)           accounts receivable arising in the ordinary course of business.

 

(c)           direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

 

(d)           commercial paper maturing within one year from the date of
creation thereof rated no lower than A1 or P1 by S&P or Moody’s.

 

(e)           deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively.

 

(f)            deposits in money market funds investing primarily in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

 

(g)           subject to the limits in Section 9.06, Investments in direct
ownership interests in additional Oil and Gas Properties, gas gathering,
processing and transportation systems and all other assets contemplated by the
permitted business of a Co-Borrower located within the geographic boundaries of
the United States of America.

 

(h)           entry into operating agreements, working interests, royalty
interests, mineral leases, processing agreements, farm-out agreements, contracts
for the sale, transportation or exchange of oil and natural gas, unitization
agreements, pooling arrangements, area of mutual interest agreements, production
sharing agreements or other similar or customary agreements, transactions,
properties, interests or arrangements, and Investments and expenditures in
connection therewith or pursuant thereto, in each case made or entered into in
the ordinary course of the oil and gas business, excluding, however, Investments
in other Persons;

 

provided, however, that none of the foregoing shall involve the incurrence of
any Debt not permitted by Section 9.02.

 

Section 9.06         Nature of Business; International Operations.  The
Borrowers will not, and will not permit any Subsidiary to, allow any material
change to be made in the character of its business as an independent oil and gas
exploration and production company.  From and after the date hereof, a
Co-Borrower and its Subsidiaries will not acquire or make any other expenditure
(whether such expenditure is capital, operating or otherwise) in or related to,
any Oil and Gas Properties not located within the geographical boundaries or
territorial waters of the United States and will not acquire or form any Foreign
Subsidiaries.

 

Section 9.07         Limitation on Leases.  The Borrowers will not, and will not
permit any Subsidiary to, create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of Property of any kind whatsoever
(real or personal but excluding Capital Leases and leases of Hydrocarbon
Interests), under leases or lease agreements which would cause the aggregate

 

63

--------------------------------------------------------------------------------


 

amount of all payments made by any Co-Borrower and the Subsidiaries pursuant to
all such leases or lease agreements, including, without limitation, any residual
payments at the end of any lease, to exceed $1,000,000 in any period of twelve
(12) consecutive calendar months during the life of such leases.

 

Section 9.08         Proceeds of Term Notes/Advances.  The Borrowers will not
permit the Advances or the proceeds of the Term Loan to be used for any purpose
other than those permitted by Section 7.21.  Neither the Borrowers nor any
Person acting on behalf of the Borrowers has taken or will take any action which
might cause any of the Loan Documents to violate Regulations T, U or X or any
other regulation of the Board or to violate Section 7 of the Exchange Act or any
rule or regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrowers will furnish to the Administrative Agent and each Lender a statement
to the foregoing effect in conformity with the requirements of FR Form U-1 or
such other form referred to in Regulations U, T or X of the Board, as the case
may be.

 

Section 9.09         Sale or Discount of Receivables.  Except for receivables
obtained by the Borrowers or any Subsidiary out of the ordinary course of
business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, neither the Borrowers nor any
Subsidiary will discount or sell (with or without recourse) to any other Person
that is not a Co-Borrower any of its notes receivable or accounts receivable.

 

Section 9.10         Mergers, Etc.  Neither the Borrowers nor any Subsidiary
will merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person (any such
transaction, a “consolidation”); provided that (a) any Subsidiary may
participate in a consolidation with a Co-Borrower (provided that a Co-Borrower
shall be the continuing or surviving corporation) or any Restricted Subsidiary
(provided that such Restricted Subsidiary shall be the continuing or surviving
Person) and any Unrestricted Subsidiary may merge with another Unrestricted
Subsidiary and (b) in the case of an Unrestricted Subsidiary merging into a
Co-Borrower, no Default or Event of Default shall result.

 

Section 9.11         Sale of Assets.  The Borrowers will not, and will not
permit any Subsidiary to, sell, assign, farm-out, convey or otherwise transfer
any Property or to issue or sell any Equity Interests in a Co-Borrower or any of
its Restricted Subsidiaries except (i) an issuance or sale of common stock or
Preferred Stock of Sanchez, in each case whether as a Permitted Preferred Stock
Distribution or otherwise and without regard to whether or not there is any
Default or Event of Default or (ii) the following sales, assignments, farm-outs,
conveyances and/or transfers, provided, no Default or Event of Default exists or
will exist after giving effect to such sale, assignment, conveyance, farm-out or
transfer:

 

(a)           a transfer of assets between or among a Co-Borrower and its
Restricted Subsidiaries;

 

64

--------------------------------------------------------------------------------


 

(b)                                 an issuance or sale of Equity Interests in a
Restricted Subsidiary to a Co-Borrower or to another Restricted Subsidiary;

 

(c)                                  the sale, lease or other disposition of
produced Hydrocarbons, equipment, inventory, accounts receivable or other
properties or assets in the ordinary course of business, including, without
limitation, any abandonment, farm-in, farm-out, lease or sublease of any oil and
gas properties or the forfeiture or other disposition of such properties
pursuant to standard form operating agreements, in each case in the ordinary
course of business in a manner customary in the oil and gas business;

 

(d)                                 the sale or other disposition of cash or
cash equivalents;

 

(e)                                  with respect to PDP Reserves and PDNP
Reserves, the sale or other disposition (including Casualty Events) of any Oil
and Gas Property or any interest therein or any Restricted Subsidiary owning Oil
and Gas Properties; provided that

 

(1)           Borrowers shall provide the Administrative Agent at least ten
(10) days prior written notice of any sale, assignment, conveyance or transfer
hereunder,

 

(2)           100% of the consideration received in respect of such sale or
other disposition shall be cash,

 

(3)           the consideration received in respect of such sale or other
disposition shall be equal to or greater than the fair market value of the Oil
and Gas Property, interest therein or the Restricted Subsidiary subject of such
sale or other disposition (as reasonably determined by the board of directors of
the Borrowers and, if requested by the First Lien Administrative Agent or the
Administrative Agent, the Borrowers shall deliver a certificate of a Responsible
Officer of each Co-Borrower certifying to that effect),

 

(4)           if such sale or other disposition of Oil and Gas Property requires
the consent of the First Lien Administrative Agent in accordance with
Section 9.11(e)(4) of the First Lien Credit Agreement, such sale or disposition
shall also be subject to the written Consent of the Administrative Agent and
each Lender, not to be unreasonably withheld, and

 

(5)           if any such sale or other disposition is of a Restricted
Subsidiary owning Oil and Gas Properties, such sale or other disposition shall
include all the Equity Interests of such Restricted Subsidiary; and

 

(f)                                   subject to the mandatory prepayment
requirements in Section 3.03(c)(i), the sale or other disposition of Oil and Gas
Properties constituting PUD Reserves or Unproved Reserves; provided that
Borrowers shall, upon request of the Administrative Agent, deliver a certificate
of a Responsible Officer of each Co-Borrower certifying to the Administrative
Agent the consideration received in respect of any such sale or other
disposition; and provided further that to the extent that the consideration
received in respect of any such sale or other disposition exceeds (in the
aggregate with all other sales or other dispositions of PUD Reserves and

 

65

--------------------------------------------------------------------------------


 

Unproved Reserves occurring after the Effective Date) $5,000,000, then such sale
or other disposition shall be subject to the written Consent of the
Administrative Agent, not to be unreasonably withheld, conditioned or delayed.

 

Section 9.12         Environmental Matters.  The Borrowers will not, and will
not permit any Subsidiary to, cause or permit any of its Property to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to any Remedial Work under any applicable Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations or remedial obligations could reasonably be expected to have a
Material Adverse Effect.

 

Section 9.13         Transactions with Affiliates.  The Borrowers will not, and
will not permit any Subsidiary to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate unless such transactions are
otherwise permitted under this Agreement and are upon fair and reasonable terms
no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate.

 

Section 9.14         Subsidiaries.  The Borrowers shall not, and shall not
permit any Subsidiary to, create or acquire any additional Subsidiary without
the prior written consent of the Administrative Agent and the Required Lenders,
other than the creation or acquisition by a Co-Borrower of Subsidiaries in
compliance with the definition of “Unrestricted Subsidiary” or Section 8.16. 
The Borrowers shall not, and shall not permit any Subsidiary to, sell, assign or
otherwise dispose of any Equity Interests in any Subsidiary except in compliance
with Section 9.11.  Neither the Borrowers nor any Subsidiary shall have any
Foreign Subsidiaries.

 

Section 9.15         Negative Pledge Agreements; Dividend Restrictions.  The
Borrowers will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or suffer to exist any contract, agreement or understanding which
in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property in favor of the Administrative
Agent and the Lenders, restricts any Loan Party from paying dividends or making
distributions to any other Loan Party, restricts any Loan Party from making
loans or advances to any other Loan Party, or restricts any Loan Party from
transferring any of its properties or assets to any other Loan Party or which
requires the consent of or notice to other Persons in connection therewith;
provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) this Agreement or
the Security Instruments, (b) the First Lien Loan Documents, (c) applicable law,
rule, regulation or order, (d) any instrument governing Debt or Equity Interests
of a Person acquired by any Co-Borrower or any of its Restricted Subsidiaries as
in effect at the time of such acquisition (except to the extent such Debt or
Equity Interests were incurred or issued in connection with such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person, or the property or
assets of the Person, so acquired, and any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of those instruments, provided that the amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacement or
refinancings are not materially more restrictive, taken as a whole, with respect
to such dividend, distribution and

 

66

--------------------------------------------------------------------------------


 

other payment restrictions than those contained in those instruments; provided,
that, in the case of Debt, such Debt was permitted by the terms hereof to be
incurred; (e) customary non-assignment provisions in contracts and leases
entered into in the ordinary course of business and consistent with past
practices; (f) purchase money obligations for property acquired in the ordinary
course of business and Capital Lease Obligations that impose restrictions on the
transfer of any of its properties to any Loan Party, (g) any agreement for the
sale or other disposition of a Restricted Subsidiary of a Co-Borrower that
restricts distributions by that Restricted Subsidiary pending its sale or other
disposition, (h) agreements governing other Debt of the Borrowers and one or
more Restricted Subsidiaries permitted herein, provided that the restrictions in
the agreements governing such Debt are not materially more restrictive, taken as
a whole, than those provided herein, (i) Liens permitted to be incurred under
Section 9.03 hereof that limit the right of the debtor to dispose of the assets
subject to such Liens, (j) provisions with respect to the disposition or
distribution of assets or property in joint venture agreements, asset sale
agreements, and stock sale agreements entered into in the ordinary course of
business, and (k) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business.

 

Section 9.16         Gas Imbalances, Take-or-Pay or Other Prepayments.  The
Borrowers will not allow gas imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrowers or any Restricted
Subsidiary that would require the Borrowers or such Restricted Subsidiary to
deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor.

 

Section 9.17         Swap Agreements.  The Borrowers will not, and will not
permit any Subsidiary to, enter into any Swap Agreements with any Person other
than (a) Swap Agreements in respect of commodities (i) with an Approved
Counterparty, (ii) with a maximum term of thirty-six (36) months and (iii) the
notional volumes for which (when aggregated with other commodity Swap Agreements
then in effect other than basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) do not exceed, as of the date such Swap
Agreement is executed, 50% of the expected production from total Proved Reserves
as represented in the most recently provided Reserve Report but in no event
shall such amount exceed the amount of actual production from the prior month,
for each month during the period during which such Swap Agreement is in effect
for each of crude oil and natural gas, calculated separately, (b) Swap
Agreements in respect of interest rates with an Approved Counterparty, as
follows: (i) Swap Agreements effectively converting interest rates from fixed to
floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrowers and their Subsidiaries then in effect effectively
converting interest rates from fixed to floating) do not exceed 50% of the then
outstanding principal amount of the Borrowers’ Debt for borrowed money which
bears interest at a fixed rate and (ii) Swap Agreements effectively converting
interest rates from floating to fixed, the notional amounts of which (when
aggregated with all other Swap Agreements of the Borrowers and their respective
Subsidiaries then in effect effectively converting interest rates from floating
to fixed) do not exceed 50% of the then outstanding principal amount of the
Borrowers’ Debt for borrowed money which bears interest at a floating rate and
(c) those certain Swap Agreements existing on the date hereof between SEP and
Shell Energy North America (US), L.P. and described on Schedule 9.17.  In no
event shall any Swap Agreement to which the Borrowers or any Subsidiary is a
party contain any requirement, agreement or covenant for the Borrowers or any
Subsidiary to post cash or other

 

67

--------------------------------------------------------------------------------


 

collateral or margin to secure their obligations under such Swap Agreement or to
cover market exposures.  In addition to the foregoing, no Swap Agreement that
has been used in the calculation of the Borrowing Base may be cancelled,
liquidated or “unwound” without the prior written consent of the Administrative
Agent.

 

Section 9.18         Sale and Leaseback Transactions.  The Borrowers will not,
and will not permit any of its Restricted Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred.

 

Section 9.19         ERISA.  Except where non-compliance, in each case or in
combination with all other instances of non-compliance with the provisions of
this Section 9.19, could not reasonably be expected to result in a Material
Adverse Effect, the Borrowers will not, and will not permit any of the
Guarantors to, at any time:

 

(a)           engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which a Co-Borrower, any of its Subsidiaries or
any ERISA Affiliate could be subjected to either a civil penalty assessed
pursuant to subsections (c), (i), (l) or (m) of Section 502 of ERISA or a tax
imposed by Chapter 43 of Subtitle D of the Code.

 

(b)           fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, a Co-Borrower, any of its
Subsidiaries or any ERISA Affiliate is required to pay as contributions thereto.

 

(c)           contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to
(i) any employee welfare benefit plan, as defined in Section 3(1) of ERISA,
which may not be terminated by such entities in their sole discretion at any
time without any material liability, including, without limitation, any such
plan that is maintained to provide benefits to former employees of such
entities, (other than benefits mandated by Title I, Part 6 of ERISA and
Section 4980B of the Code), or (ii) any employee pension benefit plan, as
defined in Section 3(2) of ERISA, that is subject to Title IV of ERISA,
Section 302 of ERISA or Section 412 of the Code.

 

Section 9.20         Change in Business.

 

(a)           Each of the Co-Borrower and the Guarantors shall not, and shall
not permit any Subsidiary of such Co-Borrower to, engage in any business or
activity other than (i) the business of the exploration for, and development,
acquisition, and the production of Oil and Gas Properties, (ii) the business of
marketing, processing, treating, gathering, and upstream transportation of Oil
and Gas Properties produced by such Co-Borrower and its Subsidiaries;
(iii) developing raw land acquired or leased by such Co-Borrower or its
Subsidiaries in conjunction with the activities described in clause (i) or
(ii) above, and remediating such land for resale; and (iv) the business of
providing services to support any of the Borrowers’ or their Subsidiaries’
activities described in clause (i), (ii) or (iii) above.  Each Co-Borrower shall
not,

 

68

--------------------------------------------------------------------------------


 

and shall not permit any of its Subsidiaries to engage in any activity or
business, or acquire or make any other expenditure (whether such expenditure is
capital, operating or otherwise) in or related to, any Oil and Gas Properties or
businesses, in any event, which are not located within the geographical
boundaries of the United States or the offshore area in the Gulf of Mexico over
which the United States of America asserts jurisdiction.

 

(b)           Each of the Borrowers and the Guarantors shall not, and shall not
permit any Subsidiary of such Co-Borrower to, alter, amend or modify in any
manner materially adverse to the Lenders any of its Organizational Documents. 
In any event, a Co-Borrower shall not permit any of its Subsidiaries to (i) if
such Subsidiary is a limited liability company, amend its limited liability
company agreement to “opt in” to “security” status in accordance with
Section 8.103 of the UCC or (ii) evidence its Equity Interests with a
certificate without, in each case, the prior consent of the Administrative
Agent.

 

(c)           Except as set forth in Section 1.05, the Borrowers and the
Guarantors shall not, and shall not permit any of their respective Subsidiaries
to, make any significant change in accounting treatment or reporting practices,
except as required by GAAP, or change the fiscal year of the Borrowers or of any
of its Subsidiaries.

 

ARTICLE X

 

EVENTS OF DEFAULT; REMEDIES

 

Section 10.01       Events of Default.  The occurrence and continuation of one
or more of the following events shall constitute an “Event of Default”:

 

(a)           the Borrowers shall fail to pay any interest on or principal of
any Advance or any fee or other amount when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof, by acceleration or otherwise.

 

(b)           any representation or warranty made or deemed made by or on behalf
of the Borrowers or any Subsidiary in or in connection with any Loan Document or
any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.

 

(c)           any Co-Borrower or any Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 8.01, Section 8.02,
Section 8.03, Section 8.12, Section 8.15, or ARTICLE IX.

 

(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 10.01(a) or Section 10.01(c)) or any other Loan Document, and such
failure shall continue unremedied for a period of thirty (30) days after the
earlier to occur of (i) notice thereof from the Administrative Agent to the
Borrowers (which notice will be given at the request of any Lender) or (ii) a

 

69

--------------------------------------------------------------------------------


 

Responsible Officer of the Borrowers or such Subsidiary otherwise becoming aware
of such default.

 

(e)           any Co-Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, after
the expiration of any applicable period of grace and/or notice and cure.

 

(f)            any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness (other than the First Lien Loan)
or any trustee or agent on its or their behalf to cause any such Material
Indebtedness to become due, or to require the Redemption thereof or any offer to
Redeem to be made in respect thereof, prior to its scheduled maturity or require
any Co-Borrower or any Subsidiary to make an offer in respect thereof.

 

(g)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Co-Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Co-Borrower or any Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered.

 

(h)           any Co-Borrower or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(g), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Co-Borrower or any Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing.

 

(i)            any Co-Borrower or any Subsidiary shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due.

 

(j)            one or more judgments for the payment of money in an aggregate
amount in excess of $1,000,000.00 (to the extent not covered by independent
third party insurance provided by insurers of the highest claims paying rating
or financial strength as to which the insurer does not dispute coverage and is
not subject to an insolvency proceeding) shall be rendered against any
Co-Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of Borrowers or any
Subsidiary to enforce any such judgment.

 

70

--------------------------------------------------------------------------------


 

(k)           any Loan Document after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with its terms
against any Co-Borrower or a Guarantor party thereto or shall be repudiated by
any of them, or cease to create a valid and perfected Lien of the priority
required thereby on any of the Collateral purported to be covered thereby,
except to the extent permitted by the terms of this Agreement, or any
Co-Borrower, any Guarantor or any Subsidiary or any of their Affiliates shall so
state in writing.

 

(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect.

 

(m)          a Change in Control shall occur.

 

(n)           the occurrence of an event of default (as defined therein) under
the First Lien Loan (other than with respect to Section 9.01 of the First Lien
Credit Agreement) or the Undertaking to Pay Directly.

 

(o)           the Intercreditor Agreement shall for any reason, except to the
extent permitted by the terms thereof, cease to be in full force and effect and
valid, binding and enforceable in accordance with its terms against any party
thereto or any holder of Debt covered thereby or shall be repudiated by any of
them.

 

Section 10.02       Remedies.

 

(a)           In the case of an Event of Default other than one described in
Section 10.01(g), Section 10.01(h) or Section 10.01(i), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Term Notes and the Advances then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Advances so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers and the Guarantors accrued hereunder and under the
Term Notes and the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrowers and each Guarantor; and in case of an Event of
Default described in Section 10.01(g), Section 10.01(h) or Section 10.01(i), the
Commitments shall automatically terminate and the Term Note and the principal of
the Advances then outstanding, together with accrued interest thereon and all
fees and the other obligations of the Borrowers and the Guarantors accrued
hereunder and under the Term Notes and the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers and
each Guarantor.

 

(b)           In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.

 

71

--------------------------------------------------------------------------------


 

(c)           Subject to the terms of the Intercreditor Agreement, all proceeds
realized from the liquidation or other disposition of Collateral or otherwise
received after maturity of the Advances or the Term Notes, whether by
acceleration or otherwise, shall be applied:  first, to payment or reimbursement
of expenses and indemnities provided for in this Agreement and the Security
Instruments; second, to accrued interest on the Advances; third, to fees;
fourth, to any other Obligations; and any excess shall be paid to the Borrowers
or as otherwise required by any Governmental Requirement.

 

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

 

Section 11.01       Appointment; Powers.

 

Each of the Lenders hereby irrevocably (subject to Section 11.06) appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof and the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto. 
Each of the Lenders hereby appoints Macquarie as its Second Lien Collateral
Agent and authorizes the Second Lien Collateral Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Second Lien
Collateral Agent by the terms hereof, any other Loan Documents and the
Intercreditor Agreement, together with such actions and powers as are reasonably
incidental thereto.

 

Section 11.02       Duties and Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, the Administrative Agent (a) shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except as provided in Section 11.03, and (c) except as expressly set forth
herein, shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Subsidiaries that is communicated to or obtained by the bank serving as the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to it by the Borrowers or a Lender,
and shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in

 

72

--------------------------------------------------------------------------------


 

ARTICLE VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to it or as to those conditions precedent specifically
required to be to its satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrowers and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrowers or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein.  For purposes of determining compliance with the
conditions specified in ARTICLE VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

 

Section 11.03       Action by Administrative Agent.  The Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that it is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases it shall be fully justified in
failing or refusing to act hereunder or under any other Loan Documents unless it
shall (a) receive written instructions from the Required Lenders or the Lenders,
as applicable, (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) specifying the
action to be taken and (b) be indemnified to its satisfaction by the Lenders
against any and all liability and expenses which may be incurred by it by reason
of taking or continuing to take any such action.  The instructions as aforesaid
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders.  If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

 

Section 11.04       Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper

 

73

--------------------------------------------------------------------------------


 

Person, and shall not incur any liability for relying thereon and each of the
Borrowers, and the Lenders hereby waives the right to dispute the Administrative
Agent’s record of such statement, except in the case of gross negligence or
willful misconduct by the Administrative Agent.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.  The Administrative Agent may deem and treat
the payee of any Term Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

 

Section 11.05       Subagents.  The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 11.06       Resignation or Removal of Administrative Agent.  Subject to
the appointment and acceptance of a successor Administrative Agent as provided
in this Section 11.06, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrowers, and the Administrative Agent may be
removed at any time with or without cause by the Required Lenders.  Upon any
such resignation or removal, the Required Lenders shall have the right, in
consultation with and upon the approval of the Borrowers (so long as no Event of
Default has occurred and is continuing), which approval shall not be
unreasonably withheld, to appoint a successor.  If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation or removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders appoint a successor
Administrative Agent which shall be a bank with an office in Houston, Texas, or
an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, the retiring Administrative Agent shall execute
such instruments as may be reasonably necessary to give effect to such
succession, and the retiring Administrative Agent shall be discharged from any
further duties and obligations hereunder.  The fees payable by the Borrowers to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor. 
After the Administrative Agent’s resignation hereunder, the provisions of this
ARTICLE XI and Section 12.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

 

Section 11.07       Administrative Agent as Lender.  The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally

 

74

--------------------------------------------------------------------------------


 

engage in any kind of business with the Borrowers or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

Section 11.08       No Reliance.

 

(a)           Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.  The Administrative
Agent shall not be required to keep itself informed as to the performance or
observance by the Borrowers or any of its Subsidiaries of this Agreement, the
Loan Documents or any other document referred to or provided for herein or to
inspect the Properties or books of the Borrowers or their Subsidiaries.  Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the affairs, financial condition
or business of the Borrowers (or any of its Affiliates) which may come into the
possession of the Administrative Agent or any of its Affiliates.  In this
regard, each Lender acknowledges that Porter Hedges LLP is acting in this
transaction as special counsel to the Administrative Agent only, except to the
extent otherwise expressly stated in any legal opinion or any Loan Document. 
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with the Loan Documents and the matters
contemplated therein.

 

(b)           The Lenders acknowledge that the Administrative Agent is acting
solely in an administrative capacity with respect to structuring and syndication
of this facility and has no duties, responsibilities or liabilities under this
Agreement and the other Loan Documents other than its administrative duties,
responsibilities and liabilities specifically as set forth in the Loan Documents
and in its capacity as a Lender.  In structuring, arranging or syndicating this
Agreement, each Lender acknowledges that the Administrative Agent may be an
agent or lender under the Term Notes, other loans or other securities and waives
any existing or future conflicts of interest associated with their role in such
other debt instruments.  If in the administration of this facility or any other
debt instrument, the Administrative Agent determines (or is given written notice
by any Lender that a conflict exists), then it shall eliminate such conflict
within ninety (90) days or resign pursuant to Section 11.06 and shall have no
liability for action taken or not taken while such conflict existed.

 

Section 11.09       Authority to Release Collateral and Liens.  Each Lender
hereby authorizes the Administrative Agent to release any collateral that is
permitted to be sold or released pursuant to the terms of the Intercreditor
Agreement and the other Loan Documents.  Each Lender hereby authorizes the
Administrative Agent to execute and deliver to the Borrowers, at the Borrowers’
sole cost and expense, any and all releases of Liens, termination statements,
assignments or other documents reasonably requested by the Borrowers in

 

75

--------------------------------------------------------------------------------


 

connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of Section 9.11 or is
otherwise authorized by the terms of the Loan Documents.

 

Section 11.10       Filing of Proofs of Claim.  Subject to the terms of the
Intercreditor Agreement, in case of any Default or Event of Default under
Section 10.01(f), Section 10.01(g) or Section 10.01(h), the Administrative Agent
(regardless of whether the principal of any Advance shall then be due and
payable and regardless of whether the Administrative Agent has made any demand
on the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to (i) file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect to the Advances and all other
Obligations that is owing and unpaid and (ii) file such other documents as may
be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the Administrative Agent under Section 3.03 and Section 12.03) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

Each Lender hereby authorizes any custodian, receiver, assignee, trustee,
conservator, sequestrator or other similar official in any such judicial
proceeding: (i) to make such payments to the Administrative Agent; and (ii) if
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.03 and Section 12.03.  Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.  Each Lender retains
its right to file and prove a claim separately.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01       Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

76

--------------------------------------------------------------------------------


 

(i)            if to the Borrowers, to it at Sanchez Energy Corporation, 1111
Bagby Street, Suite 1800, Houston, Texas 77002, Attention: Alfredo Gutierrez
(Telecopy No. (713) 756-2784), with a copy to Akin Gump Strauss Hauer & Feld
LLP, 1111 Louisiana Street, 44th Floor, Houston, Texas 77002, Attention: David
Elder (Telecopy No. (713) 236-0822);

 

(ii)           if to the Administrative Agent, to it at Macquarie Bank Limited,
Level 15, No. 1 Martin Place, Sydney, New South Wales, 2000, Attention:
Executive Director (+61 2 8232 3590) with a copy to Macquarie Bank Limited,
Houston Representative Office, 500 Dallas Street, suite 3250, Houston, Texas
77002 Attention: Michael Sextro (Telecopy No. (713) 275-6222, with a copy to
Porter Hedges LLP, 1000 Main Street, 36th Floor, Houston, Texas 77002,
Attention: Ephraim del Pozo (Telecopy No. (713) 226-6260);

 

(iii)          if to any other Lender, in its capacity as such to it at its
address (or telecopy number) set forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or the Borrowers may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

Section 12.02       Waivers; Amendments.

 

(a)           No failure on the part of the Administrative Agent or any Lender
to exercise and no delay in exercising, and no course of dealing with respect
to, any right, power or privilege, or any abandonment or discontinuance of steps
to enforce such right, power or privilege, under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies of the Administrative Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrowers therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of an
Advance shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

77

--------------------------------------------------------------------------------


 

(b)           Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Required Lenders or by the Borrowers and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment or the Maximum Commitment Amount of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Advance or reduce the rate of interest thereon, or reduce any fees payable
hereunder, or reduce any other Obligations hereunder or under any other Loan
Document, without the written consent of each Lender affected thereby,
(iii) subject to the terms of the Intercreditor Agreement, postpone the
scheduled date of payment of the principal amount of any Advance, or any
interest thereon, or any fees payable hereunder, or any other Obligations
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Termination Date without the
written consent of each Lender affected thereby, (iv)change Section 4.01(b) or
Section 4.01(d) in a manner that would alter the pro rata sharing of payments
required thereby in a manner adverse to any Lender, without the written consent
of each Lender, (v) waive or amend Section 8.14, without the written consent of
each Lender, (vi) subject to the terms of the Intercreditor Agreement, release
any Guarantor, release any of the Collateral (other than as provided in
Section 11.09), or reduce the percentage set forth in Section 8.14 to less than
eighty percent (80%), without the written consent of each Lender, or
(vii) change any of the provisions of this Section 12.02(b) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent.  Notwithstanding the foregoing, any supplement to
Schedule 7.14 (Subsidiaries) shall be effective simply by delivering to the
Administrative Agent a supplemental schedule clearly marked as such and, upon
receipt, the Administrative Agent will promptly deliver a copy thereof to the
Lenders.

 

Section 12.03       Expenses, Indemnity; Damage Waiver.

 

(a)           The Borrowers shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and their Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, and the cost
of environmental audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all costs, expenses, Taxes, assessments and
other charges incurred by the Administrative Agent or any Lender in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to

 

78

--------------------------------------------------------------------------------


 

therein, (iii) all out-of-pocket expenses incurred by the Administrative Agent
or any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section 12.03, or in
connection with the Advances made hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.

 

(b)           THE BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED
BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE
OF ANY CO-BORROWER OR ANY OF THE GUARANTORS TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF ANY CO-BORROWER OR ANY OF THE GUARANTORS SET FORTH IN ANY OF THE
LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (iv) ANY ADVANCE OR THE USE OF THE PROCEEDS THEREFROM,
(v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS
OF THE BORROWERS AND THE GUARANTORS BY THE BORROWERS AND THE GUARANTORS,
(vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWERS OR ANY OF THE GUARANTORS OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE,
RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL
OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWERS OR
ANY OF THE GUARANTORS WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWERS OR
ANY OF THE GUARANTORS, (x) THE PAST OWNERSHIP BY THE BORROWERS OR ANY OF THE
GUARANTORS OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT,
DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT
OR ARRANGEMENT FOR DISPOSAL

 

79

--------------------------------------------------------------------------------


 

OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR AT ANY OF
THE PROPERTIES OWNED OR OPERATED BY THE BORROWERS OR ANY OF THE GUARANTORS OR
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWERS OR ANY OF THE GUARANTORS, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWERS OR ANY OF THE
GUARANTORS, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(c)           To the extent that the Borrowers fail to pay any amount required
to be paid by it to the Administrative Agent under Section 12.03(a) or
Section 12.03(b), each Lender severally agrees to pay to the Administrative
Agent such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

 

(d)           To the extent permitted by applicable law, the Borrowers and the
Indemnified Parties shall not assert, and hereby waive, any claim against each
other, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Advance or the use of the proceeds thereof.

 

(e)           All amounts due under this Section 12.03 shall be payable not
later than ten (10) days after written demand therefor.

 

Section 12.04       Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the

 

80

--------------------------------------------------------------------------------


 

Borrowers may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Co-Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 12.04(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in Section 12.04(b)(ii), any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the
Advances at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld or delayed) of:  (1) the Borrowers, provided
that no consent of any Co-Borrower shall be required for an assignment (A) to an
Approved Fund or (B) if an Event of Default has occurred and is continuing; and
(2) the Administrative Agent (such consent not to be unreasonably withheld or
delayed).

 

(ii)           Assignments shall be subject to the following additional
conditions:  (1) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $2,500,000, and the Commitments of any assigning
Lender remaining a party hereto after giving effect to the assignment shall be
at least $2,500,000, unless, in each case, each of the Borrowers, the
Administrative Agent otherwise consents;  (2) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement; (3) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; (4) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and shall deliver notice of the Assignment and
Assumption to the Borrowers; and (5) in the case of an assignment to a CLO, the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 12.02 that
affects such CLO.

 

(iii)          Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease

 

81

--------------------------------------------------------------------------------


 

to be a party hereto but shall continue to be entitled to the benefits of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.04(c).

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Maximum Commitment Amount of, and
principal amount of the Advances owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrowers and each Lender.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in
Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrowers or the Administrative Agent,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances owing to it);
provided that (1) such Lender’s obligations under this Agreement shall remain
unchanged, (2) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (3) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant.  In
addition such agreement must provide that the Participant be bound by the
provisions of Section 12.03.  Subject to Section 12.04(c)(ii), the Borrowers
agree that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b).  To the extent
permitted by law, each

 

82

--------------------------------------------------------------------------------


 

Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided such Participant agrees to be subject to
Section 4.01(d) as though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 5.01 or Section 5.03 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrowers’ prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.03 unless the Borrowers are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 5.03(e) as though it were a Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 12.04(d) shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)           Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Borrowers to file a registration statement with the
SEC or to qualify the Advances under the “Blue Sky” laws of any state.

 

Section 12.05       Survival; Revival; Reinstatement.

 

(a)           All covenants, agreements, representations and warranties made by
the Borrowers herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Advances, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Advance or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and
ARTICLE XI shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Advances, the expiration, termination or assignment of the Commitments or the
termination of this Agreement, any other Loan Document or any provision hereof
or thereof.

 

(b)           To the extent that any payments on the Obligations or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived

 

83

--------------------------------------------------------------------------------


 

and continue as if such payment or proceeds had not been received and the
Administrative Agent’s, and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrowers shall take such action as may be
reasonably requested by the Administrative Agent or the Lenders to effect such
reinstatement.

 

Section 12.06       Counterparts; Integration; Effectiveness.

 

(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 

(b)           This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)           Except as provided in Section 6.01(a), this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

Section 12.07       Severability.  Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 12.08       Right of Setoff.  Subject to the terms of the Intercreditor
Agreement, if an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations (of whatsoever kind, including, without
limitations obligations under Swap Agreements) at any time owing by such Lender
or Affiliate to or for the credit or the account of the Borrowers or any
Subsidiary against any of and all the obligations of the Borrowers or any
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have

 

84

--------------------------------------------------------------------------------


 

made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured.  The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

 

Section 12.09       GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

(a)           THIS AGREEMENT AND THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO
ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION; PROVIDED, TO THE EXTENT ANY OF THE SECURITY INSTRUMENTS
RECITE THAT THEY ARE GOVERNED BY THE LAW OF ANOTHER JURISDICTION, OR ANY ACTION
OR EVENT TAKEN THEREUNDER (SUCH AS FORECLOSURE OF THE MORTGAGED PROPERTY)
REQUIRES APPLICATION OF OR COMPLIANCE WITH THE LAW OF ANOTHER JURISDICTION, SUCH
PROVISIONS AND CONCEPTS SHALL APPLY.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING IN HARRIS COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF TEXAS, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR
ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

 

(c)           EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.

 

(d)           EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY

 

85

--------------------------------------------------------------------------------


 

LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT
NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 12.09.

 

Section 12.10       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 12.11       Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or self-regulatory body; provided Borrowers have
been given reasonable advance notice thereof and been afforded an opportunity to
limit or protest the disclosure, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process; provided Borrowers
have been given reasonable advance notice thereof and been afforded an
opportunity to limit or protest the disclosure, (d) to any other party to this
Agreement or any other Loan Document, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Borrowers and their obligations, (g) with the consent
of the Borrowers or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 12.11 or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrowers.  For
the purposes of this Section 12.11, “Information” means all information received
from the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary
and their businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrowers or a Subsidiary.  Any Person required to maintain
the confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord

 

86

--------------------------------------------------------------------------------


 

to its own confidential information.  Notwithstanding anything herein to the
contrary, any party hereto (and each employee, representative or other agent of
such party) may disclose without limitation of any kind, any information with
respect to the “tax treatment” and “tax structure” (in each case, within the
meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to that party relating to such tax treatment or
tax structure; provided that with respect to any document or similar item that
in either case contains information concerning the tax treatment or tax
structure of the transactions, as well as other information, this sentence shall
only apply to such portions of the document or similar item that relate to the
tax treatment or tax structure of the transactions contemplated hereby.

 

Section 12.12       EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS
AND CONDITIONS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT
LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF
ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND
THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS MAY RESULT, SUBJECT TO THE TERMS HEREOF AND THEREOF AND
APPLICABLE LAW, IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.13       No Third Party Beneficiaries.  This Agreement, the other
Loan Documents, and the agreement of the Lenders to make Advances are solely for
the benefit of the Borrowers, and no other Person (including, without
limitation, any Subsidiary of a Co-Borrower, any obligor, contractor,
subcontractor, supplier or materialmen) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent or any Lender for any reason whatsoever.  There are no
third party beneficiaries.

 

Section 12.14       US Patriot Act Notice.  Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of the Borrowers and other
information that will allow such Lender to identify the Borrowers in accordance
with the Patriot Act.

 

87

--------------------------------------------------------------------------------


 

Section 12.15                     Interest Rate Limitation.  It is the intention
of the parties hereto that each Lender shall conform strictly to usury laws
applicable to it.  Accordingly, if the transactions contemplated hereby would be
usurious as to any Lender under laws applicable to it (including the laws of the
United States of America and the State of Texas or any other jurisdiction whose
laws may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Term Notes, it is agreed as follows: 
(a) the aggregate of all consideration which constitutes interest under law
applicable to any Lender that is contracted for, taken, reserved, charged or
received by such Lender under any of the Loan Documents or agreements or
otherwise in connection with the Term Notes shall under no circumstances exceed
the maximum non-usurious amount allowed by such applicable law, and any excess
shall be canceled automatically and if theretofore paid shall be credited by
such Lender on the principal amount of the Debt (or, to the extent that the
principal amount of the Debt shall have been or would thereby be paid in full,
refunded by such Lender to the Borrowers); and (b) in the event that the
maturity of the Term Notes is accelerated by reason of an election of the holder
thereof resulting from any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Lender may never include
more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically by such Lender as of the date of such acceleration or prepayment
and, if theretofore paid, shall be credited by such Lender on the principal
amount of the Debt (or, to the extent that the principal amount of the Debt
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrowers).  All sums paid or agreed to be paid to any Lender for the use,
forbearance or detention of sums due hereunder shall, to the extent permitted by
law applicable to such Lender, be amortized, prorated, allocated and spread
throughout the stated term of the Term Loan evidenced by the Term Notes until
payment in full so that the rate or amount of interest on account of any
Advances hereunder does not exceed the maximum amount allowed by such applicable
law.  If at any time and from time to time (a) the amount of interest payable to
any Lender on any date shall be computed at the Highest Lawful Rate applicable
to such Lender pursuant to this Section 12.15 and (b) in respect of any
subsequent interest computation period the amount of interest otherwise payable
to such Lender would be less than the amount of interest payable to such Lender
computed at the Highest Lawful Rate applicable to such Lender, then the amount
of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.15.  To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect. 
Chapter 346 of the Texas Finance Code does not apply to a Co-Borrower’s
obligations hereunder.

 

Section 12.16                     References to First Lien Credit Agreement. 
Notwithstanding anything to the contrary in any First Lien Loan Documents or the
Intercreditor Agreement, references to the First Lien Credit Agreement in this
Agreement shall continue to be effective even if the First Lien Credit Agreement
has been (i) terminated or assigned by the First Lien Lenders and/or (ii)

 

88

--------------------------------------------------------------------------------


 

Refinanced (as defined in the Intercreditor Agreement), in each case references
shall be to the First Lien Credit Agreement in its form immediately prior to
termination, assignment or Refinancing thereof. For the avoidance of doubt,
unless modified in writing by the Administrative Agent, the Required Lenders or
the Lenders, as applicable, any references in this Agreement to the First Lien
Credit Agreement with respect to (a) any Consent or Approval of the First Lien
Administrative Agent, First Lien Lenders or First Lien Required Lenders
(including, without limitation, the consent or Approval described in the
definition of “Approved Counterparty” and Section 9.11 hereof) or (b) the
delivery by Borrowers to the First Lien Administrative Agent, First Lien Lenders
or First Lien Required Lenders of any certificates, Reserve Reports, Engineering
Reports, title materials or other deliverables under the First Lien Credit
Agreement (including, without limitation, deliveries described or required in
Sections 8.12 and 8.13 hereof) shall, in each case, continue to be delivered to,
or require the Consent or Approval of, the Administrative Agent, the Lenders or
Required Lenders, correspondingly, following the termination, assignment and/or
Refinancing of the First Lien Credit Agreement.

 

Section 12.17                     Intercreditor Agreement.  Notwithstanding
anything herein to the contrary, the liens, security interests, and rights
granted to the Administrative Agent in its capacity as collateral agent (in such
capacity, the “Second Lien Collateral Agent”) pursuant to this Agreement and the
Security Instruments and the exercise of any right or remedy by the Second Lien
Collateral Agent or the Lenders hereunder or thereunder are subject to the
provisions of the Intercreditor Agreement and, in accordance with the
Intercreditor Agreement, the liens, security interests and rights of the First
Lien Administrative Agent and the First Lien Lenders under the First Lien Loan
Documents, and each representation, warranty and undertaking (including, without
limitation, the delivery of Collateral) of the Loan Parties in this Agreement
and the Security Instruments is qualified accordingly.  Except with respect to
the First Liens and pursuant to the Intercreditor Agreement, there is no implied
or expressed intent to subordinate the liens and security interests granted to
Second Lien Collateral Agent pursuant to this Agreement and the Security
Instruments to any present or future liens or security interests in favor of any
other Person.  In an event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.

 

Section 12.18                     Termination and Release.  To the extent that a
Loan Document provides for the termination of such Loan Document or the release
of any Lien thereunder upon the payment in full of the Obligations, or words of
similar effect, notwithstanding anything to the contrary in such Loan Document,
such Loan Document shall terminate and the Administrative Agent shall release
such Liens upon payment in full of the Obligations other than contingent
Obligations which are intended to survive the termination of such Loan Document
and with respect to which the contingency giving rise to such Obligation has not
occurred.

 

[Signatures Begin Next Page]

 

89

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

BORROWERS:

 

 

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Michael G. Long

 

 

Senior Vice President – Chief Financial Officer

 

 

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Michael G. Long

 

 

Senior Vice President – Chief Financial Officer

 

 

 

 

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Michael G. Long

 

 

Michael G. Long

 

 

Senior Vice President – Chief Financial Officer

 

Signature Page to Second Lien Term Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

 

MACQUARIE BANK LIMITED

 

 

 

 

 

 

 

By:

/s/ Jonathan Rourke

 

 

 

 

Name:

Jonathan Rourke

 

 

 

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ Joel Outlaw

 

 

 

 

Name:

Joel Outlaw

 

 

 

 

Title:

Associate Director, Legal Risk Management

 

 

 

 

 

 

 

POA No. 594/10 dated 25 November 2010, expiring 30 November 2012, signed in
London

 

Signature Page to Second Lien Term Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

LIST OF MAXIMUM COMMITMENT AMOUNTS

 

Name of Lender

 

Applicable Percentage

 

Maximum Commitment
Amount

 

Macquarie Bank Limited

 

100.00

%

$

250,000,000.00

 

TOTAL

 

100.00

%

$

250,000,000.00

 

 

Annex I-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF TERM NOTE

 

$[                  ]

 

, 20    

 

FOR VALUE RECEIVED, SANCHEZ ENERGY CORPORATION, a Delaware corporation, SEP
HOLDINGS III, LLC, a Delaware limited liability company and SN MARQUIS LLC, a
Delaware limited liability company (collectively, the “Borrowers”) hereby
promises to pay to the order of [                                  ] (the
“Lender”), the lesser of (i) [                              ] DOLLARS
($[                        ]) and (ii) the aggregate unpaid Loans made by the
Lender pursuant to the Credit Agreement, as hereinafter defined), in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement referred to
below, on the dates and in the amounts set forth in the Credit Agreement.  All
capitalized terms used herein and not otherwise defined that are defined in the
Credit Agreement have the meanings as defined in the Credit Agreement.

 

The Borrowers promises to pay interest on the unpaid principal amount of this
Note outstanding from time to time from the date hereof until such principal
amount is paid in full, at the place and at such interest rates as are specified
in the Credit Agreement.

 

This Note is one of the Term Notes referred to in, and the Note and all
provisions herein are entitled to the benefits and are subject to the terms of,
the Second Lien Term Credit Agreement, dated as of November 15, 2012, among the
Borrowers, Macquarie Bank Limited, as Administrative Agent, and the lenders
signatory thereto (including the Lender) (as the same may be amended or
otherwise modified from time to time, the “Credit Agreement”).

 

The obligations of the Borrowers hereunder are secured by the Security Documents
(subject to the limitations contained in the Security Documents and the Credit
Agreement).  The Credit Agreement, among other things, (a) provides for the
making of advances by the Lender and other Lenders to the Borrowers from time to
time, and (b) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events, for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified, and for limitations on the amount of interest paid such that no
provision of the Credit Agreement or this Note shall require the payment or
permit the collection of interest in excess of interest accruing at the Highest
Lawful Rate.

 

The Borrowers waive grace, demand, presentment for payment, notice of dishonor
or default, notice of intent to accelerate or acceleration, protest and notice
of protest and diligence in collecting and bringing of suit against any party
hereto.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

This Note shall be governed by and construed under the laws of the State of
Texas and the applicable laws of the United States of America.

 

 

BORROWERS:

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ADVANCE REQUEST

 

[                            ], 20[    ]

 

SANCHEZ ENERGY CORPORATION, a Delaware corporation, SEP HOLDINGS III, LLC, a
Delaware limited liability company and SN MARQUIS LLC, a Delaware limited
liability company (collectively, the “Borrowers”), pursuant to Section 2.03 of
the Second Lien Term Credit Agreement dated as of November 15, 2012 (together
with all amendments, restatements, supplements or other modifications thereto,
the “Credit Agreement”), among the Borrowers, Macquarie Bank Limited, as
Administrative Agent and the lenders (the “Lenders”) which are or become parties
thereto (unless otherwise defined herein, each capitalized term used herein is
defined in the Credit Agreement), hereby requests a Borrowing as follows:

 

(i)                                     Aggregate amount of the requested
Advance is from:

 

(a)                                 Tranche A $

 

(b)                                 Tranche B $

 

(ii)                              Date of such Advance is
[                        ], 20[      ];

 

(iii)                               Less Tranche B Advance Fee and other unpaid
fees due to Lenders ($                      );

 

(iv)                              Total principal amount currently outstanding
(excluding this request) under:

 

(a)                                 Tranche A $

 

(b)                                 Tranche B $

 

The undersigned certifies that he/she is the [                        ] of each
Co-Borrower, and that as such he/she is authorized to execute this certificate
on behalf of the Borrowers.  The undersigned further certifies, represents and
warrants on behalf of the Borrowers that:

 

(i)                                     The Borrowers are entitled to receive
the requested Advance under the terms and conditions of the Credit Agreement;

 

(ii)                                  No Default or Event of Default exists;

 

(iii)                               Attached to this Advance Request as
Exhibit A are all Approved authorizations for expenditure, invoices and/or other
Supporting Documentation evidencing the amount to be paid out of the Advance;

 

(iv)                              The sum of (i) the principal amount
outstanding under the Term Loan plus (ii) the amount of the Advance requested
hereunder, does not exceed the Maximum Commitment;

 

Exhibit B-1

--------------------------------------------------------------------------------


 

(v)                                 The amount of the Advance requested exceeds
the minimum amount of two hundred fifty thousand dollars ($250,000) except to
the extent a lesser amount remains available under the Term Loan [or the
applicable Tranche]; and

 

(vi)                              The Advance is being made to an account set
forth in Schedule 2.05(a) of the Credit Agreement unless otherwise agreed in
writing by Lenders.

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF
COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he/she is the [                        ]
of SANCHEZ ENERGY CORPORATION, a Delaware corporation, SEP HOLDINGS III, LLC, a
Delaware limited liability company, and SN MARQUIS LLC, a Delaware limited
liability company (collectively, the “Borrowers”), and that as such he/she is
authorized to execute this certificate on behalf of the Borrowers.  With
reference to that certain Second Lien Term Credit Agreement dated as of
November 15, 2012 (together with all amendments, restatements, supplements or
other modifications thereto being the “Agreement”), among the Borrowers,
MACQUARIE BANK LIMITED, as Administrative Agent and the lenders (the “Lenders”)
which are or become a party thereto, the undersigned represents and warrants as
follows (each capitalized term used herein having the same meaning given to it
in the Agreement unless otherwise specified), to my knowledge after reasonable
investigation:

 

(a)                                 The representations and warranties of the
Borrowers contained in ARTICLE VII of the Agreement and in the Loan Documents
and otherwise made in writing by or on behalf of the Borrowers pursuant to the
Agreement and the Loan Documents were true and correct when made, and are
repeated at and as of the time of delivery hereof and are true and correct in
all material respects at and as of the time of delivery hereof, except to the
extent such representations and warranties are expressly limited to an earlier
date or the Required Lenders have expressly consented in writing to the
contrary.

 

(b)                                 The Borrowers have performed and complied
with all agreements and conditions contained in the Agreement and in the Loan
Documents required to be performed or complied with by the Borrowers prior to or
at the time of delivery hereof [or specify default and describe].

 

(c)                                  Since [                        ], 20[    ],
no change has occurred, either in any case or in the aggregate, in the
condition, financial or otherwise, of the Borrowers or any Subsidiary which
could reasonably be expected to have a Material Adverse Effect [or specify
event].

 

(d)                                 There exists no Default or Event of Default
[or specify Default and describe].

 

(e)                                  Attached hereto as Exhibit A are the
detailed computations necessary to determine whether the Borrowers are in
compliance with Section 8.14 and Section 9.01 as of the end of the [fiscal
quarter][fiscal year] ending [                        ].

 

Exhibit C-1

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED this [            ] day of [                        ],
20[    ].

 

 

BORROWERS:

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit C-2

--------------------------------------------------------------------------------


 

FINANCIAL COVENANT CALCULATION WORKSHEET

 

Summary of Financial Ratios

Section 9.01 Financial Covenants

 

 

 

In Compliance?

Current Ratio

min. 1.0 to 1.0

 

Interest Coverage Ratio

min. 2.5 to 1.0

 

Total Leverage Ratio

max. 4.25 to 1.0

 

Adjusted Present Ratio

min.        to 1.0

 

 

Current Ratio

 

 

Consolidated Current Assets (including unused Commitments)

=

$

  =

 

Consolidated Current Liabilities (excluding Obligations)

$

 

Interest Coverage Ratio

 

 

Consolidated EBITDA

=

$

  =

 

Consolidated Net Interest Expense

$

 

Total Leverage Ratio

 

 

Total Debt

=

$

  =

 

Consolidated EBITDA

$

 

Adjusted Present Value Ratio

 

 

Total Adjusted Present Value

=

$

  =

 

Total Debt

$

 

Section 8.14

 

[Provide details of compliance/non-compliance]

 

 

 

 

Exhibit C-3

--------------------------------------------------------------------------------


 

Current Ratio

Section 9.01 Financial Covenants

 

Consolidated Current Assets

 

$

 

 

(+) Unused Commitments

 

$

 

 

(-) Non-cash assets under FAS 133

 

$

 

 

Total Consolidated Current Assets

 

$

 

 

 

 

 

 

Consolidated Current Liabilities

 

$

 

 

(-) Outstanding Obligations

 

$

 

 

(-) Non-cash obligations under FAS 133

 

$

 

 

Total Consolidated Current Liabilities

 

$

 

 

 

 

 

 

Current Ratio

 

 

 

 

Exhibit C-4

--------------------------------------------------------------------------------


 

Interest Coverage Ratio

Section 9.01 Financial Covenants

 

Consolidated EBITDA

 

Q     20   

 

Consolidated Net Income (the following to be added, without duplication and to
the extent deducted (and not added back) in calculating such Consolidated Net
Income)

 

$

 

 

(+) Consolidated Net Interest Expense

 

$

 

 

(+) Consolidated Income Tax Expense

 

$

 

 

(+) consolidated depletion and depreciation expense of the Borrowers and their
Restricted Subsidiaries

 

$

 

 

(+) other non-cash charges to the extent not included in the foregoing

 

$

 

 

(-) all-non-cash income to the extent included in determining Consolidated Net
Income

 

$

 

 

Total Consolidated EBITDA

 

$

 

 

 

Exhibit C-5

--------------------------------------------------------------------------------


 

Consolidated Net Interest Expense

 

Q     20   

 

Total consolidated interest expense of the Borrowers and their Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP (the
following to be added, to the extent not included in such interest expense and
without duplication)

 

$

 

 

(+) interest expense for such period attributable to Capital Lease Obligations
and the interest component of any deferred payment obligations

 

$

 

 

(+) amortization of debt discount and debt issuance cost (provided that any
amortization of bond premium will be credited to reduce Consolidated Net
Interest Expense unless, pursuant to GAAP, such amortization of bond premium has
otherwise reduced Consolidated Net Interest Expense)

 

$

 

 

(+) non-cash interest expense

 

$

 

 

(+) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing

 

$

 

 

(+) the interest expense on Debt of another Person that is guaranteed by any
Co-Borrower or one of its Restricted Subsidiaries or secured by a lien on assets
of any Co-Borrower or one of its Restricted Subsidiaries, to the extent such
guarantee becomes payable or such lien becomes subject to foreclosure

 

$

 

 

(+) costs associated with interest rate obligations under Swap Agreements
(including amortization of fees); provided, however, that if such interest rate
obligations under Swap Agreements result in net benefits rather than costs, such
benefits shall be credited to reduce Consolidated Net Interest Expense unless,
pursuant to GAAP, such net benefits are otherwise reflected in Consolidated Net
Income

 

$

 

 

(+) the consolidated interest expense of the Borrowers and their Restricted
Subsidiaries that was capitalized during such period

 

$

 

 

(+) all dividends paid or payable in cash, cash equivalents or Debt or dividends
accrued during such period on any series of Disqualified Capital Stock of the
Borrowers

 

$

 

 

(-) consolidated interest income

 

$

 

 

(-) write-off of deferred financing costs (and interest) attributable to
Dollar-Denominated Production Payments (to the extent included above)

 

$

 

 

Total Consolidated Net Interest Expense

 

$

 

 

 

Interest Coverage Ratio

 

Exhibit C-6

--------------------------------------------------------------------------------


 

Total Leverage Coverage Ratio

Section 9.01 Financial Covenants

 

Debt (without duplication)

 

Q     20   

 

(a) all obligations of the Borrowers and their Restricted Subsidiaries for
borrowed money or evidenced by bonds, bankers’ acceptances, debentures, notes or
other similar instruments

 

$

 

 

(b) all obligations of the Borrowers and their Restricted Subsidiaries (whether
contingent or otherwise) in respect of letters of credit, surety or other bonds
and similar instruments

 

$

 

 

(c) all accounts payable and all accrued expenses, liabilities or other
obligations of Borrowers and their Restricted Subsidiaries to pay the deferred
purchase price of Property or services excluding accounts payable incurred in
the ordinary course of business with respect to which no more than 90 days have
elapsed since the date of invoice

 

$

 

 

(d) all Capital Lease Obligations of the Borrowers and their Restricted
Subsidiaries

 

$

 

 

(e) all obligations of the Borrowers and their Restricted Subsidiaries under
Synthetic Leases

 

$

 

 

(f) all Debt (as defined in the other clauses of this definition) of others
secured by a Lien on any Property of any Co-Borrower and its Restricted
Subsidiaries, whether or not such Debt is assumed by such Person

 

$

 

 

(g) all Debt (as defined in the other clauses of this definition) of others
guaranteed by the Borrowers and their Restricted Subsidiaries or in which such
Person otherwise assures a creditor against loss of the Debt (howsoever such
assurance shall be made) to the extent of the lesser of the amount of such Debt
and the maximum stated amount of such guarantee or assurance against loss

 

$

 

 

(h) all obligations or undertakings of the Borrowers and their Restricted
Subsidiaries to maintain or cause to be maintained the financial position or
covenants of others or to purchase the Debt or Property of others, in each case,
intended as a means of credit enhancement for creditors of such others and not
as a purchase and sale agreement

 

$

 

 

(i) all obligations the Borrowers and their Restricted Subsidiaries to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements in the ordinary course of business

 

$

 

 

(j) any Debt of a partnership for which any Co-Borrower and its Restricted
Subsidiaries is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability

 

$

 

 

(k) Disqualified Capital Stock

 

$

 

 

(l) the undischarged balance of any production payment created by any
Co-Borrower or its Restricted Subsidiaries or for the creation of which such
Person directly or indirectly received payment

 

$

 

 

(m) any deferred put premiums owed by any Co-Borrower or its Restricted
Subsidiaries under a Swap Agreement

 

$

 

 

Total Debt

 

$

 

 

 

Exhibit C-7

--------------------------------------------------------------------------------


 

Consolidated EBITDA

 

Q     20   

 

Consolidated Net Income (the following to be added, without duplication and to
the extent deducted (and not added back) in calculating such Consolidated Net
Income)

 

$

 

 

(+) Consolidated Net Interest Expense

 

$

 

 

(+) Consolidated Income Tax Expense

 

$

 

 

(+) consolidated depletion and depreciation expense of the Borrowers and their
Restricted Subsidiaries

 

$

 

 

(+) other non-cash charges to the extent not included in the foregoing

 

$

 

 

(-) all-non-cash income to the extent included in determining Consolidated Net
Income

 

$

 

 

Total Consolidated EBITDA

 

$

 

 

 

Total Leverage Ratio

 

Exhibit C-8

--------------------------------------------------------------------------------


 

Adjusted Present Value Ratio

Section 9.01 Financial Covenants

 

Total Adjusted Present Value

 

Q     20   

 

 

 

$

 

 

(a) [PV-10 of Proved Reserves(1)] [200% of PV-10 of PDP Reserves(2)]

 

$

 

 

Total Adjusted Present Value

 

$

 

 

 

Debt (without duplication)

 

Q     20   

 

(a) all obligations of the Borrowers and their Restricted Subsidiaries for
borrowed money or evidenced by bonds, bankers’ acceptances, debentures, notes or
other similar instruments

 

$

 

 

(b) all obligations of the Borrowers and their Restricted Subsidiaries (whether
contingent or otherwise) in respect of letters of credit, surety or other bonds
and similar instruments

 

$

 

 

(c) all accounts payable and all accrued expenses, liabilities or other
obligations of Borrowers and their Restricted Subsidiaries to pay the deferred
purchase price of Property or services excluding accounts payable incurred in
the ordinary course of business with respect to which no more than 90 days have
elapsed since the date of invoice

 

$

 

 

(d) all Capital Lease Obligations of the Borrowers and their Restricted
Subsidiaries

 

$

 

 

(e) all obligations of the Borrowers and their Restricted Subsidiaries under
Synthetic Leases

 

$

 

 

(f) all Debt (as defined in the other clauses of this definition) of others
secured by a Lien on any Property of any Co-Borrower and its Restricted
Subsidiaries, whether or not such Debt is assumed by such Person

 

$

 

 

(g) all Debt (as defined in the other clauses of this definition) of others
guaranteed by the Borrowers and their Restricted Subsidiaries or in which such
Person otherwise assures a creditor against loss of the Debt (howsoever such
assurance shall be made) to the extent of the lesser of the amount of such Debt
and the maximum stated amount of such guarantee or assurance against loss

 

$

 

 

(h) all obligations or undertakings of the Borrowers and their Restricted
Subsidiaries to maintain or cause to be maintained the financial position or
covenants of others or to purchase the Debt or Property of others, in each case,
intended as a means of credit enhancement for creditors of such others and not
as a purchase and sale agreement

 

$

 

 

(i) all obligations the Borrowers and their Restricted Subsidiaries to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements in the ordinary course of business

 

$

 

 

(j) any Debt of a partnership for which any Co-Borrower and its Restricted
Subsidiaries is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability

 

$

 

 

(k) Disqualified Capital Stock

 

$

 

 

(l) the undischarged balance of any production payment created by any
Co-Borrower or its Restricted Subsidiaries or for the creation of which such
Person directly or indirectly received payment

 

$

 

 

(m) any deferred put premiums owed by any Co-Borrower or its Restricted
Subsidiaries under a Swap Agreement

 

$

 

 

Total Debt

 

$

 

 

 

Total Adjusted Present Value Ratio

 

--------------------------------------------------------------------------------

(1)  Calculated using the most recently delivered Engineering Report.

(2)  In the event that the PV-10 of the PDNP Reserves and PV-10 of the PUD
Reserves exceeds 50% of the Total Adjusted Value.

 

Exhibit C-9

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Second Lien Term Credit Agreement, dated as of
November 15, 2012 (as amended, restated, supplemented or otherwise modified from
time to time and in effect on the date hereof, the “Credit Agreement”), among
SANCHEZ ENERGY CORPORATION, a Delaware corporation, SEP HOLDINGS III, LLC, a
Delaware limited liability company, and SN MARQUIS LLC, a Delaware limited
liability company (collectively, the “Borrowers”), the Lenders named therein and
MACQUARIE BANK LIMITED, as Administrative Agent for the Lenders.  Capitalized
terms defined in the Credit Agreement are used herein with the same meanings.

 

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth on
the reverse hereof, the interests set forth on the reverse hereof (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth on the reverse hereof in
the Commitment of the Assignor on the Assignment Date and Advances owing to the
Assignor which are outstanding on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date.  The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement.  From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

 

This Assignment and Assumption is being delivered to the Administrative Agent
(with a copy to the Borrowers) together with (i) if the Assignee is a Foreign
Lender, any documentation required to be delivered by the Assignee pursuant to
Section 5.03 of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee.  The [Assignee/Assignor]
shall pay the fee payable to the Administrative Agent pursuant to
Section 12.04(b) of the Credit Agreement.

 

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of Texas.

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment (“Assignment Date”):

 

Exhibit D-1

--------------------------------------------------------------------------------


 

 

Facility

 

Principal Amount Assigned

 

Percentage Assigned of
Facility/Commitment (set
forth, to at least 8 decimals, as
a percentage of the Facility
and the aggregate
Commitments of all Lenders
thereunder)

 

Commitment Assigned:

 

$

 

 

 

%

Advances:

 

 

 

 

 

 

The terms set forth above and on the reverse side hereof are hereby agreed to:

 

 

[Name of Assignor], as Assignor

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[Name of Assignee], as Assignee

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-2

--------------------------------------------------------------------------------


 

The undersigned hereby consent to the within assignment:(3)

 

SEP HOLDINGS III, LLC.

 

MACQUARIE BANK LIMITED

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

 

By:

 

 

Name:

 

Name:

 

 

Title:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

SN MARQUIS LLC,

 

SANCHEZ ENERGY CORPORATION

a Delaware limited liability company

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)           Consents to be included to the extent required by
Section 12.04(b) of the Credit Agreement.

 

Exhibit D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

NOTICE OF CONTINUATION

 

I, the undersigned Financial Officer(s) of SANCHEZ ENERGY CORPORATION, a
Delaware corporation, SEP HOLDINGS III, LLC, a Delaware limited liability
company, and SN MARQUIS LLC, a Delaware limited liability company (each a
“Borrower” and collectively, “Borrowers”), pursuant to Section 2.05(f) of the
Second Lien Term Credit Agreement dated as of November 15, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Borrowers, MACQUARIE BANK LIMITED, a bank incorporated
under the laws of Australia, as Administrative Agent (“Administrative Agent”),
and the lenders party thereto from time to time, does hereby make the requests
indicated below on this          day of                                     ,
            :

 

1.             Continuation of Advance based on the LIBO Rate maturing on
                          , 20      :

 

(a)                                 Amount to be continued as an Advance based
on the LIBO Rate is $                              , with an Interest Period of
             months;

 

2.             The undersigned hereby certifies, warrants and represents to the
Administrative Agent on behalf of the Borrowers that:

 

(a)           the representations and warranties contained in Article VII of the
Credit Agreement and the representations and warranties contained in the
Security Instruments and each of the other Loan Documents are true and correct
in all material respects on and as of the date of this continuation, before and
after giving effect to this continuation, as though made on and as of this date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case it shall have been true and correct in
all material respects as of such earlier date;

 

(b)           all conditions precedent to the requested continuation under the
terms and conditions of the Credit Agreement have been satisfied; and

 

(c)           no Default has occurred and is continuing or would result from the
making of this continuation.

 

[Signature page follows]

 

Exhibit E-1

--------------------------------------------------------------------------------


 

EXECUTED as of the date first written above.

 

 

BORROWERS:

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit E-2

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Lien Term Credit Agreement dated as of
November 15, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Sanchez Energy Corporation, SEP Holdings
III, LLC, SN Marquis LLC, Macquarie Bank Limited, as Administrative Agent, and
each lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Term Note(s) evidencing such Advance(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                 , 20[      ]

 

 

Exhibit F-1

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Lien Term Credit Agreement dated as of
November 15, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Sanchez Energy Corporation, SEP Holdings
III, LLC, SN Marquis LLC, Macquarie Bank Limited, as Administrative Agent, and
each lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code].

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                 , 20[      ]

 

 

Exhibit F-2

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Second Lien Term Credit Agreement dated as of
November 15, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Sanchez Energy Corporation, SEP Holdings
III, LLC, SN Marquis LLC, Macquarie Bank Limited, as Administrative Agent, and
each lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                 , 20[      ]

 

 

Exhibit F-3

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Second Lien Term Credit Agreement dated as of
November 15, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Sanchez Energy Corporation, SEP Holdings
III, LLC, SN Marquis LLC, Macquarie Bank Limited, as Administrative Agent, and
each lender from time to time party thereto.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Term Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Term Note(s) evidencing such Advance(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section (c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-81MY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-81MY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                 , 20[      ]

 

 

Exhibit F-4

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF GUARANTY

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Guaranty”), dated as of                   ,
20    , is made by each of the undersigned Restricted Subsidiaries of the
Borrowers (as defined below) (each, a “Guarantor,” and collectively, the
“Guarantors”), in favor of Macquarie Bank Limited, as Administrative Agent (the
“Agent”) for the benefit of the Lenders pursuant to that certain Second Lien
Term Credit Agreement dated November 15, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrowers, the Agent and the Lenders.

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
available a multiple advance term loan facility to Sanchez Energy Corporation, a
Delaware corporation (“Sanchez”), SEP Holdings III, LLC, a Delaware limited
liability company (“SEP”) and SN Marquis LLC, a Delaware limited liability
company (“SN Marquis”, together with Sanchez and SEP, the “Borrowers”, and each
individually, “Co-Borrower”) in a manner and upon the terms and conditions set
forth therein;

 

WHEREAS, in accordance with the Credit Agreement, the Agent requires that the
Guarantors execute a guaranty agreement guaranteeing the Obligations of the
Borrowers;

 

NOW, THEREFORE, in consideration of the premises and agreements herein and in
order to induce the Lenders to make the Advances and other extensions of credit
pursuant to the Credit Agreement, the Guarantors hereby agree as follows:

 

Section 1.                                          Definitions.  Capitalized
terms used and not otherwise defined herein shall have the respective meanings
assigned thereto in the Credit Agreement.

 

Section 2.                                          Guaranty of Payment.  Each
Guarantor (not merely as a surety or guarantor of collection) hereby jointly,
severally, unconditionally and irrevocably, guarantees the punctual payment and
performance when due, whether at stated maturity, as an installment, by
prepayment or by demand, acceleration or otherwise, of all Obligations of each
Co-Borrower heretofore or hereafter existing.  If any or all of the Obligations
become due and payable under the Credit Agreement, the Guarantors jointly and
severally and unconditionally promise to pay such Obligations, on demand,
together with any and all expenses (including reasonable counsel fees and
expenses), which reasonably may be incurred by the Agent in collecting any of
the Obligations and in connection with the protection, defense and enforcement
of any rights under the Credit Agreement or under any other Loan Document (the
“Expenses”).  The Guarantors guarantee that the Obligations shall be paid
strictly in accordance with the terms of the Credit Agreement.  The Obligations
include, without limitation, interest accruing after the commencement of a
proceeding under bankruptcy, insolvency or similar laws of any jurisdiction at
the rate or rates provided in the Credit Agreement.  The Agent shall not be
required to exhaust any right or remedy or take any action against the Borrowers
or any other person or entity or any collateral prior to any demand or other
action hereunder against the Guarantors.  The Guarantors agree that, as between
the Guarantors and the Agent, the Obligations may be declared to be due and
payable for the purposes of this Guaranty notwithstanding any stay, injunction
or other

 

Exhibit G-1

--------------------------------------------------------------------------------


 

prohibition which may prevent, delay or vitiate any declaration as regards the
Borrowers and that in the event of a declaration or attempted declaration, the
Obligations shall immediately become due and payable by the Guarantors for the
purposes of this Guaranty and each Guarantor shall forthwith pay the Obligations
specified by the Agent to be paid as provided in the Credit Agreement without
further notice or demand.  Notwithstanding anything contained herein or in the
Credit Agreement, any Loan Document or any other document or any other
agreement, security document or instrument relating hereto or thereto to the
contrary, the maximum liability of each Guarantor hereunder shall never exceed
the maximum amount that said Guarantor could pay without having such payment set
aside as a fraudulent transfer or fraudulent conveyance or similar action under
the U.S. Bankruptcy Code or applicable state or foreign law.

 

Section 3.                                          Guaranty Absolute.  The
liability of each Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, the Credit Agreement or the Obligations, or any other
amendment or waiver of or any consent to departure from any of the terms of the
Credit Agreement or the Obligations, including any increase or decrease in the
rate of interest thereon; (b) any release or amendment or waiver of, or consent
to departure from, any other guaranty or support document, or any exchange,
release or non-perfection of any collateral, for the Credit Agreement or the
Obligations; (c) any present or future law, regulation or order of any
jurisdiction (whether of right or in fact) or of any agency thereof purporting
to reduce, amend, restructure or otherwise affect any term of the Credit
Agreement or the Obligations; (d) without being limited by the foregoing, any
lack of validity or enforceability of the Credit Agreement or the Obligations;
(e) any other setoff, defense or counterclaim whatsoever (in any case, whether
based on contract, tort or any other theory) with respect to the Credit
Agreement or the transactions contemplated thereby (other than actual payment)
which might constitute a legal or equitable defense available to, or discharge
of, any Co-Borrower or the Guarantors and (f) any claim or assertion that any
payment by any Guarantor hereunder should be set aside pursuant to Section 2 in
connection with any stay, injunction or other prohibition or event, in which
case each Guarantor shall be unconditionally required to pay all amounts
demanded of it hereunder prior to any determination of the maximum liability of
each Guarantor hereunder in accordance with Section 2 and the recipient of such
payment, if so required by a court of competent jurisdiction by a final and
non-appealable judgment, shall then be liable for the refund of any excess
amounts.  If any such rebate or refund is ever required, then subject to the
limitations of Section 2, all other Guarantors shall be fully liable for the
repayment thereof to the maximum extent allowed by applicable law.

 

Section 4.                                          Guaranty Irrevocable.  This
Guaranty is a continuing guaranty of the payment of all Obligations now or
hereafter existing and shall remain in full force and effect until payment in
full of all Obligations and other amounts payable under this Guaranty and until
all Commitments of the Lenders shall be terminated in accordance with the terms
of the Credit Agreement.  A Guarantor shall be automatically released from its
obligations under this Guaranty upon it ceasing to be a “Guarantor” for purposes
of the Credit Agreement (subject to the satisfaction of any conditions set forth
therein).

 

Section 5.                                          Reinstatement.  This
Guaranty shall continue to be effective, or be automatically reinstated, as the
case may be, if at any time any payment of any of the Obligations is rescinded
or must otherwise be returned by the Agent on the insolvency, bankruptcy,

 

Exhibit G-2

--------------------------------------------------------------------------------


 

dissolution, liquidation or reorganization of any Co-Borrower, any Guarantor, or
any other Person that is a party to the Loan Documents, or upon or as a result
of the appointment of a custodian, receiver, trustee or other officer with
similar powers with respect to any Co-Borrower, any Guarantor or any other
Person that is a party to the Loan Documents, or otherwise, all as though the
payment had not been made.

 

Section 6.                                          Subrogation.  Each Guarantor
hereby agrees that it shall not exercise any rights which it may acquire by way
of subrogation, by any payment made under this Guaranty or otherwise, until all
the Obligations have been paid in full and all of the Commitments have been
terminated and are no longer in effect.  Any amounts paid to a Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Obligations have not been paid in full, shall be held in trust for the benefit
of the Agent and shall promptly be paid to the Agent to be credited and applied
to the Obligations, whether matured or unmatured or absolute or contingent, in
accordance with the terms of the Credit Agreement.  If a Guarantor has made a
payment to the Agent hereunder of all or any part of the Obligations and all the
Obligations are paid in full and all of the Commitments have been terminated and
are no longer in effect, the Agent shall, at such Guarantor’s request, execute
and deliver to the Guarantor the appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to the Guarantor of an interest in the Obligations resulting from
the payment.

 

Section 7.                                          Subordination.  Any
liabilities owed by any Co-Borrower to the Guarantors in connection with any
extension of credit or financial accommodation by the Guarantors to or for the
account of such Co-Borrower, including but not limited to interest accruing at
the agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Obligations, and such liabilities of
such Co-Borrower to the Guarantors, if the Agent so requests, shall be
collected, enforced and received by the Guarantors as trustee for the Agent and
shall be paid over to the Agent on account of the Obligations.

 

Section 8.                                          Certain Taxes.  The
Guarantors further agree that all payments to be made hereunder shall be made
without setoff or counterclaim and free and clear of, and without deduction for
Taxes.  If any Taxes are required to be withheld from any amounts payable to the
Agent hereunder, the amounts so payable to the Agent shall be increased to the
extent necessary to yield to the Agent (after payment of all Taxes) the amounts
payable hereunder in the full amounts so to be paid.  Whenever any Tax is paid
by a Guarantor, as promptly as possible thereafter, such Guarantor shall send
the Agent an official receipt showing payment thereof, together with such
additional documentary evidence as may be required from time to time by the
Agent.

 

Section 9.                                          Representations and
Warranties.  Each of the Guarantors represents and warrants that: (a) this
Guaranty (i) has been authorized by all necessary corporate or other
organizational action; (ii) does not violate any agreement, instrument, law,
regulation or order applicable to it; (iii) does not require the consent or
approval of any Person, or any filing or registration of any kind; and (iv) is
the legal, valid and binding obligation of such Guarantor enforceable against
such Guarantor in accordance with its terms, except to the extent that
enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws

 

Exhibit G-3

--------------------------------------------------------------------------------


 

affecting creditors’ rights generally; and (b) in executing and delivering this
Guaranty, such Guarantor has not relied and will not rely upon any
representations or warranties of the Agent not embodied herein or any acts
heretofore or hereafter taken by the Agent (including but not limited to any
review by the Agent of the affairs of the Borrowers).

 

Section 10.                                   Remedies Generally.  The remedies
provided in this Guaranty are cumulative and not exclusive of any remedies
provided by law.

 

Section 11.                                   Setoff.  Each Guarantor agrees
that, in addition to (and without limitation of) any right of setoff, banker’s
lien or counterclaim the Agent or the Lenders may otherwise have, the Agent and
each of the Lenders shall be entitled, at their option, to offset balances
(general or special, time or demand, provisional or final) held by them for the
account of such Guarantor at any of the Agent’s or any Lender’s offices, in U.S.
dollars or in any other currency, against any amount payable by such Guarantor
under this Guaranty which is not paid when due, in which case it shall promptly
notify such Guarantor thereof; provided that the Agent’s or any Lender’s failure
to give such notice shall not affect the validity thereof.

 

Section 12.                                   Formalities.  Each Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Obligations, the Credit Agreement and this Guaranty
and any liability to which the Credit Agreement and this Guaranty applies or may
apply, and waives presentment, demand of payment, notice of intent to
accelerate, notice of acceleration, notice of dishonor or nonpayment, and any
requirement that the Agent institute suit, collection proceedings or take any
other action to collect the Obligations, including any requirement that the
Agent protect, secure, perfect or insure any security interest or Lien against
any Property or exhaust any right or take any action against any Co-Borrower or
any other Person (including the other Guarantors) or any Collateral (it being
the intention of the Agent and each Guarantor that the obligations of such
Guarantor under this Guaranty are to be a guaranty of payment and not of
collection) or that any Co-Borrower or any other Person (including the other
Guarantors) be joined in any action hereunder.  Each Guarantor hereby waives
marshaling of assets and liabilities, notice by the Agent of the creation of any
Obligation or liability to which it applies or may apply, any amounts received
by the Agent, notice of disposition or substitution of Collateral and of the
creation, advancement, increase, existence, extension, renewal, rearrangement
and/or modification of the Obligations.

 

Section 13.                                   Amendments and Waivers.  No
amendment or waiver of any provision of this Guaranty, nor consent to any
release by any Guarantor therefrom, shall be effective unless it is in writing
and signed by the Agent and such Guarantor, and then the waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.  No failure on the part of the Agent to exercise, and no delay in
exercising, any right under this Guaranty shall operate as a waiver or preclude
any other or further exercise thereof or the exercise of any other right.

 

Section 14.                                   Expenses.  The Guarantors shall
reimburse the Agent on demand for all Expenses without duplication of any
reimbursements affected under the Credit Agreement.  The obligations of the
Guarantors under this Section shall survive the termination of this Guaranty.

 

Exhibit G-4

--------------------------------------------------------------------------------


 

Section 15.                                   Assignment.  This Guaranty shall
be binding on, and shall inure to the benefit of the Guarantors, the Agent and
their respective successors and assigns; provided that the Guarantors may not
assign or transfer their respective rights or obligations under this Guaranty. 
Without limiting the generality of the foregoing: (a) the obligations of the
Guarantors under this Guaranty shall continue in full force and effect and shall
be binding on any successor partnership and on previous partners and their
respective estates if any of the Guarantors is a partnership, regardless of any
change in the partnership as a result of death, retirement or otherwise; and
(b) the Agent may assign, sell participations in or otherwise transfer its
rights under the Credit Agreement to any other person or entity in accordance
with the terms and conditions thereof, and the other person or entity shall then
become vested with all the rights granted to the Agent in this Guaranty or
otherwise.  Guarantor may merge into any Co-Borrower or another Guarantor as
provided in the Credit Agreement.

 

Section 16.                                   Captions.  The headings and
captions in this Guaranty are for convenience only and shall not affect the
interpretation or construction of this Guaranty.

 

Section 17.                                   Governing Law, Etc.  THIS GUARANTY
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS WITHOUT REGARD TO ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.  EACH GUARANTOR CONSENTS TO THE
NONEXCLUSIVE JURISDICTION AND VENUE OF THE COURTS OF THE STATE OF TEXAS SITTING
IN HARRIS COUNTY, TEXAS AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF TEXAS.  SERVICE OF PROCESS BY THE AGENT IN CONNECTION WITH ANY SUCH
DISPUTE SHALL BE BINDING ON EACH GUARANTOR IF SENT TO SUCH GUARANTOR BY
REGISTERED MAIL AT THE ADDRESS SPECIFIED BELOW OR AS OTHERWISE SPECIFIED BY SUCH
GUARANTOR FROM TIME TO TIME.  EACH GUARANTOR (AND, BY ITS ACCEPTANCE HEREOF, THE
AGENT) WAIVES ANY RIGHT IT MAY HAVE TO JURY TRIAL IN ANY ACTION RELATED TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND FURTHER WAIVES ANY RIGHT TO
INTERPOSE ANY COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN ANY SUCH ACTION.  TO THE EXTENT THAT ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH SUCH
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS GUARANTY.

 

Section 18.                                   Integration; Effectiveness.  This
Guaranty alone sets forth the entire understanding of the Guarantors and the
Agent relating to the guarantee of the Obligations and constitutes the entire
contract between the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  This Guaranty shall become effective
when it shall have been executed and delivered by the Guarantors to the Agent.

 

Exhibit G-5

--------------------------------------------------------------------------------


 

Section 19.                                   Credit Agreement; Intercreditor
Agreement.  To the extent there are any conflicts or inconsistencies between
this Guaranty and the Credit Agreement, the provisions of the Credit Agreement
will control. Notwithstanding anything herein to the contrary, the guaranty
given in favor of the Agent pursuant to this Guaranty and the exercise of any
right or remedy by the Agent hereunder are subject to the provisions of the
Intercreditor Agreement. If there is a conflict between the terms of the
Intercreditor Agreement and this Guaranty, the terms of the Intercreditor
Agreement will control.

 

Section 20.                                   Counterparts.  This Guaranty may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page of this Guaranty by telecopy or electronic means shall be
effective as delivery of a manually executed signature page of this Guaranty.

 

[Signature page follows]

 

Exhibit G-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

GUARANTOR(S):

 

 

 

[By:

 

 

Name:

 

 

Title:

 

 

 

 

Address for Service of Process:

 

 

 

[                                    ]

 

[                                    ]

 

Signature Page to Guaranty Agreement (Second Lien Term Credit Agreement)

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

JOINDER

 

THIS JOINDER (this “Joinder”) dated as of                         , 20    , is
among                                         , a                             
(the “New Obligor”) and                           , a                           
(“New Obligor Parent”) in favor of the Lenders (as defined in the Credit
Agreement) and Macquarie Bank Limited, as Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”).

 

WHEREAS, the New Obligor Parent, together with [insert names of other
Co-Borrowers if New Obligor Parent is a Co-Borrower] [Sanchez Energy
Corporation, a Delaware corporation, SEP Holdings III, LLC, a Delaware limited
liability company and SN Marquis, LLC, a Delaware limited liability company (the
“Borrowers”)](4), the Guarantors party thereto, the Lenders, the Administrative
Agent (collectively, the “Original Parties”) are parties to that certain Second
Lien Term Credit Agreement dated November 15, 2012 (as the same has been or may
be amended, modified or supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the New Obligor Parent and the Guarantors are parties to that certain
Security and Pledge Agreement, of even date with the Credit Agreement (as the
same has been or may be amended, modified or supplemented from time to time, the
“Security Agreement”);

 

WHEREAS, the New Obligor Parent and the New Obligor are required to execute this
Joinder pursuant to Section 8.16 of the Credit Agreement;

 

WHEREAS, the New Obligor desires to become a party to the Security Agreement as
a “Debtor” and to receive all of the benefits of and to become subject to the
obligations thereof as a Guarantor and Debtor, respectively;

 

WHEREAS, as a condition to the New Obligor becoming a party to the Security
Agreement, the New Obligor Parent is required to pledge its ownership interest
in the New Obligor;

 

NOW THEREFORE, in consideration of the benefits to be derived by the New Obligor
under the Credit Agreement and as a Guarantor under the Guaranty and for Ten
Dollars ($10.00) and other valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the above-named parties agree as follows:

 

1.                                      Terms.  Capitalized terms used in the
opening paragraph, the recitals and otherwise herein and not defined have the
same meaning assigned to such terms in the Credit Agreement.

 

2.                                      Joinder to and Ratification of Credit
Agreement and Security Agreement.  By executing and delivering this Joinder, the
New Obligor hereby (i) becomes a party to the Security Agreement as a Debtor as
if the New Obligor had originally signed such Security Agreement and
(ii) expressly assumes all obligations and liabilities of a Debtor

 

--------------------------------------------------------------------------------

(4)  To be used if the New Obligor Parent is not the Borrower.

 

Exhibit H-1

--------------------------------------------------------------------------------


 

thereunder, as applicable.  The New Obligor hereby makes as of the date hereof
each of the representations and warranties made by the Debtors in the Security
Agreement except (a) any such representations and warranties that were made by
the other Debtors as of an earlier specific date and (b) any such
representations and warranties deemed to be made by the New Obligor are only
made as to information, disclosures and matters as it relates to such New
Obligor, and (c) any such representations and warranties made as to matters
disclosed or set forth in a Schedule or an Annex to such documents are deemed to
be made as to the corresponding Schedule or Annex attached hereto.  The New
Obligor Parent hereby makes as of the date hereof each of the representations
and warranties made by it in the Credit Agreement and the Security Agreement
except (a) any such representations and warranties that were made with respect
to the other Guarantors as of an earlier specific date and (b) any such
representations and warranties deemed to be made by the New Obligor are only
made as to information, disclosures and matters as it relates to such New
Obligor, and (c) any such representations and warranties made as to matters
disclosed or set forth in a Schedule or an Annex to such documents are deemed to
be made as to the corresponding Schedule or Annex attached hereto.  After giving
effect to this Joinder, the Security Agreement shall serve as security for the
obligations of each New Obligor contained in the Credit Agreement.

 

3.                                      Security Interest (New Obligor).  As
security for the Obligations, the New Obligor hereby grants to the
Administrative Agent, for the benefit of the Lenders, to the maximum extent
allowed by applicable law, a lien and security interest on all of the assets of
the New Obligor described as Collateral in the Security Agreement, subject to
the exclusions contained in the Security Agreement, whether now held or
hereafter acquired, of any kind, pursuant to, and in accordance with the terms
of the Security Agreement.

 

4.                                      Security Interest (New Obligor Parent). 
As security for the Obligations, the New Obligor Parent hereby grants to the
Administrative Agent, for the benefit of the Lenders, to the maximum extent
allowed by applicable law, a lien and security interest on all of the Securities
Collateral (as defined in the Security Agreement) of the New Obligor, including,
without limitation, the Equity Interests of the New Obligor owned by the New
Obligor Parent and identified on Annex 3 (as updated pursuant to this Joinder)
whether now held or hereafter acquired, pursuant to, and in accordance with the
terms of the Security Agreement.

 

5.                                      Authorization to Take Further Action. 
The New Obligor hereby authorizes the Administrative Agent to file such
financing statements and any amendments and extensions thereof as may be
necessary or desirable in order to perfect the Liens under the Security
Agreement or any modification, extension or ratification thereof.

 

6.                                      Reliance.  All parties hereto
acknowledge that the Administrative Agent and the Lenders are relying on this
Joinder, the accuracy of the statements herein contained and the performance of
the conditions placed upon the New Obligor hereunder.

 

7.                                      Delivery of Certificates; Further
Assurances.  Subject to the terms of the Intercreditor Agreement, concurrently
with the execution and delivery of this Joinder, the New

 

Exhibit H-2

--------------------------------------------------------------------------------


 

Obligor Parent shall deliver all membership or stock certificates, as
applicable, of the New Obligor as described on Annex 3 to the Security Agreement
(as updated pursuant to this Joinder) to the Administrative Agent together with
related stock or membership powers, as applicable, executed in blank by the New
Obligor Parent.  In addition to the foregoing, subject to the terms of the
Intercreditor Agreement, the New Obligor Parent and New Obligor shall execute
such further documents and undertake any such measure as may be reasonably
necessary to effect and carry out the terms of this Joinder and the
implementation thereof.

 

8.                                      Warranties.  The New Obligor
(a) represents and warrants that it is legally authorized to enter into this
Joinder, (b) confirms that it has received copies of the Credit Agreement,
Guaranty and the Security Agreement and all related documents, and that on the
basis of its review and analysis of this information has decided to enter into
this Joinder and (c) confirms that it is a Subsidiary of the Borrower that it is
required to enter into this Joinder pursuant to Section 8.16 of the Credit
Agreement.

 

9.                                      Updated Information.  Concurrently with
this Joinder, the New Obligor is delivering a completed New Obligor Information
List, attached as Attachment A hereto.  Borrower and the New Obligor acknowledge
and agree that Schedules 7.01 and 7.14, of the Credit Agreement and Annexes 1
through 16, inclusive, of the Security Agreement, have been updated with respect
to the New Obligor only by the information contained in Attachment A hereto,
and, with respect to the New Obligor only, are true, accurate and complete
representations of the information described and referenced in the corresponding
sections of the Credit Agreement and Security Agreement, as applicable, after
giving effect to this Joinder.

 

10.                               Choice of Law.  This Joinder shall be governed
by and construed under the laws of the State of Texas.

 

11.                               Ratification.  Except as modified hereby, the
Credit Agreement and the Security Agreement remain in full force and effect
according to their terms.

 

12.                               Intercreditor Agreement.    The matters set
forth in Section 7.19 of the Security Agreement shall apply equally to this
Joinder as they apply to the Security Agreement, mutatis mutandis.

 

12.                               Effectiveness.  Upon execution of this Joinder
by the New Obligor, this Joinder shall become immediately effective and
enforceable as to the New Obligor.

 

[Signatures on following pages]

 

Exhibit H-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement and agreed to the
provisions contained herein effective as of                                 ,
20    .

 

 

NEW OBLIGOR:

 

 

 

 

 

                                                                          ,

 

a

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NEW OBLIGOR PARENT:

 

 

 

 

 

                                                                          ,

 

a

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

MACQUARIE BANK LIMITED

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit H-4

--------------------------------------------------------------------------------


 

Acknowledged for the purposes of Section 9:

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SEP HOLDINGS III, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SN MARQUIS LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit H-5

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

ADDITIONAL INFORMATION REGARDING THE NEW OBLIGOR

 

1.                                      The following Schedules as described in
the Credit Agreement:

 

Schedule
7.01                                                                                                                   
Organization; Powers

Schedule
7.14                                                                                                                   
Subsidiaries

 

2.                                      The following Annexes as described in
the Security Agreement:

 

Annex 1

Intellectual Property Licenses

Annex 2

Patent Collateral

Annex 3

Securities Collateral

Annex 4

Trademark Collateral

Annex 5

Filing Offices

Annex 6

Debtor Information

Annex 7

Previous Names and Transactions

Annex 8

Offices and Locations of Records

Annex 9

Locations of Inventory and Equipment

Annex 10

Deposit Accounts

Annex 11

Securities Accounts and Commodity Accounts

Annex 12

Instruments and Tangible Chattel Paper

Annex 13

Electronic Chattel Paper

Annex 14

Letters of Credit

Annex 15

Commercial Tort Claims

Annex 16

Third Party Locations

 

Entity Documents

 

Provide a copy of all that apply:

 

Corporation:                          Filed Articles of Incorporation/Amendments
and Bylaws/Resolutions with Incumbency Certificate

 

Partnership:                               Partnership Agreement and
filed/recorded Certificate of Partnership

 

Limited Liability Company (LLC):                Article of Organization and
Operating Agreement/Member or Manager Consent with Incumbency Certificate

 

Limited Liability Partnership (LLP):            Certificate of registered
partnership and partnership agreement

 

Fictitious Name Filing: Trade Name-Entities doing business under fictitious
name; if applicable

 

Exhibit H-6

--------------------------------------------------------------------------------


 

SCHEDULE 2.05(a)

 

ADVANCE REQUESTS

 

SANCHEZ ENERGY CORPORATION

 

ACCOUNT/WIRING INTRUCTIONS FOR ADVANCE REQUESTS

 

Bank                  UBS-AG

 

ABA Routing Number                        26007993

 

Credit to                                                 UBS Financial
Services, Inc.

 

Acct #             101-WA-258641-000

 

For further Credit To                                Sanchez Energy Corporation

 

Account #                                        CP-48450

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.05(c)

 

AUTHORIZED SIGNATORIES ON ADVANCE REQUESTS

 

Name and Position(s)

 

Signature

 

 

 

Antonio R. Sanchez, III

 

 

President of each of the Borrowers

 

/s/ Antonio R. Sanchez, III

 

 

 

Michael G. Long

 

 

Senior Vice President - Chief Financial Officer of each of the Borrowers

 

/s/ Michael G. Long

 

 

 

Frank A. Guerra

 

 

Executive Vice President of each of the Borrowers

 

/s/ Frank A. Guerra

 

 

 

Kirsten A. Hink

 

 

Vice President - Principal Accounting Officer of each of the Borrowers

 

/s/ Kirsten A. Hink

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

CORPORATE ORGANIZATIONAL CHART

 

[g274061ke31i001.jpg]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

 

LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.14

 

SUBSIDIARIES

 

Name of Subsidiary

 

Ownership Interest of the Borrowers

SEP Holdings III, LLC

 

100% Membership Interest held by Sanchez Energy Corporation

 

 

 

SN Marquis LLC

 

100% Membership Interest held by Sanchez Energy Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.16

 

TITLE EXCEPTIONS TO PROPERTIES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.18

 

GAS IMBALANCES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.19

 

MARKETING CONTRACTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.20

 

SWAP AGREEMENTS

 

Shell Energy North America (US), L.P. with SEP Holdings III, LLC

 

·                  Master Swap Agreement dated as of June 8, 2012

 

·                  Confirmation for Commodity Option Transaction dated April 5,
2012, Transaction No: 5923850, as revised

 

·                  Confirmation for Commodity Option Transaction dated April 5,
2012, Transaction No: 5923852, as revised

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.26

 

PURCHASERS OF PRODUCTION

 

Purchaser Name

 

Contract Type

 

County(ies)

 

 

 

 

 

Gulfmark Energy, Inc

 

Oil Purchase

 

Fayette

P O box 844, Houston, TX 77001

 

 

 

 

 

 

 

 

 

Flint Hills Resources, LP

 

Oil Purchase

 

Zavala

20 East Greenway Plaza, Houston 77046-2002

 

 

 

 

 

 

 

 

 

Enterprise Crude Oil, LLC

 

Oil Purchase

 

Zavala

1100 Louisiana, Houston, TX 77002

 

 

 

 

 

 

 

 

 

ETC Texas Pipeline, Ltd

 

Gas Purchase and Process

 

Zavala

800 East Sonterra Blvd, Ste 400, San Antonio, TX 78258

 

 

 

 

 

 

 

 

 

Marathon Oil Company

 

Oil and Gas JOA

 

Gonzales

5555 San Felipe Street, Houston, TX 77056

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.02

 

EXISTING DEBT

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.03

 

LIENS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.05

 

INVESTMENTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.17

 

EXISTING SHELL SWAP AGREEMENTS

 

1.                                      Master Swap Agreement dated as of
June 8, 2012 between SEP Holdings III, LLC and Shell Energy North America (US),
L.P.

 

2.                                      Confirmation for Commodity Option
Transaction dated April 5, 2012, Transaction No: 5923850 - Revised between SEP
Holdings III, LLC and Shell Energy North America (US), L.P.

 

3.                                      Confirmation for Commodity Option
Transaction dated April 5, 2012, Transaction No: 5923852 - Revised between SEP
Holdings III, LLC and Shell Energy North America (US), L.P.

 

--------------------------------------------------------------------------------